Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of August 22, 2005

 

BEAZER HOMES USA, INC.,

 

The Lenders Party Thereto,

 

JPMORGAN CHASE BANK, N.A.
as Agent,

 

and

 

BNP PARIBAS,
GUARANTY BANK
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Syndication Agents

 

and

 

THE ROYAL BANK OF SCOTLAND plc,
as Documentation Agent

 

and

 

CITICORP NORTH AMERICA, INC.,
SUNTRUST BANK,
and
WASHINGTON MUTUAL BANK, FA
as Managing Agents

 

and

 

COMERICA BANK,
PNC BANK, NATIONAL ASSOCIATION,
and,
UBS LOAN FINANCE LLC
as Co-Agents

 

J.P. MORGAN SECURITIES INC.,

 

Lead Arranger and Sole Bookrunner

 

$750,000,000 REVOLVING CREDIT FACILITY

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01  Defined Terms

 

Section 1.02  Accounting Terms

 

 

 

ARTICLE II  AMOUNTS AND TERMS OF THE LOANS

 

 

 

Section 2.01  The Facility

 

Section 2.02  Reductions of and Increases in Aggregate Commitment

 

Section 2.03  Notice and Manner of Borrowing

 

Section 2.04  Non-Receipt of Funds by Agent

 

Section 2.05  Determination of Applicable Eurodollar Margin and Applicable
Commitment Rate

 

Section 2.06  Conversions and Renewals

 

Section 2.07  Interest

 

Section 2.08  Interest Rate Determination

 

Section 2.09  Fees

 

Section 2.10  Notes

 

Section 2.11  Prepayments

 

Section 2.12  Method of Payment

 

Section 2.13  Use of Proceeds

 

Section 2.14  Yield Protection

 

Section 2.15  Changes in Capital Adequacy Regulations

 

Section 2.16  Availability of Eurodollar Loans

 

Section 2.17  Funding Indemnification

 

Section 2.18  Lender Statements; Survival of Indemnity

 

Section 2.19  Extension of Termination Date

 

Section 2.20  Intentionally Omitted
[a05-15243_1ex10d1.htm#Section2_20IntentionallyOmitted__033427]

 

Section 2.21  Replacement of Certain Lenders
[a05-15243_1ex10d1.htm#Section2_21ReplacementOfCertainLe_033432]

 

Section 2.22  Swing Line
[a05-15243_1ex10d1.htm#Section2_22SwingLine_aTheSwingLin_033504]

 

Section 2.23  Facility Letters of Credit
[a05-15243_1ex10d1.htm#Section2_23FacilityLettersOfCredi_033536]

 

 

 

ARTICLE III  CONDITIONS PRECEDENT
[a05-15243_1ex10d1.htm#ArticleiiiConditionsPrecedent_035404]

 

 

 

Section 3.01  Conditions Precedent to Initial Loans
[a05-15243_1ex10d1.htm#Section3_01ConditionsPrecedentToI_034027]

 

Section 3.02  Conditions Precedent to All Loans
[a05-15243_1ex10d1.htm#Section3_02ConditionsPrecedentToA_034110]

 

 

 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES
[a05-15243_1ex10d1.htm#ArticleivRepresentationsAndWarran_035411]

 

 

 

Section 4.01  Incorporation, Formation, Good Standing, and Due Qualification
[a05-15243_1ex10d1.htm#Section4_01IncorporationFormation_034146]

 

Section 4.02  Power and Authority
[a05-15243_1ex10d1.htm#Section4_02PowerAndAuthority_TheE_034151]

 

Section 4.03  Legally Enforceable Agreement
[a05-15243_1ex10d1.htm#Section4_03LegallyEnforceableAgre_034157]

 

Section 4.04  Financial Statements
[a05-15243_1ex10d1.htm#Section4_04FinancialStatements_Th_034214]

 

Section 4.05  Labor Disputes and Acts of God
[a05-15243_1ex10d1.htm#Section4_05LaborDisputesAndActsOf_034219]

 

Section 4.06  Other Agreements
[a05-15243_1ex10d1.htm#Section4_06OtherAgreements_Neithe_034222]

 

 

i

--------------------------------------------------------------------------------


 

Section 4.07  Litigation
[a05-15243_1ex10d1.htm#Section4_07Litigation_ExceptAsDis_034226]

 

Section 4.08  No Defaults on Outstanding Judgments or Orders
[a05-15243_1ex10d1.htm#Section4_08NoDefaultsOnOutstandin_034231]

 

Section 4.09  Ownership and Liens
[a05-15243_1ex10d1.htm#Section4_09OwnershipAndLiens_TheB_034244]

 

Section 4.10  Subsidiaries and Ownership of Stock
[a05-15243_1ex10d1.htm#Section4_10SubsidiariesAndOwnersh_034245]

 

Section 4.11  ERISA
[a05-15243_1ex10d1.htm#Section4_11Erisa_TheBorrowerAndEa_034247]

 

Section 4.12  Operation of Business
[a05-15243_1ex10d1.htm#Section4_12OperationOfBusiness_Th_034248]

 

Section 4.13  Taxes
[a05-15243_1ex10d1.htm#Section4_13Taxes_AllIncomeTaxLiab_034310]

 

Section 4.14  Laws; Environment
[a05-15243_1ex10d1.htm#Section4_14LawsEnvironment_Except_034311]

 

Section 4.15  Investment Company Act
[a05-15243_1ex10d1.htm#Section4_15InvestmentCompanyAct_N_034347]

 

Section 4.16  Public Utility Holding Company Act
[a05-15243_1ex10d1.htm#Section4_16PublicUtilityHoldingCo_034349]

 

Section 4.17  OFAC
[a05-15243_1ex10d1.htm#Section4_17Ofac_NeitherBorrowerNo_034351]

 

Section 4.18  Accuracy of Information
[a05-15243_1ex10d1.htm#Section4_18AccuracyOfInformation__034352]

 

 

 

ARTICLE V  AFFIRMATIVE COVENANTS
[a05-15243_1ex10d1.htm#ArticlevAffirmativeCovenants_034358]

 

 

 

Section 5.01  Maintenance of Existence
[a05-15243_1ex10d1.htm#Section5_01MaintenanceOfExistence_034411]

 

Section 5.02  Maintenance of Records
[a05-15243_1ex10d1.htm#Section5_02MaintenanceOfRecords_K_034412]

 

Section 5.03  Maintenance of Properties
[a05-15243_1ex10d1.htm#Section5_03MaintenanceOfPropertie_034413]

 

Section 5.04  Conduct of Business
[a05-15243_1ex10d1.htm#Section5_04ConductOfBusiness_Cont_034415]

 

Section 5.05  Maintenance of Insurance
[a05-15243_1ex10d1.htm#Section5_05MaintenanceOfInsurance_034416]

 

Section 5.06  Compliance with Laws
[a05-15243_1ex10d1.htm#Section5_06ComplianceWithLaws_Com_034418]

 

Section 5.07  Right of Inspection
[a05-15243_1ex10d1.htm#Section5_07RightOfInspection_AtAn_034419]

 

Section 5.08  Reporting Requirements
[a05-15243_1ex10d1.htm#Section5_08ReportingRequirements__034441]

 

Section 5.09  Subsidiary Reporting Requirements
[a05-15243_1ex10d1.htm#Section5_09SubsidiaryReportingReq_034526]

 

Section 5.10  Environment
[a05-15243_1ex10d1.htm#Section5_10Environment_BeAndRemai_034529]

 

Section 5.11  Use of Proceeds
[a05-15243_1ex10d1.htm#Section5_11UseOfProceeds_UseThePr_034543]

 

Section 5.12  Ranking of Obligations
[a05-15243_1ex10d1.htm#Section5_12RankingOfObligations_E_034544]

 

Section 5.13  Taxes
[a05-15243_1ex10d1.htm#Section5_13Taxes_PayAndCauseEachS_034546]

 

Section 5.14  Wholly-Owned Status
[a05-15243_1ex10d1.htm#Section5_14WhollyownedStatus_Ensu_034547]

 

Section 5.15  New Subsidiaries
[a05-15243_1ex10d1.htm#Section5_15NewSubsidiaries_Within_034548]

 

 

 

ARTICLE VI  NEGATIVE COVENANTS
[a05-15243_1ex10d1.htm#ArticleviNegativeCovenants_034549]

 

 

 

Section 6.01  Liens
[a05-15243_1ex10d1.htm#Section6_01Liens_CreateIncurAssum_034551]

 

Section 6.02  Secured Debt
[a05-15243_1ex10d1.htm#Section6_02SecuredDebt_CreateIncu_034607]

 

Section 6.03  Mergers, Etc
[a05-15243_1ex10d1.htm#Section6_03MergersEtc_WindUpLiqui_034610]

 

Section 6.04  Leases
[a05-15243_1ex10d1.htm#Section6_04Leases_CreateIncurAssu_034611]

 

Section 6.05  Sale and Leaseback
[a05-15243_1ex10d1.htm#Section6_05SaleAndLeaseback_SellT_034621]

 

Section 6.06  Sale of Assets
[a05-15243_1ex10d1.htm#Section6_06SaleOfAssets_SellLease_034622]

 

Section 6.07  Investments
[a05-15243_1ex10d1.htm#Section6_07Investments_MakeOrPerm_034623]

 

Section 6.08  Guaranties, Etc
[a05-15243_1ex10d1.htm#Section6_08GuarantiesEtc_AssumeGu_034630]

 

Section 6.09  Transactions With Affiliates
[a05-15243_1ex10d1.htm#Section6_09TransactionsWithAffili_034707]

 

Section 6.10  Housing Inventory
[a05-15243_1ex10d1.htm#Section6_10HousingInventory_Permi_034708]

 

Section 6.11  Amendment or Modification of Senior Indentures
[a05-15243_1ex10d1.htm#Section6_11AmendmentOrModificatio_034709]

 

Section 6.12  Non-Guarantors
[a05-15243_1ex10d1.htm#Section6_12Nonguarantors_PermitUh_034710]

 

Section 6.13  Negative Pledges
[a05-15243_1ex10d1.htm#Section6_13NegativePledges_Direct_034711]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII  FINANCIAL COVENANTS
[a05-15243_1ex10d1.htm#ArticleviiFinancialCovenants_034714]

 

 

 

Section 7.01  Minimum Consolidated Tangible Net Worth
[a05-15243_1ex10d1.htm#Section7_01MinimumConsolidatedTan_034716]

 

Section 7.02  Leverage Ratio
[a05-15243_1ex10d1.htm#Section7_02LeverageRatio_TheBorro_034722]

 

Section 7.03  Borrowing Base Debt
[a05-15243_1ex10d1.htm#Section7_03BorrowingBaseDebt_AtAn_034723]

 

Section 7.04  Interest Coverage Ratio
[a05-15243_1ex10d1.htm#Section7_04InterestCoverageRatio__034724]

 

Section 7.05  Land Inventory
[a05-15243_1ex10d1.htm#Section7_05LandInventory_TheBorro_034725]

 

 

 

ARTICLE VIII  EVENTS OF DEFAULT
[a05-15243_1ex10d1.htm#ArticleviiiEventsOfDefault_041218]

 

 

 

Section 8.01  Events of Default
[a05-15243_1ex10d1.htm#Section8_01EventsOfDefault_IfAnyO_034742]

 

Section 8.02  Set Off [a05-15243_1ex10d1.htm#Section8_02_023452]

 

 

 

ARTICLE IX  INTENTIONALLY OMITTED
[a05-15243_1ex10d1.htm#ArticleixIntentionallyOmitted_023456]

 

 

 

ARTICLE X  AGENCY PROVISIONS
[a05-15243_1ex10d1.htm#ArticlexAgencyProvisions_023457]

 

 

 

Section 10.01  Authorization and Action
[a05-15243_1ex10d1.htm#Section10_01AuthorizationAndActio_023500]

 

Section 10.02  Liability of Agent
[a05-15243_1ex10d1.htm#Section10_02LiabilityOfAgent_Neit_023528]

 

Section 10.03  Rights of Agent as a Lender
[a05-15243_1ex10d1.htm#Section10_03RightsOfAgentAsALende_023529]

 

Section 10.04  Independent Credit Decisions
[a05-15243_1ex10d1.htm#Section10_04IndependentCreditDeci_023532]

 

Section 10.05  Indemnification
[a05-15243_1ex10d1.htm#Section10_05Indemnification_TheLe_023549]

 

Section 10.06  Successor Agent
[a05-15243_1ex10d1.htm#Section10_06SuccessorAgent_aTheAg_023550]

 

Section 10.07  Sharing of Payments, Etc
[a05-15243_1ex10d1.htm#Section10_07SharingOfPaymentsEtc__023606]

 

Section 10.08  Withholding Tax Matters
[a05-15243_1ex10d1.htm#Section10_08WithholdingTaxMatters_023608]

 

Section 10.09  Syndication Agents, Documentation Agents, Managing Agents or
Co-Agents [a05-15243_1ex10d1.htm#Section10_09SyndicationAgentsDocu_023630]

 

 

 

ARTICLE XI  MISCELLANEOUS [a05-15243_1ex10d1.htm#ArticlexiMiscellaneous_023631]

 

 

 

Section 11.01  Amendments, Etc
[a05-15243_1ex10d1.htm#Section11_01AmendmentsEtc_NoAmend_023632]

 

Section 11.02  Notices, Etc
[a05-15243_1ex10d1.htm#Section11_02NoticesEtc_AllNotices_023634]

 

Section 11.03  No Waiver
[a05-15243_1ex10d1.htm#Section11_03NoWaiver_NoFailureOrD_023650]

 

Section 11.04  Costs, Expenses, and Taxes
[a05-15243_1ex10d1.htm#Section11_04CostsExpensesAndTaxes_023701]

 

Section 11.05  Integration
[a05-15243_1ex10d1.htm#Section11_05Integration_ThisAgree_023722]

 

Section 11.06  Indemnity
[a05-15243_1ex10d1.htm#Section11_06Indemnity_TheBorrower_023723]

 

Section 11.07  CHOICE OF LAW
[a05-15243_1ex10d1.htm#Section11_07ChoiceOfLaw_TheLoanDo_023724]

 

Section 11.08  Severability of Provisions
[a05-15243_1ex10d1.htm#Section11_08SeverabilityOfProvisi_023725]

 

Section 11.09  Counterparts
[a05-15243_1ex10d1.htm#Section11_09Counterparts_ThisAgre_023727]

 

Section 11.10  Headings
[a05-15243_1ex10d1.htm#Section11_10Headings_ArticleandSe_023728]

 

Section 11.11  CONSENT TO JURISDICTION
[a05-15243_1ex10d1.htm#Section11_11ConsentToJurisdiction_023734]

 

Section 11.12  WAIVER OF JURY TRIAL
[a05-15243_1ex10d1.htm#Section11_12WaiverOfJuryTrial_The_023735]

 

Section 11.13  Governmental Regulation
[a05-15243_1ex10d1.htm#Section11_13GovernmentalRegulatio_023737]

 

Section 11.14  No Fiduciary Duty
[a05-15243_1ex10d1.htm#Section11_14NoFiduciaryDuty_TheRe_023738]

 

Section 11.15  Confidentiality
[a05-15243_1ex10d1.htm#Section11_15Confidentiality_EachL_023739]

 

Section 11.16  USA Patriot Act Notification
[a05-15243_1ex10d1.htm#Section11_16UsaPatriotActNotifica_023748]

 

Section 11.17  Register
[a05-15243_1ex10d1.htm#Section11_17Register_TheAgentActi_023749]

 

 

 

ARTICLE XII  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
[a05-15243_1ex10d1.htm#ArticlexiiBenefitOfAgreementAssig_023750]

 

 

 

Section 12.01  Successors and Assigns
[a05-15243_1ex10d1.htm#Section12_01SuccessorsAndAssigns__023754]

 

 

iii

--------------------------------------------------------------------------------


 

Section 12.02  Assignments
[a05-15243_1ex10d1.htm#Section12_02Assignments__023755]

 

Section 12.03  Participations
[a05-15243_1ex10d1.htm#Section12_03Participations_AnyLen_023807]

 

Section 12.04  Pledge to Federal Reserve Bank
[a05-15243_1ex10d1.htm#Section12_04PledgeToFederalReserv_023809]

 

 

iv

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

Schedule

 

Description

 

Reference

 

 

 

 

 

Schedule I

 

Commitments

 

2.01

 

 

 

 

 

Schedule II

 

Existing Letters of Credit

 

Definition

 

 

 

 

 

Schedule III

 

Guarantors

 

Definition

 

 

 

 

 

Schedule 4.07

 

Claims

 

4.07

 

 

 

 

 

Schedule 4.10

 

Subsidiaries of Borrower

 

4.10

 

 

 

 

 

Schedule 4.14

 

Environmental Matters

 

4.10, 5.06, 5.10, 8.01(10)

 

Exhibit

 

Description

 

Reference

 

 

 

 

 

Exhibit A

 

Form of Guaranty

 

Definition

 

 

 

 

 

Exhibit B

 

Form of Note

 

Definition

 

 

 

 

 

Exhibit C

 

Commitment and Acceptance

 

2.02.2(a)

 

 

 

 

 

Exhibit D

 

Form of Certificate for Borrowings and Facility Letters of Credit

 

2.23.3(iii), 3.02

 

 

 

 

 

Exhibit E

 

Opinion of Borrower’s Delaware and Georgia Counsel

 

3.01(5)

 

 

 

 

 

Exhibit F

 

Opinion of Borrower’s Illinois Counsel

 

3.01(5)

 

 

 

 

 

Exhibit G

 

Assignment Agreement

 

12.02(b)(ii)

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 22, 2005 among BEAZER HOMES USA, INC., a
Delaware corporation (the “Borrower”), the Lenders that are signatories hereto
and JPMORGAN CHASE BANK, N.A. as Agent (the “Agent”) for the Lenders and an
Issuer (as hereinafter defined).

 

AGREEMENT

 

In consideration of the mutual covenants and agreements hereinafter set forth,
the parties hereto hereby agree as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 


SECTION 1.01  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE FOLLOWING MEANINGS (TERMS DEFINED IN THE SINGULAR SHALL HAVE THE SAME
MEANING WHEN USED IN THE PLURAL AND VICE VERSA):


 

“ABR Loan” means a Loan which bears interest at the Alternate Base Rate.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement by which the Borrower or any
of its Subsidiaries (i) acquires any going concern or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes or by percentage of voting power) of the
Common Equity of another Person.

 

“Adjusted Land Value” means, as of any date, (i) the book value of all Land,
less (ii) the sum of (a) the book value of Finished Lots that are subject to
bona fide contracts of sale with Persons that are not Affiliates and (b) the
lesser of (1) the product of (x) the number of Housing Units with respect to
which the Borrower and its Subsidiaries (including any company or other entity
acquired in an Acquisition by the Borrower or a Subsidiary as of such date)
entered into bona fide contracts of sale with Persons that are not Affiliates
during the six-month period ending on such date and (y) the average book value
of all Finished Lots as of such date and (2) forty percent (40%) of Consolidated
Tangible Net Worth as of such date.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affected Lender” is defined in Section 2.21(a).

 

“Affiliate” means, with respect to any Person, any other Person (1) which
directly or indirectly controls, or is controlled by, or is under common control
with, such Person or a

 

1

--------------------------------------------------------------------------------


 

Subsidiary of such Person; (2) which directly or indirectly beneficially owns or
holds five percent (5%) or more of any class of voting equity interests of such
Person or any Subsidiary of such Person; or (3) five percent (5%) or more of the
voting equity interests of which is directly or indirectly beneficially owned or
held by such Person or a Subsidiary of such Person.  The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agent” means JPMorgan Chase Bank, N.A.

 

“Agent’s Fee Letter” means that certain fee letter dated July 7, 2005 from the
Agent and Arranger to the Borrower and accepted by the Borrower on July 7, 2005.

 

“Aggregate Commitment” means, at any time, the aggregate Commitments of all the
Lenders initially in the amount of $750,000,000 as the same may be reduced or
increased from time to time pursuant to the terms of this Agreement.

 

“Agreement” means this Credit Agreement, as amended, supplemented, or modified
from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Commitment Rate” means, as at any date of determination, the rate
per annum indicated in Section 2.05 as then applicable in the determination of
the commitment fee (under Section 2.09).

 

“Applicable Eurodollar Margin” means, as at any date of determination, the
margin indicated in Section 2.05 as then applicable to Eurodollar Loans (under
Section 2.07(a)(ii)).

 

“Applicable Letter of Credit Rate” means, as at any date of determination, a
rate per annum equal to the Applicable Eurodollar Margin.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arranger” means J.P. Morgan Securities Inc.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification)

 

2

--------------------------------------------------------------------------------


 

within the meaning of 12 C.F.R. Part 327 (or any successor provision) to the
Federal Deposit Insurance Corporation for insurance by such Corporation of time
deposits made in dollars at the offices of such member in the United States;
provided that if, as a result of any change in any law, rule or regulation, it
is no longer possible to determine the Assessment Rate as aforesaid, then the
Assessment Rate shall be such annual rate as shall be determined by the Agent to
be representative of the cost of such insurance to the Lenders.

 

“Assignment and Assumption” is defined in Section 12.02(b)(ii).

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“BMC” means Beazer Mortgage Corporation, a Delaware corporation and Wholly-Owned
Subsidiary of the Borrower.

 

“Borrowing” means a borrowing consisting of Loans of the same type made, renewed
or converted on the same day.

 

“Borrowing Base” means, with respect to an Inventory Valuation Date for which it
is to be determined, an amount equal to the sum of the following unencumbered
assets of the Borrower and the Guarantors: (i) the lesser of (a) one hundred
percent (100%) of the Unrestricted Cash and (b) $20,000,000.00, (ii) one-hundred
percent (100%) of the book value of Receivables, (iii) ninety percent (90%) of
the book value of Housing Units Under Contract, (iv) seventy-five percent (75%)
of the book value of Speculative Housing Units, (v) seventy percent (70%) of the
book value of Finished Lots, (vi) fifty percent (50%) of the book value of Lots
under Development (subject to the limitation set forth below), and
(vii) twenty-five percent (25%) of the book value of Entitled Land (subject to
the limitation set forth below).  Notwithstanding the foregoing, the Borrowing
Base shall not include any amounts under clauses (vi) and (vii) above to the
extent that the sum of such amounts exceeds forty percent (40%) of the total
Borrowing Base.  The term “unencumbered” means that such asset is not subject to
any Lien (except for Liens permitted under Sections 6.01(1), (2) or (6)).

 

“Borrowing Base Certificate” means a written certificate in a form acceptable to
the Required Lenders setting forth the amount of the Borrowing Base with respect
to the calendar month most recently completed, certified as true and correct by
the Chief Financial Officer of the Borrower.

 

“Borrowing Base Debt” means the sum of all Debt of the Borrower and its
Subsidiaries on a consolidated basis, excluding (i) Secured Debt, (ii) Debt that
is subordinated to the Obligations to the satisfaction of the Required Lenders,
(iii) Performance Letters of Credit (to the extent not drawn upon),
(iv) performance bonds (to the extent not drawn upon) and (v) Debt of any Joint
Venture.

 

“Business Day” means (i) with respect to any Borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally

 

3

--------------------------------------------------------------------------------


 

are open in Chicago and New York City for the conduct of substantially all of
their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago and New York City for the conduct of substantially all of their
commercial lending activities.

 

“Capital Lease” means all leases which have been or should be capitalized on the
books of the lessee in accordance with GAAP.

 

“Change of Control” means any of the following:  (i) the sale, lease, conveyance
or other disposition of all or substantially all of the assets of the Borrower
or (except for an Internal Reorganization) of a Significant Guarantor or
Significant Subsidiary, as an entirety or substantially as an entirety to any
Person or “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
in one or a series of transactions; (ii) the acquisition by any Person or group
of fifty percent (50%) or more of the aggregate voting power of all classes of
Common Equity of the Borrower or (except for an Internal Reorganization) of a
Significant Guarantor or Significant Subsidiary in one transaction or a series
of related transactions; (iii) the liquidation or dissolution of the Borrower or
(except for an Internal Reorganization) of a Significant Guarantor or
Significant Subsidiary; (iv) any transaction or a series of related transactions
(as a result of a tender offer, merger, consolidation or otherwise but excluding
an Internal Reorganization) that results in, or that is in connection with,
(a) any Person or group acquiring “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of fifty percent
(50%) or more of the aggregate voting power of all classes of Common Equity of
the Borrower, a Significant Guarantor or a Significant Subsidiary, or of any
Person or group that possesses “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of fifty percent (50%) or more
of the aggregate voting power of all classes of Common Equity of the Borrower, a
Significant Guarantor or a Significant Subsidiary, or (b) less than fifty
percent (50%) (measured by the aggregate voting power of all classes) of the
Common Equity of the Borrower being registered under Section 12(b) or 12(g) of
the Exchange Act; (v) a majority of the Board of Directors of the Borrower, a
Significant Guarantor or a Significant Subsidiary, not being comprised of
persons who (a) were members of the Board of Directors of such Borrower,
Significant Guarantor or Significant Subsidiary, as of the date of this
Agreement (“Original Directors”), or (b) were nominated for election or elected
to the Board of Directors of such Borrower, Significant Guarantor, or
Significant Subsidiary, with the affirmative vote of at least a majority of the
directors who themselves were Original Directors or who were similarly nominated
for election or elected; or (vi) with respect to any Significant Guarantor or
Significant Subsidiary which is not a corporation, any loss by the Borrower of
the right or power directly, or indirectly through one or more intermediaries,
to control the activities of any such Significant Guarantor or Significant
Subsidiary.  Nothing herein contained shall modify or otherwise affect the
provisions of Section 6.06.

 

“Closing Date” means the date on which the conditions to the first advance of
the Loans set forth in Article III are satisfied.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.

 

4

--------------------------------------------------------------------------------


 

“Collateral Shortfall Amount” has the meaning assigned to that term in
Section 8.01.

 

“Commitment” means, for each of the Lenders, the obligation of such Lender to
make Loans and to purchase participations in Facility Letters of Credit in the
aggregate not exceeding the amount set forth in Schedule I hereto as its
“Commitment,” as such amount may be decreased from time to time pursuant to the
terms hereof or increased pursuant to Section 2.02.2; provided, however, that
the Commitment of a Lender may not be increased without its prior written
approval.

 

“Commitment and Acceptance” is defined in Section 2.02.2(a).

 

“Common Equity” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations, or
other equivalents of or interests in (however designated) the equity (which
includes, but is not limited to, common stock, preferred stock and partnership
and joint venture interests) of such Person (excluding any debt securities
convertible into, or exchangeable for, such equity) to the extent that the
foregoing is entitled to (i) vote in the election of directors of such Person or
(ii) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or other persons that will
control the management and policies of such Person.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of
Section 414(b) or 414(c) of the Code.

 

“Consolidated Debt” means the Debt of the Borrower and its Subsidiaries
determined on a consolidated basis (but shall not include Debt of any Subsidiary
which is not a Guarantor, except to the extent that such Debt is guaranteed by
the Borrower or a Guarantor).

 

“Consolidated Subordinated Debt” means, as of any date, all Consolidated Debt,
the payment of which is, either expressly by its terms or otherwise,
subordinated to payment of the Obligations to the satisfaction of the Required
Lenders.

 

“Consolidated Tangible Assets” of the Borrower means, as of any date, the total
amount of assets of the Borrower and its Subsidiaries (less applicable reserves)
on a consolidated basis at the end of the fiscal quarter immediately preceding
such date (or on such date if such date is the last day of the fiscal quarter),
as determined in accordance with GAAP, less (i) Intangible Assets and
(ii) appropriate adjustments on account of minority interests of other Persons
holding equity Investments in Subsidiaries, in the case of each of clauses
(i) and (ii) above, as would be reflected on a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the fiscal quarter immediately
preceding such date (or on such date if such date is the last day of the fiscal
quarter), prepared in accordance with GAAP.

 

“Consolidated Tangible Net Worth” of the Borrower means, at any date, the
consolidated stockholders’ equity of the Borrower determined in accordance with
GAAP, less Intangible Assets, all determined as of such date.

 

5

--------------------------------------------------------------------------------


 

“Debt” means, without duplication, with respect to any Person (1) indebtedness
or liability for borrowed money, including, without limitation, subordinated
indebtedness (other than trade accounts payable and accruals incurred in the
ordinary course of business); (2) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (3) obligations for the deferred purchase
price of property (including, without limitation, seller financing of any
Inventory) or services, provided, however, that Debt shall not include
obligations with respect to options to purchase real property that have not been
exercised; (4) obligations as lessee under Capital Leases to the extent that the
same would, in accordance with GAAP, appear as liabilities in the Borrower’s
consolidated balance sheet; (5) current liabilities in respect of unfunded
vested benefits under Plans and incurred withdrawal liability under any
Multiemployer Plan; (6) reimbursement obligations under letters of credit
(including contingent obligations with respect to letters of credit not yet
drawn upon); (7) obligations under acceptance facilities; (8) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any other Person or entity, or otherwise
to assure a creditor against loss, provided, however, that “Debt” shall not
include guaranties of performance obligations; (9) obligations secured by any
Liens on any property of such Person, whether or not the obligations have been
assumed; (10) net liabilities under interest rate swap, exchange or cap
agreements (valued as the termination value thereof, computed in accordance with
a method approved by the International Swaps and Derivatives Association and
agreed to by such Person in the applicable agreement); and (11) such Person’s
pro rata share of the obligations and liabilities (described in (1) through
(10) above) of any Joint Venture in which such Person holds an interest.

 

“Default” means any of the events specified in Section 8.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries (other than those Subsidiaries that are not Guarantors), the sum of
the amounts for such period of (i) Net Income (but excluding from such Net
Income for the applicable period any income derived from any Investment in a
Joint Venture referred to in Section 6.07(10) to the extent that such income
exceeds the cash distributions thereof received by the Borrower or its
Subsidiaries (other than those Subsidiaries that are not Guarantors) in such
period), plus (ii) charges against income for foreign, federal, state and local
taxes, plus (iii) Interest Expense, plus (iv) depreciation, plus
(v) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets and amortization of deferred compensation
expense, plus (vi) extraordinary losses, minus (vii) interest income, minus
(viii) extraordinary gains (and any unusual gains arising in or outside of the
ordinary course of business not included in extraordinary gains that have been
included in the determination of such Net Income).

 

“Entitled Land” means all Lots that are neither Lots under Development nor
Finished Lots.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

 

6

--------------------------------------------------------------------------------


 

“Eurodollar Loan” means any Loan when and to the extent that the interest rate
therefor is determined by reference to the Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (a) the Adjusted LIBO Rate applicable to such
Interest Period plus (b) the Applicable Eurodollar Margin.

 

“Event of Default” means any of the events specified in Section 8.01, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Existing Letters of Credit” means those Letters of Credit issued for the
account of the Borrower prior to the date hereof and listed on Schedule II
hereto.

 

“Extension Request” is defined in Section 2.19(a).

 

“Facility” means the revolving credit and letter of credit facilities described
in Section 2.01, together with the Swing Line facility described in
Section 2.22.

 

“Facility Increase” is defined in Section 2.02.2(a).

 

“Facility Letter of Credit” means (a) each Existing Letter of Credit and (b) any
Letter of Credit issued by an Issuer for the account of the Borrower in
accordance with Section 2.23.

 

“Facility Letter of Credit Collateral Account” is defined in Section 2.23.13.

 

“Facility Letter of Credit Fee” means a fee, payable with respect to each
Facility Letter of Credit issued by an Issuer, in an amount per annum equal to
the product of (i) the Applicable Letter of Credit Rate (determined as of the
date on which the quarterly installment of such fee is due) and (ii) the undrawn
outstanding amount of such Facility Letter of Credit, which fee shall be
calculated in the manner provided in Section 2.23.6.

 

“Facility Letter of Credit Obligations” means, at any date, the sum of (i) the
aggregate undrawn face amount of all outstanding Facility Letters of Credit, and
(ii) the aggregate amount paid by an Issuer on any Facility Letters of Credit to
the extent (if any) not reimbursed by the Borrower or by the Lenders under
Section 2.23.4.

 

“Facility Letter of Credit Sublimit” means $350,000,000.

 

“Federal Funds Effective Rate” means, for each day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the immediately preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a

 

7

--------------------------------------------------------------------------------


 

Business Day, the average of the quotations at approximately 10:00 A.M. Chicago
time on such day on such transactions received by the Agent from three Federal
Funds brokers of recognized standing selected by the Agent in its sole
discretion.

 

“Fifth Third Bank” means Fifth Third Bank, a Michigan banking corporation.

 

“Financial Letter of Credit” means any Letter of Credit of the Borrower or a
Guarantor that is not a Performance Letter of Credit.

 

“Finished Lots” means Lots in respect of which a building permit, from the
applicable local governmental authority, has been or could be obtained;
provided, however, that the term “Finished Lots” shall not include any Land upon
which the construction of a Housing Unit has commenced.

 

“Fitch” means Fitch, Inc.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time (subject to the provisions of Section 1.02).

 

“Guarantor” means (a) the Subsidiaries of Borrower identified on Schedule III
hereto and (b) any Person that, pursuant to a Supplemental Guaranty, guarantees
the Obligations.

 

“Guaranty” means (a) the guaranty of the Obligations in the form attached hereto
as Exhibit A or (b) a Supplemental Guaranty.

 

“Housing Unit” means a single-family dwelling, including the Land on which such
dwelling is located, whether such dwelling is detached or attached (including
condominiums but excluding mobile homes), which dwelling is either under
construction or completed and is (or, upon completion of construction thereof,
will be) available for sale; the term “Housing Unit” includes a Speculative
Housing Unit.

 

“Housing Unit Closing” means a closing of the sale of a Housing Unit by the
Borrower or a Subsidiary (including any company or other entity acquired in an
Acquisition by the Borrower or a Subsidiary) to a bona fide purchaser for value
that is not an Affiliate.

 

“Housing Unit Under Contract” means a Housing Unit owned by the Borrower or a
Subsidiary as to which the Borrower or such Subsidiary has a bona fide contract
of sale, in a form customarily employed by the Borrower or such Subsidiary and
reasonably satisfactory to the Agent, entered into not more than 15 months prior
to the date of determination with a Person who is not an Affiliate, under which
contract no defaults then exist and not less than $1,000.00 toward the purchase
price has been paid; provided, however, that in the case of any Housing Unit the
purchase of which is to be financed in whole or in part by a loan insured by the
Federal Housing Administration or guaranteed by the Veterans Administration, the
required minimum down payment shall be the amount (if any) required under the
rules of the relevant agency.

 

“Incur” means to, directly or indirectly, create, incur, assume, guarantee,
extend the maturity of or otherwise become liable with respect to any Debt;
provided, however, that

 

8

--------------------------------------------------------------------------------


 

neither the accrual of interest (whether such interest is payable in cash or
kind) nor the accretion of original issue discount shall be considered an
Incurrence of Debt.

 

“Intangible Assets” means, at any time, the amount (to the extent reflected in
determining consolidated stockholders equity of the Borrower and its
Subsidiaries) of (i) Investments in any Subsidiaries that are not Guarantors and
(ii) all unamortized debt discount and expense, unamortized deferred charges,
good will, patents, trademarks, service marks, trade names, copyrights and all
other items which would be treated as intangibles on a consolidated balance
sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA to
(b) the sum (on a consolidated basis for the Borrower and its Subsidiaries) of
all interest incurred, including capitalized interest.

 

“Interest Deficit” is defined in Section 2.08(b).

 

“Interest Expense” means, for any period, the total interest expense of the
Borrower and its Subsidiaries (other than those Subsidiaries that are not
Guarantors), whether paid directly or amortized through cost of sales (including
the interest component of Capital Leases).  Notwithstanding that GAAP may
otherwise provide, the Borrower shall not be required to include in Interest
Expense the amount of any premium paid to prepay Debt.

 

“Interest Period” means, with respect to any Eurodollar Loan, the period
commencing on the date of such Eurodollar Loan and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Loan only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period pertaining to a Eurodollar Loan that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Eurodollar Loan
initially shall be the date on which such Eurodollar Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Eurodollar Loan.

 

“Internal Reorganization” means any reorganization between or among the Borrower
and any Subsidiary or Subsidiaries or between or among any Subsidiary and one or
more other Subsidiaries or any combination thereof by way of liquidations,
mergers, consolidations, conveyances, assignments, sales, transfers and other
dispositions of all or substantially all of the assets of a Subsidiary (whether
in one transaction or in a series of transactions); provided that (a) the
Borrower shall preserve and maintain its status as a validly existing
corporation and (b) all assets, liabilities, obligations and guarantees of any
Subsidiary party to such reorganization will continue to be held by such
Subsidiary or be assumed by the Borrower or a Wholly-Owned Subsidiary of the
Borrower.

 

9

--------------------------------------------------------------------------------


 

“Inventory” means all Housing Units, Lots, goods, merchandise and other personal
property wherever located to be used for or incorporated into any Housing Unit.

 

“Inventory Valuation Date” means the last day of the most recent calendar month
of the Borrower with respect to which the Borrower is required to have delivered
a Borrowing Base Certificate pursuant to Section 5.08(6).

 

“Investment” has the meaning provided therefor in Section 6.07.  The amount of
any Investment shall include (a) in the case of any loan or advance, the
outstanding amount of such loan or advance and (b) in the case of any equity
Investment, the amount of the “net equity investment” as determined in
accordance with GAAP.

 

“Issuance Date” means the date on which a Facility Letter of Credit is issued,
amended or extended.

 

“Issuer” means, with respect to each Existing Letter of Credit, the Issuer
thereof identified in Schedule II, and with respect to each Facility Letter of
Credit issued on or after the Closing Date, JPMorgan Chase Bank, PNC Bank,
National Association, SunTrust Bank, Fifth Third Bank, Wachovia Bank, National
Association, or such other Lender selected by the Borrower with the approval of
the Agent, to issue such Facility Letter of Credit, provided such other Lender
consents to act in such capacity.  For purposes of this Agreement and the other
Loan Documents, Facility Letters of Credit issued by Fifth Third Bank, an Ohio
banking corporation shall be deemed issued by its Affiliate, Fifth Third Bank (a
Lender hereunder).

 

“Joint Venture” means any Person (other than a Subsidiary) in which the Borrower
or a Subsidiary holds any stock, partnership interest, joint venture interest,
limited liability company interest or other equity interest.

 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A.

 

“Land” means land owned by the Borrower or a Subsidiary, which land is being
developed or is held for future development or sale.

 

“Lenders” means each of the Persons listed on Schedule I and any other Person
that shall have become a party hereto pursuant to a Commitment and Acceptance or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption

 

“Lending Office” means, with respect to any Lender, the Lending Office of such
Lender (or of an affiliate of such Bank) heretofore designated in writing by
such Lender to the Agent or such other office or branch of such Lender (or of an
affiliate of such Lender) as that Lender may from time to time specify to the
Borrower and the Agent as the office or branch at which its Loans (or Loans of a
type designated in such notice) are to be made and maintained.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued by a financial institution upon the application of such Person
or upon which such Person is an account party or for which such Person is in any
way liable.

 

10

--------------------------------------------------------------------------------


 

“Leverage Ratio” means, as of any date, the ratio of Consolidated Debt to
Consolidated Tangible Net Worth.  For purposes of calculating the Leverage Ratio
as of any date, the stockholders’ equity of any Subsidiaries that are not
Guarantors shall be excluded from Consolidated Tangible Net Worth as of such
date.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate appearing on Telerate Page 3750 (formerly the Dow Jones Market
Service), or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market,
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Loan for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).

 

“Loan” means, with respect to a Lender, a Loan made by such Lender pursuant to
Section 2.01.1 and any conversion or continuation thereof and, unless the
context otherwise indicates, shall include Swing Loans made pursuant to
Section 2.22.

 

“Loan Document(s)” means this Agreement, the Notes, the Guaranties, the
Reimbursement Agreements, and any and all documents delivered hereunder or
pursuant hereto.

 

“Lots” means all Land owned by the Borrower and/or a Subsidiary which is zoned
by the municipality in which such real property is located for residential
building and use, and with respect to which the Borrower or such Subsidiary has
obtained all necessary approvals for its subdivision for Housing Units;
provided, however, that the term “Lots” shall not include any Land upon which
the construction of a Housing Unit has commenced.

 

“Lots under Development” means Lots with respect to which construction of
streets or other subdivision improvements has commenced but which are not
Finished Lots.

 

“Minimum Consolidated Tangible Net Worth” has the meaning assigned to that term
in Section 7.01.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

11

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a plan described in Section 4001(a)(3) of ERISA in
respect of which the Borrower, a Subsidiary or a Commonly Controlled Entity is
an “employer” as defined in Section 3(5) of ERISA.

 

“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Borrower and its Subsidiaries on a consolidated basis for such period.

 

“New Lender” means a Lender or other entity (in each case approved by the Agent,
which approval shall not be unreasonably withheld) that elects, upon request by
Borrower, to issue a Commitment or, in the case of an existing Lender, to
increase its existing Commitment, pursuant to Section 2.02.2.

 

“Note” means a promissory note in substantially the form of Exhibit B hereto,
executed and delivered by the Borrower payable to the order of a Lender in the
amount of its Commitment, including any amendment, modification, restatement,
renewal or replacement of such promissory note.

 

“Obligations” means (a) the due and punctual payment of principal of and
interest on the Loans and the Notes, (b) the due and punctual payment of the
Facility Letter of Credit Obligations, and (c) the due and punctual payment of
fees, expenses, reimbursements, indemnifications and other present and future
monetary obligations of the Borrower and each Guarantor to the Lenders or to any
Lender, the Agent, any Issuer or any indemnified party under the Loan Documents.

 

“Original Credit Agreement” means that certain Amended and Restated Credit
Agreement dated May 28, 2004 among Borrower, Bank One, NA (to which JPMorgan
Chase Bank is successor by merger) and the lenders party thereto.

 

“Participant” is defined in Section 12.03.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Performance Letter of Credit” means any Letter of Credit of the Borrower or a
Guarantor that is issued for the benefit of a municipality, other governmental
authority, utility, water or sewer authority, or other similar entity for the
purpose of assuring such beneficiary of the Letter of Credit of the proper and
timely completion of construction work.

 

“Permitted Acquisition” means any Acquisition (other than by means of a hostile
takeover, hostile tender offer or other similar hostile transaction) of a
business or entity engaged primarily in the business of home building; provided
that, immediately before and after giving effect to such Acquisition, no Default
or Event of Default has occurred and is continuing.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, limited liability company, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.

 

12

--------------------------------------------------------------------------------


 

“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which (a) the Borrower or a Subsidiary or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA and (b) the Borrower
or a Subsidiary has any material liability; provided, however, that the term
“Plan” shall not include any Multiemployer Plan.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code that could subject the Borrower or any Subsidiary to
any material liability.

 

“Pro Rata Share” means, at any time for any Lender, the ratio that such Lender’s
Commitment bears to the Aggregate Commitment; provided, however, that if the
Aggregate Commitment has terminated or been terminated in full, the Pro Rata
Share shall be the ratio that (x) the sum of such Lender’s outstanding Loans and
Facility Letter of Credit Obligations bears to (y) the sum of all outstanding
Loans and Facility Letter of Credit Obligations; and provided, further, that
this definition is subject to the provisions of Section 2.02.2(c) (if and when
applicable).

 

“Quarterly Payment Date” means October 1, 2005 and the first day of each
January, April, July and October thereafter.

 

“Ratings” is defined in Section 2.05(a).

 

“Receivables” means the net proceeds payable to, but not yet received by, the
Borrower or a Subsidiary following a Housing Unit Closing.

 

“Refinancing Debt” means Debt that refunds, refinances or extends any applicable
Debt (“Refinanced Debt”) but only to the extent that (i) the Refinancing Debt is
subordinated to or pari passu with the Obligations to the same extent as such
Refinanced Debt, if at all, (ii) such Refinancing Debt is in an aggregate amount
that is equal to or less than the sum of (A) the aggregate amount then
outstanding under the Refinanced Debt, plus (B) accrued and unpaid interest on
such Refinanced Debt, plus (C) reasonable fees and expenses incurred in
obtaining such Refinancing Debt, it being understood that this clause (ii) shall
not preclude the Refinancing Debt from being a part of a Debt financing that
includes other or additional Debt otherwise permitted herein, (iii) such
Refinancing Debt is Incurred by the same Person that initially Incurred such
Refinanced Debt or by another Person of which the Person that initially Incurred
such Refinanced Debt is a Subsidiary, and (iv) such Refinancing Debt is Incurred
within 60 days after such Refinanced Debt is so refunded, refinanced or
extended.

 

“Register” is defined in Section 11.17.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or

 

13

--------------------------------------------------------------------------------


 

official interpretation of said Board of Governors relating to reserve
requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reimbursement Agreement” means, with respect to a Facility Letter of Credit,
such form of application therefor and form of reimbursement agreement therefor
(whether in a single or several documents, taken together) as the applicable
Issuer may employ in the ordinary course of business for its own account, with
the modifications thereto as may be agreed upon by such Issuer and the Borrower
and as are not materially adverse (in the reasonable judgment of such Issuer and
the Agent) to the interests of the Lenders; provided, however, in the event of
any conflict between the terms of any Reimbursement Agreement and this
Agreement, the terms of this Agreement shall control.

 

“Rejecting Lender” is defined in Section 2.19(a).

 

“Rejecting Lender’s Termination Date” is defined in Section 2.19(a).

 

“Replacement Lender” is defined in Section 2.21.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
with respect to a Plan (excluding any such event with respect to which the PBGC
has waived the 30-day notice requirement).

 

“Required Lenders” means Lenders whose Pro Rata Shares are equal to or greater
than 66-2/3%.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Secured Debt” means all Debt of the Borrower or any of its Subsidiaries
(excluding Debt owing to the Borrower or any of its Subsidiaries) that is
secured by a Lien on assets of the Borrower or any of its Subsidiaries.

 

“Senior Debt” means the Senior Notes or, if the Senior Notes are refinanced, the
Refinancing Debt with respect thereto.

 

“Senior Indentures” means the Indentures and Supplemental Indentures identified
in the definition of the term “Senior Notes” and any other Indenture hereafter
entered into by the

 

14

--------------------------------------------------------------------------------


 

Borrower pursuant to which the Borrower Incurs any Refinancing Debt with respect
to any of the Senior Notes.

 

“Senior Notes” means (i) the 8-3/8% Senior Notes due 2012 of the Borrower issued
in the original principal amount of $350,000,000, pursuant to the Indenture
dated April 17, 2002 and First Supplemental Indenture dated April 17, 2002,
(ii) the 8-5/8% Senior Notes due 2011 of the Borrower issued in the original
principal amount of $200,000,000 pursuant to the Indenture dated May 21, 2001,
(iii) the 6½% Senior Notes due 2013 of the Borrower issued in the original
principal amount of $200,000,000 pursuant to the Indenture dated April 17, 2002
and Second Supplemental Indenture dated November 13, 2003, (iv) the 4-5/8%
Convertible Senior Notes due 2024 of the Borrower issued in the original
principal amount of $180,000,000 pursuant to the Indenture dated June 8, 2004
and (v) the 6-7/8% Senior Notes due 2015 of the Borrower issued in the original
principal amount of $350,000,000 pursuant to the Indenture dated April 17, 2002
and Fifth Supplemental Indenture dated June 8, 2005.

 

“Significant Guarantor” means, at any date of determination thereof, any
Guarantor that (together with its Subsidiaries) accounts for five percent (5%)
or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and five percent (5%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole.  Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.

 

“Significant Subsidiary” means, at any date of determination thereof, any
Subsidiary that (together with its Subsidiaries) accounts for five percent (5%)
or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and five percent (5%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole.  Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.

 

“Speculative Housing Unit” means any Housing Unit owned by the Borrower or a
Subsidiary that is not a Housing Unit Under Contract.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject (a) with respect to the
Base CD Rate, for new negotiable nonpersonal time deposits in dollars of over
$100,000 with maturities approximately equal to three months and (b) with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any

 

15

--------------------------------------------------------------------------------


 

Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subsidiary” means, as to the Borrower or a Guarantor, in the case of a
corporation, a corporation of which shares of stock having ordinary voting power
(other than stock having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation are at the time owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by the Borrower or such Guarantor, as the case may be, or in the case of an
entity which is not a corporation, the activities of which are controlled
directly, or indirectly through one or more intermediaries, or both, by the
Borrower or such Guarantor, as the case may be.

 

“Supplemental Guaranty” means a Supplemental Guaranty in the form provided for
in, and attached to, the form of Guaranty attached hereto as Exhibit A.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.22(a).  The Swing Line Commitment is in
the amount of $50,000,000.

 

“Swing Line Lender” means JPMorgan Chase Bank or any assignee to which JPMorgan
Chase Bank assigns the Swing Line Commitment in accordance with Section 12.02.

 

“Swing Line Loan” is defined in Section 2.22(a).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, imposed by the United States. but excluding, in the case of each
Lender or applicable Lending Office, the Issuer and the Agent, (a) taxes imposed
on or measured by its overall net income, and franchise taxes imposed on it, by
(i) the jurisdiction under the laws of which such Lender, the Issuer or the
Agent is incorporated or organized or (ii) the jurisdiction in which the
Agent’s, Issuer’s or such Lender’s principal executive office or such Lender’s
applicable Lending Office is located and (b) taxes that are in effect and would
apply at the time such Person becomes a Lender, Issuer or Agent hereunder.

 

“Termination Date” means August 21, 2009, subject, however, to earlier
termination in whole of the Aggregate Commitment pursuant to the terms of this
Agreement and to extension of such date as provided in Section 2.19.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately

 

16

--------------------------------------------------------------------------------


 

10:00 a.m., New York City time, on such day (or, if such day is not a Business
Day, on the next preceding Business Day) by the Agent from three negotiable
certificate of deposit dealers of recognized standing selected by it.

 

“Title Companies” means Security Title Insurance Company, a Vermont corporation,
Beazer Title Agency of Arizona, LLC, an Arizona limited liability company, and
Beazer Title Agency of Nevada, LLC, a Nevada limited liability company, each of
which is a Wholly-Owned Subsidiary of Borrower.

 

“UHIC” means United Homes Insurance Corporation, a Vermont corporation and
Wholly-Owned Subsidiary of the Borrower.

 

“Unrestricted Cash” of a Person means the cash of such Person that would not be
identified as “restricted” on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Wholly-Owned Subsidiary” of any Person means (i) a Subsidiary, of which one
hundred percent (100%) of the outstanding Common Equity (except for directors’
qualifying shares or certain minority interests owned by other Persons solely
due to local law requirements that there be more than one stockholder, but which
interest is not in excess of what is required for such purpose) is owned
directly by such Person or through one or more other Wholly-Owned Subsidiaries
of such Person, or (ii) any entity other than a corporation in which such
Person, directly or indirectly, owns all of the outstanding Common Equity of
such entity.

 


SECTION 1.02  ACCOUNTING TERMS.  (A) ALL ACCOUNTING TERMS NOT SPECIFICALLY
DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP CONSISTENT WITH THOSE
APPLIED IN THE PREPARATION OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.04, AND ALL FINANCIAL DATA SUBMITTED PURSUANT TO THIS AGREEMENT SHALL
BE PREPARED IN ACCORDANCE WITH SUCH PRINCIPLES.


 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, in determining the Borrower’s compliance with the
provisions of Article VII hereof, GAAP shall not include modifications of
generally accepted accounting principles that become effective after the date
hereof.

 


ARTICLE II
AMOUNTS AND TERMS OF THE LOANS

 


SECTION 2.01  THE FACILITY.


 


SECTION 2.01.1  REVOLVING CREDIT FACILITY.  (A) ON AND AFTER THE CLOSING DATE
AND PRIOR TO THE TERMINATION DATE, UPON THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER HEREIN SET FORTH, EACH LENDER SEVERALLY AGREES TO MAKE LOANS TO THE
BORROWER, PROVIDED THAT (I) IN NO EVENT MAY THE AGGREGATE PRINCIPAL AMOUNT OF
ALL OUTSTANDING LOANS (INCLUDING, IN THE CASE OF THE SWING LINE LENDER,
OUTSTANDING SWING LINE LOANS) AND THE FACILITY LETTER OF CREDIT OBLIGATIONS OF
ANY LENDER EXCEED ITS COMMITMENT, AND (II) IN NO EVENT MAY THE SUM OF THE
AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, (INCLUDING ALL OUTSTANDING
SWING LINE LOANS) AND THE FACILITY LETTER OF CREDIT OBLIGATIONS EXCEED THE
AGGREGATE COMMITMENT.

 

17

--------------------------------------------------------------------------------


 

(b)                                 On and after the Closing Date and prior to
the Termination Date, each Lender severally agrees, on the terms and conditions
set forth in this Agreement and in reliance upon the representations and
warranties of Borrower herein set forth, to participate in Facility Letters of
Credit issued pursuant to Section 2.23 for the account of the Borrower, provided
that (i) in no event may the aggregate principal amount of all outstanding Loans
and Facility Letter of Credit Obligations of any Lender exceed its Commitment
and (ii) in no event may the aggregate amount of all Facility Letter of Credit
Obligations exceed the lesser of (A) the Facility Letter of Credit Sublimit and
(B) an amount equal to the Aggregate Commitment minus the sum of all outstanding
Loans (including all outstanding Swing Line Loans).

 

(c)                                  Loans hereunder (other than Swing Line
Loans) shall be made ratably by the several Lenders in accordance with their
respective Pro Rata Shares.  Participations in Facility Letters of Credit
hereunder shall be ratable among the several Lenders in accordance with their
respective Pro Rata Shares.

 

(d)                                 All Obligations shall be due and payable by
the Borrower on the Termination Date unless such Obligations shall sooner become
due and payable pursuant to Section 8.01 or as otherwise provided in this
Agreement.

 

(e)                                  Each Borrowing which shall not utilize the
Aggregate Commitment in full shall be in an amount not less than One Million
Dollars ($1,000,000) in the case of a Borrowing consisting of Eurodollar Loans
and Five Hundred Thousand Dollars ($500,000) in the case of a Borrowing
consisting of ABR Loans and, in either case, if in excess of the specified
amount, in integral multiples of One Hundred Thousand Dollars ($100,000).  Each
Borrowing shall consist of a Loan made by each Lender in the proportion of its
Pro Rata Share.  Within the limits of the Aggregate Commitment, the Borrower may
borrow, repay pursuant to Section 2.11, and reborrow Loans under this
Section 2.01. On such terms and conditions, the Loans may be outstanding as ABR
Loans or Eurodollar Loans.  Each type of Loan shall be made and maintained at
the applicable Lender’s Lending Office for such type of Loan.  The failure of
any Lender to make any requested Loan to be made by it on the date specified for
such Loan shall not relieve any other Lender of its obligation (if any) to make
such Loan on such date, but no Lender shall be responsible for the failure of
any other Lender to make such Loan to be made by such other Lender.  The
provisions of this Section 2.01.1(e) shall not apply to Swing Line Loans.

 


SECTION 2.01.2  BORROWING BASE.  AT ANY TIME AT WHICH THE BORROWER’S SENIOR
UNSECURED LONG-TERM DEBT DOES NOT HAVE A RATING OF BBB- OR HIGHER FROM S&P OR
BAA3 OR HIGHER FROM MOODY’S, (A) THE AGGREGATE AMOUNT OF BORROWING BASE DEBT AT
ANY ONE TIME OUTSTANDING MAY NOT EXCEED THE BORROWING BASE AS OF THE MOST RECENT
INVENTORY VALUATION DATE, AND (B) NO LOAN SHALL BE MADE, AND NO FACILITY LETTER
OF CREDIT SHALL BE ISSUED OR AMENDED, THAT WOULD HAVE THE EFFECT OF INCREASING
THE THEN OUTSTANDING AMOUNT OF THE BORROWING BASE DEBT TO AN AMOUNT EXCEEDING
SUCH BORROWING BASE, PROVIDED THAT A LOAN SHALL NOT BE DEEMED TO HAVE INCREASED
THE AMOUNT OF THE BORROWING BASE DEBT TO THE EXTENT THAT THE PROCEEDS OF SUCH
LOAN ARE IMMEDIATELY USED TO REPAY A SWING LINE LOAN THERETOFORE INCLUDED IN THE
BORROWING BASE DEBT.


 


SECTION 2.01.3  SWING LINE LOANS.  NO LOAN SHALL BE MADE AT ANY TIME THAT ANY
SWING LINE LOAN IS OUTSTANDING, EXCEPT FOR LOANS THAT ARE USED, ON THE DAY ON
WHICH MADE, TO REPAY IN FULL THE OUTSTANDING PRINCIPAL BALANCE OF THE SWING LINE
LOANS.

 

18

--------------------------------------------------------------------------------


 


SECTION 2.02  REDUCTIONS OF AND INCREASES IN AGGREGATE COMMITMENT.

 


SECTION 2.02.1  REDUCTION OF AGGREGATE COMMITMENT.  THE BORROWER SHALL HAVE THE
RIGHT, UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR NOTICE TO THE AGENT, TO
TERMINATE IN WHOLE OR REDUCE IN PART THE UNUSED PORTION OF THE AGGREGATE
COMMITMENT, PROVIDED THAT EACH PARTIAL REDUCTION SHALL BE IN THE AMOUNT OF AT
LEAST FIVE MILLION DOLLARS ($5,000,000), AND PROVIDED FURTHER THAT NO REDUCTION
SHALL BE PERMITTED IF, AFTER GIVING EFFECT THERETO, AND TO ANY PREPAYMENT MADE
THEREWITH, THE SUM OF (I) THE OUTSTANDING AND UNPAID PRINCIPAL AMOUNT OF THE
LOANS AND (II) THE FACILITY LETTER OF CREDIT OBLIGATIONS SHALL EXCEED THE
AGGREGATE COMMITMENT.  EACH REDUCTION IN PART OF THE UNUSED PORTION OF EACH
LENDER’S COMMITMENT SHALL BE MADE IN THE PROPORTION THAT SUCH COMMITMENT BEARS
TO THE TOTAL AMOUNT OF THE AGGREGATE COMMITMENT.  ANY COMMITMENT, ONCE REDUCED
OR TERMINATED, MAY NOT BE REINSTATED (EXCEPT AS OTHERWISE PROVIDED IN
SECTION 8.01(V)) AND MAY NOT BE INCREASED (EXCEPT IN ACCORDANCE WITH
SECTION 2.02.2).


 


SECTION 2.02.2  INCREASE IN AGGREGATE COMMITMENT.


 

(A)                                  REQUEST FOR FACILITY INCREASE.  THE
BORROWER MAY, AT ANY TIME AND FROM TIME TO TIME, REQUEST, BY NOTICE TO THE
AGENT, THE AGENT’S APPROVAL OF AN INCREASE OF THE AGGREGATE COMMITMENT (A
“FACILITY INCREASE”) WITHIN THE LIMITATIONS HEREAFTER DESCRIBED, WHICH REQUEST
SHALL SET FORTH THE AMOUNT OF EACH SUCH REQUESTED FACILITY INCREASE.  WITHIN
TWENTY (20) DAYS OF SUCH REQUEST, THE AGENT SHALL ADVISE THE BORROWER OF ITS
APPROVAL OR DISAPPROVAL OF SUCH REQUEST; FAILURE TO SO ADVISE THE BORROWER SHALL
CONSTITUTE DISAPPROVAL. IF THE AGENT APPROVES ANY SUCH FACILITY INCREASE, THEN
THE AGGREGATE COMMITMENT MAY BE INCREASED (UP TO THE AMOUNT OF SUCH APPROVED
FACILITY INCREASE, IN THE AGGREGATE) BY HAVING ONE OR MORE NEW LENDERS INCREASE
THE AMOUNT OF THEIR THEN EXISTING COMMITMENTS OR BECOME LENDERS, SUBJECT TO AND
IN ACCORDANCE WITH THIS PROVISIONS OF THIS SECTION 2.02.2.  ANY FACILITY
INCREASE SHALL BE SUBJECT TO THE FOLLOWING LIMITATIONS AND CONDITIONS:  (I) ANY
INCREASE (IN THE AGGREGATE) IN THE AGGREGATE COMMITMENT, ANY INCREASE IN ANY
COMMITMENT AND ANY NEW COMMITMENT SHALL (UNLESS OTHERWISE AGREED TO BY THE
BORROWER AND THE AGENT) NOT BE LESS THAN $5,000,000 (AND (UNLESS OTHERWISE
AGREED TO BY THE BORROWER AND THE AGENT) SHALL BE IN INTEGRAL MULTIPLES OF
$1,000,000 IF IN EXCESS THEREOF); (II) NO FACILITY INCREASE PURSUANT TO THIS
SECTION 2.02.2 SHALL INCREASE THE AGGREGATE COMMITMENT TO AN AMOUNT IN EXCESS OF
$1,000,000,000; (III) THE BORROWER AND EACH NEW LENDER SHALL HAVE EXECUTED AND
DELIVERED A COMMITMENT AND ACCEPTANCE (THE “COMMITMENT AND ACCEPTANCE”)
SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO, AND THE AGENT SHALL HAVE ACCEPTED
AND EXECUTED THE SAME; (IV) THE BORROWER SHALL HAVE EXECUTED AND DELIVERED TO
THE AGENT SUCH NOTE OR NOTES AS THE AGENT SHALL REQUIRE TO REFLECT SUCH FACILITY
INCREASE; (V) THE BORROWER SHALL HAVE DELIVERED TO THE AGENT OPINIONS OF COUNSEL
(SUBSTANTIALLY SIMILAR TO THE FORMS OF OPINIONS PROVIDED FOR IN SECTION 3.01(6),
MODIFIED TO APPLY TO THE FACILITY INCREASE AND EACH NOTE AND COMMITMENT AND
ACCEPTANCE EXECUTED AND DELIVERED IN CONNECTION THEREWITH); (VI) THE GUARANTORS
SHALL HAVE CONSENTED IN WRITING TO THE FACILITY INCREASE AND SHALL HAVE AGREED
THAT THEIR GUARANTIES CONTINUE IN FULL FORCE AND EFFECT; AND (VII) THE BORROWER
AND EACH NEW LENDER SHALL OTHERWISE HAVE EXECUTED AND DELIVERED SUCH OTHER
INSTRUMENTS AND DOCUMENTS AS THE AGENT SHALL HAVE REASONABLY REQUESTED IN
CONNECTION WITH SUCH FACILITY INCREASE.  THE FORM AND SUBSTANCE OF THE DOCUMENTS
REQUIRED UNDER CLAUSES (III) THROUGH (VII) ABOVE SHALL BE FULLY ACCEPTABLE TO
THE AGENT.  THE AGENT SHALL PROVIDE WRITTEN NOTICE TO ALL OF THE LENDERS
HEREUNDER OF ANY FACILITY INCREASE.

 

19

--------------------------------------------------------------------------------


 

(B)                                 NEW LENDERS’ LOANS AND PARTICIPATION IN
FACILITY LETTERS OF CREDIT.  UPON THE EFFECTIVE DATE OF ANY INCREASE IN THE
AGGREGATE COMMITMENT PURSUANT TO THE PROVISIONS HEREOF (THE “INCREASE DATE”),
WHICH INCREASE DATE SHALL BE MUTUALLY AGREED UPON BY THE BORROWER, EACH NEW
LENDER AND THE AGENT, (I) SUCH NEW LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY
AND UNCONDITIONALLY PURCHASED AND RECEIVED, WITHOUT RECOURSE OR WARRANTY FROM
THE LENDERS, AN UNDIVIDED INTEREST AND PARTICIPATION IN ANY FACILITY LETTER OF
CREDIT THEN OUTSTANDING, RATABLY, SUCH THAT EACH LENDER (INCLUDING EACH NEW
LENDER) HOLDS A PARTICIPATION INTEREST IN EACH SUCH FACILITY LETTER OF CREDIT IN
THE AMOUNT OF ITS THEN PRO RATA SHARE THEREOF; (II) ON SUCH INCREASE DATE, THE
BORROWER SHALL REPAY ALL OUTSTANDING ABR LOANS AND REBORROW AN ABR LOAN IN A
LIKE AMOUNT FROM THE LENDERS (INCLUDING THE NEW LENDER); (III) SUCH NEW LENDER
SHALL NOT PARTICIPATE IN ANY THEN OUTSTANDING LOAN THAT IS A EURODOLLAR LOAN;
(IV) IF THE BORROWER SHALL AT ANY TIME ON OR AFTER SUCH INCREASE DATE CONVERT OR
CONTINUE ANY LOAN THAT IS A EURODOLLAR LOAN THAT WAS OUTSTANDING ON SUCH
INCREASE DATE, THE BORROWER SHALL BE DEEMED TO REPAY SUCH LOAN ON THE DATE OF
THE CONVERSION OR CONTINUATION THEREOF AND THEN TO REBORROW AS A LOAN A LIKE
AMOUNT ON SUCH DATE SO THAT THE NEW LENDER SHALL MAKE A LOAN ON SUCH DATE IN THE
AMOUNT OF ITS PRO RATA SHARE OF SUCH BORROWING; AND (V) SUCH NEW LENDER SHALL
MAKE ITS PRO RATA SHARE OF ALL LOANS MADE ON OR AFTER SUCH INCREASE DATE
(INCLUDING THOSE REFERRED TO IN CLAUSES (II) AND (IV) ABOVE) AND SHALL OTHERWISE
HAVE ALL OF THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER ON AND AFTER SUCH
INCREASE DATE.  NOTWITHSTANDING THE FOREGOING, UPON THE OCCURRENCE OF A DEFAULT
PRIOR TO THE DATE ON WHICH SUCH NEW LENDER IS HOLDING ITS PRO RATA SHARE OF ALL
LOANS HEREUNDER, SUCH NEW LENDER SHALL, UPON NOTICE FROM THE AGENT GIVEN ON OR
AFTER THE DATE ON WHICH THE OBLIGATIONS ARE ACCELERATED OR BECOME DUE FOLLOWING
SUCH DEFAULT, PAY TO THE AGENT (FOR THE ACCOUNT OF THE OTHER LENDERS, TO WHICH
THE AGENT SHALL PAY THEIR RATABLE SHARES THEREOF UPON RECEIPT) A SUM EQUAL TO
SUCH NEW LENDER’S PRO RATA SHARE OF EACH LOAN THAT IS A EURODOLLAR LOAN THEN
OUTSTANDING WITH RESPECT TO WHICH SUCH NEW LENDER DOES NOT THEN HOLD AN
INTEREST; SUCH PAYMENT BY SUCH NEW LENDER SHALL CONSTITUTE AN ABR LOAN
HEREUNDER.

 

(c)                                  Required Lenders.  Solely for purposes of
the calculation of Pro Rata Shares as used in the definition of “Required
Lenders,” until such time as a New Lender holds its Pro Rata Share of all
outstanding Loans (if any), the amount of such New Lender’s new Commitment or
the increased amount of its Commitment shall be excluded from the amount of the
Commitments and Aggregate Commitment and there shall be included in lieu thereof
at any time an amount equal to the sum of the outstanding Loans and the
participation interests in Facility Letters of Credit held by such New Lender
with respect to its new Commitment or the increased amount of its Commitment.

 

(d)                                 No Obligation to Increase Commitment. 
Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment or agreement on the part of the Borrower or the Agent to give or
grant any Lender the right to increase its Commitment hereunder at any time or a
commitment or agreement on the part of any Lender to increase its Commitment
hereunder at any time, and no Commitment of a Lender shall be increased without
its prior written approval.

 


SECTION 2.03  NOTICE AND MANNER OF BORROWING.  THE BORROWER SHALL GIVE THE AGENT
NOTICE OF ANY LOANS UNDER THIS AGREEMENT, ON THE BUSINESS DAY OF EACH ABR LOAN,
AND AT LEAST THREE (3) BUSINESS DAYS BEFORE EACH EURODOLLAR LOAN, SPECIFYING: 
(1) THE DATE OF SUCH LOAN;

 

20

--------------------------------------------------------------------------------


 


(2) THE AMOUNT OF SUCH LOAN; (3) THE TYPE OF LOAN (WHETHER AN ABR LOAN OR A
EURODOLLAR LOAN); AND (4) IN THE CASE OF A EURODOLLAR LOAN, THE DURATION OF THE
INTEREST PERIOD APPLICABLE THERETO, PROVIDED, HOWEVER, THAT (A) NO INTEREST
PERIOD MAY EXTEND BEYOND THE TERMINATION DATE AND (B) NOT MORE THAN EIGHT
(8) INTEREST PERIODS FOR EURODOLLAR LOANS MAY BE OUTSTANDING AT ANY ONE TIME. 
ALL NOTICES GIVEN BY THE BORROWER UNDER THIS SECTION 2.03 SHALL BE IRREVOCABLE
AND SHALL BE GIVEN NOT LATER THAN 10:00 A.M. CHICAGO TIME ON THE DAY SPECIFIED
ABOVE FOR SUCH NOTICE.  THE AGENT SHALL NOTIFY EACH LENDER OF EACH SUCH NOTICE
NOT LATER THAN 11:00 A.M. CHICAGO TIME ON THE DATE IT RECEIVES SUCH NOTICE FROM
THE BORROWER IF SUCH NOTICE IS RECEIVED BY THE AGENT AT OR BEFORE 10:00 A.M.
CHICAGO TIME.  IN THE EVENT SUCH NOTICE FROM THE BORROWER IS RECEIVED AFTER
10:00 A.M. CHICAGO TIME, IT SHALL BE TREATED AS IF RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY, AND THE AGENT SHALL NOTIFY EACH LENDER OF SUCH NOTICE
AS SOON AS PRACTICABLE BUT NOT LATER THAN 11:00 A.M. CHICAGO TIME ON THE NEXT
SUCCEEDING BUSINESS DAY.  NOT LATER THAN 1:00 P.M. CHICAGO TIME ON THE DATE OF
SUCH LOANS, EACH LENDER WILL MAKE AVAILABLE TO THE AGENT IN IMMEDIATELY
AVAILABLE FUNDS, SUCH LENDER’S PRO RATA SHARE OF SUCH LOANS.  AFTER THE AGENT’S
RECEIPT OF SUCH FUNDS, ON THE DATE OF SUCH LOANS AND UPON FULFILLMENT OF THE
APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, THE AGENT WILL MAKE SUCH LOANS
AVAILABLE TO THE BORROWER IN IMMEDIATELY AVAILABLE FUNDS BY CREDITING THE AMOUNT
THEREOF TO THE BORROWER’S ACCOUNT WITH THE AGENT.  THE PROVISIONS OF THIS
SECTION 2.03 SHALL NOT APPLY TO SWING LINE LOANS.


 


SECTION 2.04  NON-RECEIPT OF FUNDS BY AGENT.  (A) UNLESS THE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE (IN THE CASE OF A EURODOLLAR
LOAN), OR BY 12:00 NOON CHICAGO TIME ON THE DATE (IN THE CASE OF AN ABR LOAN),
ON WHICH SUCH LENDER IS TO PROVIDE FUNDS TO THE AGENT FOR A LOAN TO BE MADE BY
SUCH LENDER THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE AGENT SUCH FUNDS,
THE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH FUNDS AVAILABLE TO THE AGENT
ON THE DATE OF SUCH LOAN IN ACCORDANCE WITH SECTION 2.03 AND THE AGENT IN ITS
SOLE DISCRETION MAY, BUT SHALL NOT BE OBLIGATED TO, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT. 
IF AND TO THE EXTENT SUCH LENDER SHALL NOT HAVE GIVEN THE NOTICE PROVIDED FOR
ABOVE AND SHALL NOT HAVE MADE SUCH FUNDS AVAILABLE TO THE AGENT, SUCH LENDER
AGREES TO REPAY TO THE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE AGENT, AT
THE FEDERAL FUNDS EFFECTIVE RATE FOR THREE BUSINESS DAYS AND THEREAFTER AT THE
ALTERNATE BASE RATE.  IF SUCH LENDER SHALL REPAY TO THE AGENT SUCH CORRESPONDING
AMOUNT, SUCH AMOUNT SO REPAID SHALL CONSTITUTE SUCH LENDER’S APPLICABLE LOAN FOR
PURPOSES OF THIS AGREEMENT.  IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING
AMOUNT FORTHWITH UPON AGENT’S DEMAND THEREFOR, THE AGENT SHALL PROMPTLY NOTIFY
THE BORROWER, AND THE BORROWER SHALL IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT
TO THE AGENT WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE
AGENT, AT THE RATE OF INTEREST APPLICABLE AT THE TIME TO SUCH PROPOSED LOAN. 
NOTHING SET FORTH IN THIS SECTION SHALL AFFECT THE RIGHTS OF THE BORROWER WITH
RESPECT TO ANY LENDER THAT DEFAULTS IN THE PERFORMANCE OF ITS OBLIGATION TO MAKE
A LOAN HEREUNDER.


 

(b)                                 Unless the Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the Agent may
assume that the Borrower has made such payment in full to the Agent on such date
and the Agent in its sole discretion may, but shall not be obligated to, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an

 

21

--------------------------------------------------------------------------------


 

amount equal to the amount then due such Lender.  If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Effective Rate for three Business Days and
thereafter at the Alternate Base Rate.

 

(c)                                  The provisions of this Section 2.04 shall
not apply to Swing Line Loans.

 


SECTION 2.05  DETERMINATION OF APPLICABLE EURODOLLAR MARGIN AND APPLICABLE
COMMITMENT RATE.  (A)  THE APPLICABLE EURODOLLAR MARGIN AND THE APPLICABLE
COMMITMENT RATE SHALL BE DETERMINED BY REFERENCE TO THE LEVERAGE RATIO AND THE
RATINGS IN ACCORDANCE WITH THE FOLLOWING PRICING GRID AND THE PROVISIONS OF THIS
SECTION 2.05:

 

 

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

LEVEL V

 

Ratings

 

BBB/Baa2
or higher

 

BBB-/Baa3

 

BB+/Ba1

 

BB/Ba2

 

BB-/Ba3 or lower or
one or less Ratings

 

Leverage Ratio

 

Less than
1.00x

 

Greater than or
equal to 1.00x
and less than
1.25x

 

Greater than or
equal to 1.25x and
less than 1.75x

 

Greater than or
equal to 1.75x
and less than
2.00x

 

Greater than or
equal to 2.00x

 

Applicable Eurodollar Margin

 

0.75%

 

0.875%

 

1.125%

 

1.375%

 

1.625%

 

Applicable Commitment
Rate

 

0.175%

 

0.20%

 

0.225%

 

0.25%

 

0.30%

 

 

“Ratings” means (i) at any time at which Moody’s, S&P and Fitch all publicly
announce ratings of the Borrower’s senior unsecured long-term debt, the second
highest of such three ratings and (ii) at any time at which Moody’s and S&P
publicly announce ratings of the Borrower’s senior unsecured long-term debt but
Fitch does not, the higher of such two ratings (i.e., lower pricing); provided,
however, that (in the case of either clause (i) or clause (ii)) the Ratings
shall not be at Level I or II unless the Borrower has ratings from both S&P and
Moody’s of BBB- and Baa3 or better.

 

In the event of a difference of one level between the Ratings and Leverage Ratio
pricing levels, the lower pricing shall apply; if the difference is more than
one level, the level one level lower than the higher pricing shall apply.

 

(b)                                 The Applicable Eurodollar Margin and
Applicable Commitment Rate under the foregoing pricing grid shall be determined
(i) with reference to the Leverage Ratio as of the last day of each fiscal
quarter and (ii) with reference to the Ratings at the time of each change in
such Ratings.  In the case of the Leverage Ratio such determination shall be
made from the then most recent annual or quarterly financial statements of the
Borrower delivered by the Borrower pursuant to Sections 5.08(1) and 5.08(2), and
the adjustment, if any, to the Applicable Eurodollar

 

22

--------------------------------------------------------------------------------


 

Margin and the Applicable Commitment Rate shall take place on, and be effective
from and after, the fifth Business Day after the date on which the Agent has
received such financial statements.  In the case of the Ratings, any change in
such Ratings shall result in a change in (x) the Applicable Eurodollar Margin as
of the beginning of the next succeeding applicable Interest Period for
Eurodollar Loans, and (y) the Applicable Commitment Rate as of the date of such
change in the Ratings.

 


SECTION 2.06  CONVERSIONS AND RENEWALS.  THE BORROWER MAY ELECT FROM TIME TO
TIME TO CONVERT ALL OR A PART OF ONE TYPE OF LOAN INTO ANOTHER TYPE OF LOAN OR
TO RENEW ALL OR PART OF A LOAN BY GIVING THE AGENT NOTICE AT LEAST ONE
(1) BUSINESS DAY BEFORE CONVERSION INTO AN ABR LOAN, AND AT LEAST THREE
(3) BUSINESS DAYS BEFORE THE CONVERSION INTO OR RENEWAL OF A EURODOLLAR LOAN,
SPECIFYING:  (1) THE RENEWAL OR CONVERSION DATE; (2) THE AMOUNT OF THE LOAN TO
BE CONVERTED OR RENEWED; (3) IN THE CASE OF CONVERSIONS, THE TYPE OF LOAN TO BE
CONVERTED INTO; AND (4) IN THE CASE OF RENEWALS OF OR A CONVERSION INTO A
EURODOLLAR LOAN, THE DURATION OF THE INTEREST PERIOD APPLICABLE THERETO;
PROVIDED THAT (A) THE MINIMUM PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN
OUTSTANDING AFTER A RENEWAL OR CONVERSION SHALL BE ONE MILLION DOLLARS
($1,000,000) AND THE MINIMUM AMOUNT OF EACH ABR LOAN OUTSTANDING AFTER A RENEWAL
OR CONVERSION SHALL BE TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) AND IN EACH
CASE IN INTEGRAL MULTIPLES OF $100,000 IF IN EXCESS OF SUCH MINIMUM AMOUNTS;
(B) EURODOLLAR LOANS MAY BE CONVERTED ON A BUSINESS DAY THAT IS NOT THE LAST DAY
OF THE INTEREST PERIOD FOR SUCH LOAN ONLY IF THE BORROWER PAYS ON THE DATE OF
CONVERSION ALL AMOUNTS DUE PURSUANT TO SECTION 2.17; (C) THE BORROWER MAY NOT
RENEW A EURODOLLAR LOAN OR CONVERT AN ABR LOAN INTO A EURODOLLAR LOAN AT ANY
TIME THAT A DEFAULT HAS OCCURRED THAT IS CONTINUING; (D) NO INTEREST PERIOD MAY
EXTEND BEYOND THE TERMINATION DATE; AND (E) NOT MORE THAN EIGHT (8) INTEREST
PERIODS FOR EURODOLLAR LOANS MAY BE OUTSTANDING AT ANY ONE TIME.  EACH SUCH
NOTICE SHALL BE ACCOMPANIED BY A BORROWING BASE CERTIFICATE DATED AS AT THE DATE
OF SUCH NOTICE.  ALL CONVERSIONS AND RENEWALS SHALL BE MADE IN THE PROPORTION OF
THE LENDERS’ RESPECTIVE PRO RATA SHARES.  ALL NOTICES GIVEN BY THE BORROWER
UNDER THIS SECTION 2.06 SHALL BE IRREVOCABLE AND SHALL BE GIVEN NOT LATER THAN
10:00 A.M. CHICAGO TIME ON THE DAY WHICH IS NOT LESS THAN THE NUMBER OF BUSINESS
DAYS SPECIFIED ABOVE FOR SUCH NOTICE.  THE AGENT SHALL NOTIFY EACH LENDER OF
EACH SUCH NOTICE NOT LATER THAN 11:00 A.M. CHICAGO TIME ON THE DATE IT RECEIVES
SUCH NOTICE FROM THE BORROWER IF SUCH NOTICE IS RECEIVED BY THE AGENT AT OR
BEFORE 10:00 A.M. CHICAGO TIME.  IN THE EVENT SUCH NOTICE FROM THE BORROWER IS
RECEIVED AFTER 10:00 A.M. CHICAGO TIME, IT SHALL BE TREATED AS IF RECEIVED ON
THE NEXT SUCCEEDING BUSINESS DAY, AND THE AGENT SHALL NOTIFY EACH LENDER OF SUCH
NOTICE AS SOON AS PRACTICABLE BUT NOT LATER THAN 11:00 A.M. CHICAGO TIME ON THE
NEXT SUCCEEDING BUSINESS DAY.  NOTWITHSTANDING THE FOREGOING, IF THE BORROWER
SHALL FAIL TO GIVE THE AGENT THE NOTICE AS SPECIFIED ABOVE FOR THE RENEWAL OR
CONVERSION OF A EURODOLLAR LOAN PRIOR TO THE END OF THE INTEREST PERIOD WITH
RESPECT THERETO, SUCH EURODOLLAR LOAN SHALL AUTOMATICALLY BE CONVERTED INTO AN
ABR LOAN ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN.  THE PROVISIONS
OF THIS SECTION 2.06 SHALL NOT APPLY TO SWING LINE LOANS.


 


SECTION 2.07  INTEREST.  (A)  THE BORROWER SHALL PAY INTEREST TO THE AGENT, FOR
THE ACCOUNT OF THE APPLICABLE LENDER OR LENDERS ON THE OUTSTANDING AND UNPAID
PRINCIPAL AMOUNT OF THE LOANS AT THE FOLLOWING RATES:


 

(i)             If an ABR Loan or Swing Line Loan, then at a rate per annum
equal to the Alternate Base Rate in effect from time to time as interest
accrues; and

 

23

--------------------------------------------------------------------------------


 

(ii)          If a Eurodollar Loan, then at a rate per annum for the Interest
Period applicable to such Eurodollar Loan equal to the Eurodollar Rate for such
Interest Period.

 

(b)                                 Any change in the interest rate based on the
Alternate Base Rate resulting from a change in the Alternate Base Rate shall be
effective (without notice) as of the opening of business on the day on which
such change in the Alternate Base Rate becomes effective.  Interest on each
Eurodollar Loan shall be calculated on the basis of a year of 360 days for the
actual number of days elapsed.  Interest on each ABR Loan and Swing Line Loan
shall be calculated on the basis of a year of 365 days for the actual number of
days elapsed.

 

(c)                                  Interest on the Loans shall be paid (in an
amount set forth in a statement delivered by the Agent to the Borrower,
provided, however, that the failure of the Agent to deliver such statement shall
not limit or otherwise affect the obligations of the Borrower hereunder) in
immediately available funds to the Agent at the office of Agent from time to
time designated by it in writing for the account of the applicable Lending
Office of each applicable Lender as follows:

 

(1)                                  For each ABR Loan and Swing Line Loan on
the first day of each calendar month commencing on the first such date after
such Loan;

 

(2)                                  For each Eurodollar Loan, on the last day
of the Interest Period with respect thereto, except that, if such Interest
Period is longer than three months, interest shall also be paid on the last day
of the third month of such Interest Period; and

 

(3)                                  If not sooner paid, then on the Termination
Date or such earlier date as the Loans may be due or declared due hereunder.

 

(d)                                 Any principal amount of any Loan not paid
when due (at maturity, by acceleration, or otherwise) shall bear interest
thereafter until paid in full, payable on demand, at a rate per annum equal to
the Alternate Base Rate or the applicable Eurodollar Rate, as the case may be,
for such Loan in effect from time to time as interest accrues, plus two percent
(2%) per annum.

 


SECTION 2.08  INTEREST RATE DETERMINATION.  (A) THE AGENT SHALL DETERMINE EACH
ADJUSTED LIBO RATE.  THE AGENT SHALL GIVE PROMPT NOTICE TO THE BORROWER AND THE
LENDERS OF THE APPLICABLE INTEREST RATE DETERMINED BY THE AGENT PURSUANT TO THE
TERMS OF THIS AGREEMENT.


 

(b)                                 If the provisions of this Agreement or any
Note would at any time require payment by the Borrower to a Lender of any amount
of interest in excess of the maximum amount then permitted by the law applicable
to any Loan, the interest payments to such Lender shall be reduced to the extent
necessary so that such Lender shall not receive interest in excess of such
maximum amount.  If, as a result of the foregoing a Lender shall receive
interest payments hereunder or under a Note in an amount less than the amount
otherwise provided hereunder, such deficit (hereinafter called “Interest
Deficit”) will cumulate and will be carried forward (without interest) until the
termination of this Agreement.  Interest otherwise payable to a Lender hereunder
and under a Note for any subsequent period shall be increased by the maximum
amount of the Interest Deficit that may be so added without causing such Lender
to receive

 

24

--------------------------------------------------------------------------------


 

interest in excess of the maximum amount then permitted by the law on the
applicable Loans.  The amount of the Interest Deficit relating to the Loans
shall be treated as a prepayment premium (to the extent permitted by law) and
paid in full at the time of any optional prepayment by the Borrower to the
applicable Lenders of all the applicable Loans at that time outstanding pursuant
to Section 2.11.  The amount of the Interest Deficit relating to the applicable
Loans at the time of any complete payment of the Loans at that time outstanding
(other than an optional prepayment thereof pursuant to Section 2.11) shall be
canceled and not paid.

 


SECTION 2.09  FEES.  (A)  THE BORROWER SHALL PAY TO THE ARRANGER UPON THE
EXECUTION OF THIS AGREEMENT A ONE TIME, NONREFUNDABLE FEE IN THE AMOUNT PROVIDED
FOR IN THE AGENT’S FEE LETTER.  THE AGENT SHALL DELIVER TO EACH LENDER ITS
APPLICABLE FEE (AS SET FORTH IN THE INVITATION LETTER DATED JULY 8, 2005 FROM
THE ARRANGER TO SUCH LENDERS) PROMPTLY UPON THE AGENT’S RECEIPT THEREOF.


 

(b)                                 The Borrower agrees to pay to the Agent for
the account of each Lender (subject to adjustment in the case of the Swing Line
Lender as hereinafter provided) a commitment fee on the average daily unused
portion of such Lender’s Commitment (in an amount set forth in a statement
delivered by the Agent to the Borrower, provided, however, that the failure of
the Agent to deliver such statement shall not limit or otherwise affect the
obligations of the Borrower hereunder) from the date of this Agreement until the
Termination Date at the Applicable Commitment Rate, payable in arrears on each
Quarterly Payment Date during the term of such Commitment, commencing October 1,
2005, and ending on the Termination Date or, in the case of a Rejecting Lender,
on such Rejecting Lender’s Termination Date.  The commitment fees shall be
calculated on the basis of a year of 365 days for the actual number of days
elapsed.  Upon receipt of any commitment fees, the Agent will promptly
thereafter cause to be distributed such payments to the Lenders in the
proportion of their Pro Rata Shares (subject to adjustment in the case of the
Swing Line Lender as hereinafter provided).  For purposes of determining the
commitment fee payable to the Swing Line Lender, the unused portion of the Swing
Ling Lender’s Commitment shall be reduced dollar-for-dollar by the amount of any
Swing Line Loans then outstanding.

 

(c)                                  The Borrower shall pay to the Agent and the
Arranger such additional fees as are specified in the Agent’s Fee Letter.

 


SECTION 2.10  NOTES.  ALL LOANS MADE BY EACH LENDER UNDER THIS AGREEMENT SHALL
BE EVIDENCED BY, AND REPAID WITH INTEREST IN ACCORDANCE WITH, A SINGLE NOTE OF
THE BORROWER IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO, IN EACH CASE DULY
COMPLETED, DATED THE DATE OF THIS AGREEMENT AND PAYABLE TO SUCH LENDER FOR THE
ACCOUNT OF ITS APPLICABLE LENDING OFFICE, SUCH NOTE TO REPRESENT THE OBLIGATION
OF THE BORROWER TO REPAY THE LOANS MADE BY SUCH LENDER.  EACH LENDER IS HEREBY
AUTHORIZED BY THE BORROWER, BUT NO LENDER SHALL BE REQUIRED, TO ENDORSE ON THE
SCHEDULE ATTACHED TO THE NOTE OR NOTES HELD BY IT THE AMOUNT AND TYPE OF SUCH
APPLICABLE LOAN AND EACH RENEWAL, CONVERSION, AND PAYMENT OF PRINCIPAL AMOUNT
RECEIVED BY SUCH APPLICABLE LENDER FOR THE ACCOUNT OF ITS APPLICABLE LENDING
OFFICE ON ACCOUNT OF ITS APPLICABLE LOANS, WHICH ENDORSEMENT SHALL, IN THE
ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AS TO THE OUTSTANDING BALANCE OF SUCH
LOANS MADE BY SUCH LENDER; PROVIDED, HOWEVER, THAT THE FAILURE TO MAKE SUCH
NOTATION WITH RESPECT TO ANY LOAN OR RENEWAL, CONVERSION, OR PAYMENT SHALL NOT
LIMIT OR OTHERWISE AFFECT

 

25

--------------------------------------------------------------------------------


 


THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT OR THE NOTE OR NOTES HELD
BY SUCH LENDER.  ALL LOANS SHALL BE REPAID ON THE TERMINATION DATE.


 


SECTION 2.11  PREPAYMENTS.  (A)  THE BORROWER MAY, UPON NOTICE TO THE AGENT NOT
LATER THAN 11:00 A.M. (CHICAGO TIME) ON THE DATE OF PREPAYMENT IN THE CASE OF
ABR LOANS AND AT LEAST THREE (3) BUSINESS DAYS’ PRIOR NOTICE TO THE AGENT IN THE
CASE OF EURODOLLAR LOANS, PREPAY (INCLUDING, WITHOUT LIMITATION, ALL AMOUNTS
PAYABLE PURSUANT TO THE TERMS OF SECTION 2.17) THE LOANS IN WHOLE OR IN PART
WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AMOUNT PREPAID,
PROVIDED THAT (1) EACH PARTIAL PAYMENT SHALL BE IN A PRINCIPAL AMOUNT OF NOT
LESS THAN ONE MILLION DOLLARS ($1,000,000) IN THE CASE OF A EURODOLLAR LOAN AND
TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) IN THE CASE OF AN ABR LOAN; AND
(2) EURODOLLAR LOANS MAY BE PREPAID ONLY ON THE LAST DAY OF THE INTEREST PERIOD
FOR SUCH LOANS; PROVIDED, HOWEVER, THAT SUCH PREPAYMENT OF EURODOLLAR LOANS MAY
BE MADE ON ANY OTHER BUSINESS DAY IF THE BORROWER PAYS AT THE TIME OF SUCH
PREPAYMENT ALL AMOUNTS DUE PURSUANT TO SECTION 2.17.  UPON RECEIPT OF ANY SUCH
PREPAYMENTS, THE AGENT WILL PROMPTLY THEREAFTER CAUSE TO BE DISTRIBUTED THE PRO
RATA SHARE OF SUCH PREPAYMENT TO EACH LENDER FOR THE ACCOUNT OF ITS APPLICABLE
LENDING OFFICE, EXCEPT THAT PREPAYMENTS OF SWING LINE LOANS SHALL BE MADE SOLELY
TO THE SWING LINE LENDER.


 

(b)                                 The Borrower shall immediately upon a Change
in Control prepay the Notes in full and all accrued interest to the date of such
prepayment, and in the case of Eurodollar Loans all amounts due pursuant to
Section 2.17.

 


SECTION 2.12  METHOD OF PAYMENT.  THE BORROWER SHALL MAKE EACH PAYMENT UNDER
THIS AGREEMENT AND UNDER ANY OF THE NOTES NOT LATER THAN 11:00 A.M. CHICAGO TIME
ON THE DATE WHEN DUE IN LAWFUL MONEY OF THE UNITED STATES TO THE AGENT FOR THE
ACCOUNT OF THE APPLICABLE LENDING OFFICE OF EACH LENDER (OR, IN THE CASE OF
SWING LINE LOANS, FOR THE ACCOUNT OF THE SWING LINE LENDER) IN IMMEDIATELY
AVAILABLE FUNDS.  THE AGENT WILL PROMPTLY THEREAFTER CAUSE TO BE DISTRIBUTED
(1) THE PRO RATA SHARE OF SUCH PAYMENTS OF PRINCIPAL AND INTEREST WITH RESPECT
TO LOANS (OTHER THAN SWING LINE LOANS) IN LIKE FUNDS TO EACH LENDER FOR THE
ACCOUNT OF ITS APPLICABLE LENDING OFFICE, (2) SUCH PAYMENTS OF PRINCIPAL AND
INTEREST WITH RESPECT TO SWING LINE LOANS SOLELY TO THE SWING LINE LENDER AND
(3) OTHER FEES PAYABLE TO ANY LENDER TO BE APPLIED IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.  IF ANY SUCH PAYMENT IS NOT RECEIVED BY A LENDER ON THE
BUSINESS DAY ON WHICH THE AGENT RECEIVED SUCH PAYMENT (OR THE FOLLOWING BUSINESS
DAY IF THE AGENT’S RECEIPT THEREOF OCCURS AFTER 2:00 P.M. (CHICAGO TIME)), SUCH
LENDER SHALL BE ENTITLED TO RECEIVE FROM THE AGENT INTEREST ON SUCH PAYMENT AT
THE FEDERAL FUNDS EFFECTIVE RATE FOR THREE BUSINESS DAYS AND THEREAFTER AT THE
ALTERNATE BASE RATE (WHICH INTEREST PAYMENT SHALL NOT BE AN OBLIGATION FOR THE
BORROWER’S ACCOUNT, INCLUDING UNDER SECTION 11.04 OR SECTION 11.06).  THE
BORROWER HEREBY AUTHORIZES EACH LENDER, IF AND TO THE EXTENT PAYMENT IS NOT MADE
WHEN DUE UNDER THIS AGREEMENT OR UNDER ANY OF THE NOTES, TO CHARGE FROM TIME TO
TIME AGAINST ANY ACCOUNT OF THE BORROWER WITH SUCH LENDER ANY AMOUNT AS DUE. 
WHENEVER ANY PAYMENT TO BE MADE UNDER THIS AGREEMENT OR UNDER ANY OF THE NOTES
SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL
BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE
INCLUDED IN THE COMPUTATION OF THE PAYMENT OF INTEREST AND THE COMMITMENT FEE,
AS THE CASE MAY BE, EXCEPT, IN THE CASE OF A EURODOLLAR LOAN, IF THE RESULT OF
SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, SUCH
PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.

 

26

--------------------------------------------------------------------------------


 


SECTION 2.13  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS HEREUNDER SHALL BE
USED BY THE BORROWER (A) TO REPAY AMOUNTS OWING UNDER THE ORIGINAL CREDIT
AGREEMENT, (B) FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES OF THE
BORROWER AND THE GUARANTORS TO THE EXTENT PERMITTED IN THIS AGREEMENT AND (C) TO
REPAY SWING LINE LOANS.  THE BORROWER WILL NOT, DIRECTLY OR INDIRECTLY, USE ANY
PART OF SUCH PROCEEDS FOR THE PURPOSE OF REPAYING THE SENIOR NOTES OR FOR
PURCHASING OR CARRYING ANY MARGIN STOCK WITHIN THE MEANING OF REGULATION U OR TO
EXTEND CREDIT TO ANY PERSON FOR THE PURPOSE OF PURCHASING OR CARRYING ANY SUCH
MARGIN STOCK, OR FOR ANY PURPOSE WHICH VIOLATES, OR IS INCONSISTENT WITH,
REGULATION X.


 


SECTION 2.14  YIELD PROTECTION.  IF ANY LAW OR ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW), OR ANY INTERPRETATION THEREOF, OR THE COMPLIANCE
OF ANY LENDER OR ISSUER THEREWITH,


 

(i)                                     subjects any Lender or Issuer or any
applicable Lending Office to any tax, duty, charge or withholding on or from
payments due from the Borrower (excluding federal taxation of the overall net
income of any Lender or Issuer or applicable Lending Office), or changes the
basis of taxation of payments to any Lender or Issuer in respect of its Loans or
Facility Letters of Credit or other amounts due it hereunder, or

 

(ii)                                  imposes or increases or deems applicable
any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or Issuer or any applicable Lending Office (other than
reserves and assessments taken into account in determining the interest rate
applicable to Loans), or

 

(iii)                               imposes any other condition the result of
which is to increase the cost to any Lender or Issuer or any applicable Lending
Office of making, funding or maintaining loans or issuing or participating in
letters of credit or reduces any amount receivable by any Lender or Issuer or
any applicable Lending Office in connection with loans, or requires any Lender
or Issuer or any applicable Lending Office to make any payment calculated by
reference to the amount of loans held, letters of credit issued or interest
received by it, by an amount deemed material by such Lender or Issuer,

 

then, within fifteen (15) days of demand by such Lender or Issuer, the Borrower
shall pay such Lender or Issuer that portion of such increased expense incurred
or reduction in an amount received which such Lender or Issuer reasonably
determines is attributable to making, funding and maintaining its Loans and its
Commitment and issuing or participating in Letters of Credit.

 


SECTION 2.15  CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF A LENDER OR ISSUER
DETERMINES THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH
LENDER OR ISSUER, ANY LENDING OFFICE OF SUCH LENDER OR ISSUER OR ANY CORPORATION
CONTROLLING SUCH LENDER OR ISSUER IS INCREASED AS A RESULT OF A CHANGE, THEN,
WITHIN 10 DAYS OF DEMAND BY SUCH LENDER OR ISSUER, THE BORROWER SHALL PAY SUCH
LENDER OR ISSUER THE AMOUNT NECESSARY TO COMPENSATE FOR ANY SHORTFALL IN THE
RATE OF RETURN ON THE PORTION OF SUCH INCREASED CAPITAL WHICH SUCH LENDER OR
ISSUER

 

27

--------------------------------------------------------------------------------


 


DETERMINES IS ATTRIBUTABLE TO THIS AGREEMENT, ITS LOANS OR ITS OBLIGATION TO
MAKE LOANS HEREUNDER (AFTER TAKING INTO ACCOUNT SUCH LENDER’S OR ISSUER’S
POLICIES AS TO CAPITAL ADEQUACY); PROVIDED, HOWEVER, THAT A LENDER OR ISSUER
SHALL IMPOSE SUCH COST UPON THE BORROWER ONLY IF SUCH LENDER OR ISSUER IS
GENERALLY IMPOSING SUCH COST ON ITS OTHER BORROWERS HAVING SIMILAR CREDIT
ARRANGEMENTS.  “CHANGE” MEANS (I) ANY CHANGE AFTER THE DATE OF THIS AGREEMENT IN
THE RISK-BASED CAPITAL GUIDELINES OR (II) ANY ADOPTION OF OR CHANGE IN ANY OTHER
LAW, GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE,
INTERPRETATION, OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE
DATE OF THIS AGREEMENT WHICH AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED
TO BE MAINTAINED BY ANY LENDER OR ISSUER OR ANY LENDING OFFICE OR ANY
CORPORATION CONTROLLING ANY LENDER OR ISSUER.  “RISK-BASED CAPITAL GUIDELINES”
MEANS (I) THE RISK-BASED CAPITAL GUIDELINES IN EFFECT IN THE UNITED STATES ON
THE DATE OF THIS AGREEMENT, INCLUDING TRANSITION RULES, AND (II) THE
CORRESPONDING CAPITAL REGULATIONS PROMULGATED BY REGULATORY AUTHORITIES OUTSIDE
THE UNITED STATES IMPLEMENTING THE JULY 1988 REPORT OF THE BASLE COMMITTEE ON
BANKING REGULATION AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE
OF CAPITAL MEASUREMENTS AND CAPITAL STANDARDS,” INCLUDING TRANSITION RULES, AND
ANY AMENDMENTS TO SUCH REGULATIONS ADOPTED PRIOR TO THE DATE OF THIS AGREEMENT.


 


SECTION 2.16  AVAILABILITY OF EURODOLLAR LOANS.  IF ANY LENDER DETERMINES THAT
MAINTENANCE OF ITS EURODOLLAR LOANS AT THE LENDING OFFICE SELECTED BY THE LENDER
WOULD VIOLATE ANY APPLICABLE LAW, RULE, REGULATION, OR DIRECTIVE, WHETHER OR NOT
HAVING THE FORCE OF LAW (AND IT IS NOT REASONABLY POSSIBLE FOR THE LENDER TO
DESIGNATE AN ALTERNATE LENDING OFFICE WITHOUT BEING ADVERSELY AFFECTED THEREBY),
OR IF THE REQUIRED LENDERS DETERMINE THAT (I) DEPOSITS OF A TYPE AND MATURITY
APPROPRIATE TO MATCH FUND EURODOLLAR LOANS ARE NOT AVAILABLE OR (II) THE
INTEREST RATE APPLICABLE TO EURODOLLAR LOANS DOES NOT ACCURATELY REFLECT THE
COST OF MAKING OR MAINTAINING SUCH EURODOLLAR LOANS, THEN THE AGENT SHALL
SUSPEND THE AVAILABILITY OF EURODOLLAR LOANS AND REQUIRE ANY EURODOLLAR LOANS TO
BE REPAID.


 


SECTION 2.17  FUNDING INDEMNIFICATION.  IF ANY PAYMENT OF A EURODOLLAR LOAN
OCCURS ON A DATE WHICH IS NOT THE LAST DAY OF THE APPLICABLE INTEREST PERIOD,
WHETHER BECAUSE OF ACCELERATION, PREPAYMENT OR OTHERWISE, OR A EURODOLLAR LOAN
IS NOT MADE ON THE DATE SPECIFIED BY THE BORROWER FOR ANY REASON OTHER THAN
DEFAULT BY THE LENDERS, THE BORROWER WILL INDEMNIFY EACH LENDER FOR ANY LOSS OR
COST INCURRED BY IT RESULTING THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY LOSS
OR COST IN LIQUIDATING OR EMPLOYING DEPOSITS REQUIRED TO FUND OR MAINTAIN THE
EURODOLLAR LOAN.


 


SECTION 2.18  LENDER STATEMENTS; SURVIVAL OF INDEMNITY.  TO THE EXTENT
REASONABLY POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE LENDING OFFICE
WITH RESPECT TO ITS EURODOLLAR LOANS TO REDUCE ANY LIABILITY OF THE BORROWER TO
SUCH LENDER UNDER SECTIONS 2.14 AND 2.15 OR TO AVOID THE UNAVAILABILITY OF
EURODOLLAR LOANS.  EACH LENDER SHALL DELIVER A WRITTEN STATEMENT OF SUCH LENDER
AS TO THE AMOUNT DUE, IF ANY, UNDER SECTIONS 2.14, 2.15 OR 2.17.  SUCH WRITTEN
STATEMENT SHALL SET FORTH IN REASONABLE DETAIL THE CALCULATIONS UPON WHICH SUCH
LENDER DETERMINED SUCH AMOUNT AND SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE
BORROWER IN THE ABSENCE OF MANIFEST ERROR.  DETERMINATION OF AMOUNTS PAYABLE
UNDER SUCH SECTIONS IN CONNECTION WITH A EURODOLLAR LOAN SHALL BE CALCULATED AS
THOUGH EACH LENDER FUNDED ITS EURODOLLAR LOAN THROUGH THE PURCHASE OF A DEPOSIT
OF THE TYPE AND MATURITY CORRESPONDING TO THE DEPOSIT USED AS A REFERENCE IN
DETERMINING THE EURODOLLAR RATE APPLICABLE TO SUCH LOAN, WHETHER IN FACT THAT IS
THE CASE OR NOT.  UNLESS OTHERWISE PROVIDED HEREIN, THE AMOUNT SPECIFIED IN THE
WRITTEN STATEMENT SHALL BE PAYABLE ON DEMAND AFTER RECEIPT BY THE BORROWER OF
THE WRITTEN STATEMENT.  THE

 

28

--------------------------------------------------------------------------------


 


OBLIGATIONS OF THE BORROWER UNDER SECTIONS 2.14, 2.15 AND 2.17 SHALL SURVIVE
PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.


 


SECTION 2.19  EXTENSION OF TERMINATION DATE.  (A)  NOT MORE THAN ONCE IN ANY
FISCAL YEAR OF THE BORROWER, THE BORROWER MAY REQUEST AN EXTENSION OF THE
TERMINATION DATE TO THE FIRST OR SECOND ANNIVERSARY OF THE THEN SCHEDULED
TERMINATION DATE (BUT IN NO EVENT LATER THAN THE FOURTH ANNIVERSARY OF THE DATE
OF SUCH REQUEST) BY SUBMITTING A REQUEST FOR AN EXTENSION TO THE AGENT NOT LESS
THAN 180 DAYS PRIOR TO THE THEN SCHEDULED TERMINATION DATE.  AT THE TIME OF OR
PRIOR TO THE DELIVERY OF SUCH REQUEST, THE BORROWER SHALL PROPOSE TO THE AGENT
THE AMOUNT OF THE FEES THAT THE BORROWER WOULD AGREE TO PAY WITH RESPECT TO SUCH
EXTENSION IF APPROVED BY THE LENDERS.  PROMPTLY UPON (BUT NOT LATER THAN FIVE
BUSINESS DAYS AFTER) THE AGENT’S RECEIPT AND APPROVAL OF THE EXTENSION REQUEST
AND FEE PROPOSAL (AS SO APPROVED, THE “EXTENSION REQUEST”), THE AGENT SHALL
DELIVER TO EACH LENDER A COPY OF, AND SHALL REQUEST EACH LENDER TO APPROVE, THE
EXTENSION REQUEST.  EACH LENDER APPROVING THE EXTENSION REQUEST SHALL DELIVER
ITS WRITTEN APPROVAL NO LATER THAN 60 DAYS AFTER SUCH LENDER’S RECEIPT OF THE
EXTENSION REQUEST.  IF THE WRITTEN APPROVAL OF THE EXTENSION REQUEST BY THE
LENDERS WHOSE PRO RATA SHARES EQUAL OR EXCEED 66-2/3% IN THE AGGREGATE IS
RECEIVED BY THE AGENT WITHIN SUCH 60-DAY PERIOD, THE TERMINATION DATE SHALL BE
EXTENDED TO THE FIRST OR SECOND ANNIVERSARY OF THE THEN SCHEDULED TERMINATION
DATE (AS SPECIFIED IN THE EXTENSION REQUEST) BUT ONLY WITH RESPECT TO THE
LENDERS THAT HAVE GIVEN SUCH WRITTEN APPROVAL.  EXCEPT TO THE EXTENT THAT A
LENDER THAT DID NOT GIVE ITS WRITTEN APPROVAL TO SUCH EXTENSION REQUEST
(“REJECTING LENDER”) IS REPLACED AS PROVIDED IN SECTION 2.21, PRIOR TO THE
TERMINATION DATE (AS DETERMINED PRIOR TO SUCH EXTENSION REQUEST), THEN ON SUCH
DATE (THE “REJECTING LENDER’S TERMINATION DATE”) (I) THE COMMITMENT OF EACH SUCH
REJECTING LENDER SHALL TERMINATE, (II) THE AGGREGATE COMMITMENT SHALL BE REDUCED
BY THE AGGREGATE AMOUNT OF SUCH TERMINATED COMMITMENTS AND (III) ALL LOANS AND
OTHER OBLIGATIONS TO EACH SUCH REJECTING LENDER SHALL BE PAID IN FULL BY THE
BORROWER.  IF THE SUM OF THE PRINCIPAL BALANCE OF ALL LOANS OUTSTANDING AND ALL
FACILITY LETTER OF CREDIT OBLIGATIONS FOLLOWING THE PAYMENT PROVIDED FOR IN
CLAUSE (III) ABOVE EXCEEDS THE AGGREGATE COMMITMENT (AS REDUCED AS PROVIDED IN
CLAUSE (II) ABOVE), THE BORROWER SHALL, ON THE REJECTING LENDER’S TERMINATION
DATE, REPAY OUTSTANDING LOANS OR CAUSE TO BE CANCELED, RELEASED AND RETURNED TO
THE APPLICABLE ISSUER OUTSTANDING FACILITY LETTERS OF CREDIT IN THE AMOUNTS
NECESSARY TO CAUSE THE SUM OF THE PRINCIPAL BALANCE OF ALL LOANS OUTSTANDING AND
ALL FACILITY LETTER OF CREDIT OBLIGATIONS TO EQUAL BUT NOT EXCEED THE AGGREGATE
COMMITMENT (AS REDUCED).


 

(b)                                 Within ten days of the Agent’s notice to the
Borrower that the Lenders whose Pro Rata Shares equal or exceed 66-2/3% in the
aggregate have approved an Extension Request, the Borrower shall pay to the
Agent for the account of each Lender that has approved the Extension Request the
applicable extension fees specified in the Extension Request.

 

(c)                                  If Lenders whose Pro Rata Shares equal or
exceed 66-2/3% in the aggregate approve the Extension Request, the Borrower,
upon notice to the Agent and any Rejecting Lender, may, subject to the
provisions of the last sentence of Section 2.19(d), terminate the Commitment of
such Rejecting Lender (or such portion of such Commitment as is not assigned to
a Replacement Lender in accordance with Section 2.21), which termination shall
occur as of a date set forth in such Borrower’s notice but in no event more than
thirty (30) days following such notice (subject to the provisions of
Section 2.21(b)).  The termination of a Rejecting Lender’s Commitment shall be
effected in accordance with Section 2.19(d).

 

29

--------------------------------------------------------------------------------


 

(d)                                 If the Borrower elects to terminate the
Commitment of a Rejecting Lender pursuant to Section 2.19(c), the Borrower shall
pay to the Rejecting Lender all Obligations due and owing to it hereunder or
under any other Loan Document, including, without limitation, the aggregate
outstanding principal amount of the Loans owed to such Rejecting Lender,
together with accrued interest thereon through the date of such termination,
amounts payable under Sections 2.14 and 2.15 and the fees payable to such
Rejecting Lender under Section 2.09(b).  Upon request by the Borrower or the
Agent, the Rejecting Lender will deliver to the Borrower and the Agent a letter
setting forth the amounts payable to the Rejecting Lender as set forth above. 
Upon the termination of such Rejecting Lender’s Commitment and payment of the
amounts provided for in the immediately preceding sentence, the Borrower shall
have no further obligations to such Rejecting Lender under this Agreement and
such Rejecting Lender shall cease to be a Lender, provided, however, that such
Rejecting Lender shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.17, 11.04 and 11.06, as well as to any fees accrued for its account
hereunder not yet paid, and shall continue to be obligated under Section 10.05
with respect to obligations and liabilities accruing prior to the termination of
such Rejecting Lender’s Commitment.  If, as a result of the termination of the
Rejecting Lender’s Commitment, any payment of a Eurodollar Loan occurs on a day
which is not the last day of the applicable Interest Period, the Borrower shall
pay to the Agent for the benefit of the Lenders (including any Rejecting Lender)
any loss or cost incurred by the Lenders (including any Rejecting Lender)
resulting therefrom in accordance with Section 2.17.  Upon the effective date of
the termination of the Rejecting Lender’s Commitment, the Aggregate Commitment
shall be reduced by the amount of the terminated Commitment of the Rejecting
Lender, and each other Lender shall be deemed to have irrevocably and
unconditionally purchased and received (subject to the provisions of the last
sentence of this Section 2.19(d)), without recourse or warranty, from the
Rejecting Lender, an undivided interest and participation in any Facility Letter
of Credit then outstanding, ratably, such that each Lender (excluding the
Rejecting Lender but including any Replacement Lender that acquires an interest
in the Facility hereunder from such Rejecting Lender) holds a participation
interest in each Facility Letter of Credit in proportion to the ratio that such
Rejecting Lender’s Commitment (upon the effective date of such termination of
the Rejecting Lender’s Commitment) bears to the Aggregate Commitment (as reduced
by the termination of such Rejecting Lender’s Commitment or a part thereof). 
Notwithstanding the foregoing, if, upon the termination of the Commitment of
such Rejecting Lender under this Section 2.19(d), the sum of the outstanding
principal balance of the Loans and the Facility Letter of Credit Obligations
would exceed the Aggregate Commitment (as reduced), the Borrower may not
terminate such Rejecting Lender’s Commitment unless the Borrower, on or prior to
the effective date of such termination, prepays, in accordance with the
provisions of this Agreement, outstanding Loans or causes to be canceled,
released and returned to the applicable Issuer outstanding Facility Letters of
Credit in sufficient amounts such that, on the effective date of such
termination, the sum of the outstanding principal balance of the Loans and the
Facility Letter of Credit Obligations does not exceed the Aggregate Commitment
(as reduced).

 


SECTION 2.20  INTENTIONALLY OMITTED.


 


SECTION 2.21  REPLACEMENT OF CERTAIN LENDERS.  (A)  IN THE EVENT A LENDER
(“AFFECTED LENDER”):  (I) SHALL HAVE REQUESTED COMPENSATION FROM THE BORROWER
UNDER SECTIONS 2.14 OR 2.15 TO RECOVER ADDITIONAL COSTS INCURRED BY SUCH LENDER
THAT ARE NOT BEING INCURRED GENERALLY BY THE OTHER LENDERS, (II) SHALL HAVE
DELIVERED A NOTICE PURSUANT TO SECTION 2.16 CLAIMING THAT SUCH

 

30

--------------------------------------------------------------------------------


 


LENDER IS UNABLE TO EXTEND EURODOLLAR LOANS TO THE BORROWER FOR REASONS NOT
GENERALLY APPLICABLE TO THE OTHER LENDERS, (III) SHALL HAVE INVOKED
SECTION 11.13 OR (IV) IS A REJECTING LENDER PURSUANT TO SECTION 2.19, THEN, IN
ANY SUCH CASE, THE BORROWER OR THE AGENT MAY EFFECT THE REPLACEMENT OF SUCH
AFFECTED LENDER IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2.21,
PROVIDED, HOWEVER, THAT IF THE REPLACEMENT OF SUCH AFFECTED LENDER IS BY REASON
OF CLAUSE (IV) ABOVE, THE REPLACEMENT OF SUCH AFFECTED LENDER SHALL BE SUBJECT
TO THE PROVISIONS OF SECTION 2.21(B).  THE BORROWER OR THE AGENT MAY ELECT TO
REPLACE AN AFFECTED LENDER AND MAKE WRITTEN DEMAND ON SUCH AFFECTED LENDER (WITH
A COPY TO THE AGENT IN THE CASE OF A DEMAND BY THE BORROWER AND A COPY TO THE
BORROWER IN THE CASE OF A DEMAND BY THE AGENT) FOR THE AFFECTED LENDER TO
ASSIGN, AND, IF A REPLACEMENT LENDER (AS HEREINAFTER DEFINED) NOTIFIES THE
AFFECTED LENDER OF ITS WILLINGNESS TO PURCHASE THE AFFECTED LENDER’S INTERESTS
IN THE FACILITY AND THE AGENT AND THE BORROWER CONSENT THERETO IN WRITING, THEN
SUCH AFFECTED LENDER SHALL ASSIGN PURSUANT TO ONE OR MORE DULY EXECUTED
ASSIGNMENT AND ASSUMPTION IN SUBSTANTIALLY AND IN ALL MATERIAL RESPECTS IN THE
FORM AND SUBSTANCE OF EXHIBIT G FIVE (5) BUSINESS DAYS AFTER THE DATE OF SUCH
DEMAND, TO ONE OR MORE FINANCIAL INSTITUTIONS THAT COMPLY WITH THE PROVISIONS OF
SECTION 12.02 THAT THE BORROWER OR THE AGENT, AS THE CASE MAY BE, SHALL HAVE
ENGAGED FOR SUCH PURPOSE (EACH A “REPLACEMENT LENDER”), ALL (OR, TO THE EXTENT
REQUIRED OR PERMITTED UNDER SECTION 2.21(B), A PART) OF SUCH AFFECTED LENDER’S
RIGHTS AND OBLIGATIONS (FROM AND AFTER THE DATE OF SUCH ASSIGNMENT) UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH SECTION 12.02.  THE
AGENT AGREES, UPON THE OCCURRENCE OF SUCH EVENTS WITH RESPECT TO AN AFFECTED
LENDER AND UPON THE WRITTEN REQUEST OF THE BORROWER, TO USE ITS REASONABLE
EFFORTS TO OBTAIN COMMITMENTS FROM ONE OR MORE FINANCIAL INSTITUTIONS TO ACT AS
A REPLACEMENT LENDER.  AS A CONDITION TO ANY SUCH ASSIGNMENT, THE AFFECTED
LENDER SHALL HAVE CONCURRENTLY RECEIVED, IN CASH, ALL AMOUNTS (EXCEPT AS
OTHERWISE PROVIDED IN SECTION 2.21(B)) DUE AND OWING TO THE AFFECTED LENDER
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS OWED TO SUCH LENDER,
TOGETHER WITH ACCRUED INTEREST THEREON THROUGH THE DATE OF SUCH ASSIGNMENT,
AMOUNTS PAYABLE UNDER SECTIONS 2.14 AND 2.15 WITH RESPECT TO SUCH AFFECTED
LENDER AND THE FEES PAYABLE TO SUCH AFFECTED LENDER UNDER SECTION 2.09(B);
PROVIDED THAT UPON SUCH AFFECTED LENDER’S REPLACEMENT, SUCH AFFECTED LENDER
SHALL (EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.21(B)) CEASE TO BE A PARTY
HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.15,
2.17, 11.04 AND 11.06, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT HEREUNDER
AND NOT YET PAID, AND SHALL CONTINUE TO BE OBLIGATED UNDER SECTION 10.05 WITH
RESPECT TO OBLIGATIONS AND LIABILITIES ACCRUING PRIOR TO THE REPLACEMENT OF SUCH
AFFECTED LENDER.


 

(b)                                 In the event that the Affected Lender is a
Rejecting Lender, the Borrower may elect to have a part of the Rejecting
Lender’s rights and obligations under this Agreement and the other Loan
Documents assigned pursuant to this Section 2.21, provided that the Borrower
also elects, pursuant to Section 2.19(c), to terminate the entire amount of such
Rejecting Lender’s Commitment not so assigned, which termination shall be
effective on the date on which such assignment of the Rejecting Lender’s rights
and obligations is consummated under this Section 2.21.

 


SECTION 2.22  SWING LINE.  (A)  THE SWING LINE LENDER AGREES, ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH, TO MAKE LOANS (“SWING LINE LOANS”) TO THE
BORROWER FROM TIME TO TIME DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT, UP
TO BUT NOT INCLUDING THE TERMINATION DATE, IN AN AGGREGATE PRINCIPAL AMOUNT NOT
TO EXCEED AT ANY TIME OUTSTANDING THE LESSER OF (I) THE SWING LINE COMMITMENT OR
(II) THE AMOUNT BY WHICH THE SWING LINE LENDER’S

 

31

--------------------------------------------------------------------------------


 


COMMITMENT EXCEEDS THE SUM OF (A) THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS
MADE BY THE SWING LINE LENDER PURSUANT TO SECTION 2.01.1 AND (B) THE SWING LINE
LENDER’S PRO RATA SHARE OF THE OUTSTANDING FACILITY LETTER OF CREDIT
OBLIGATIONS, SUBJECT IN EACH CASE TO THE LIMITATIONS SET FORTH IN
SECTION 2.01.3.


 

(b)                                 Each Swing Line Loan which shall not utilize
the Swing Line Commitment in full shall be in an amount not less than One
Million Dollars ($1,000,000) and, if in excess thereof, in integral multiples of
One Million Dollars ($1,000,000).  Within the limits of the Swing Line
Commitment, the Borrower may borrow, repay and reborrow under this Section 2.22.

 

(c)                                  The Borrower shall give the Swing Line
Lender notice of any request for a Swing Line Loan not later than 2:00 p.m.
Chicago time on the Business Day of such Swing Line Loan, specifying the amount
of such requested Swing Line Loan.  Each such notice shall be accompanied by a
Borrowing Base Certificate dated as of the date of such notice (and by the
notice provided for in Section 2.22(d)).  All notices given by the Borrower
under this Section 2.22(c) shall be irrevocable.  Upon fulfillment of the
applicable conditions set forth in Article III, the Swing Line Lender will make
the Swing Line Loan available to the Borrower in immediately available funds by
crediting the amount thereof to the Borrower’s account with the Swing Line
Lender.

 

(d)                                 On the first Business Day following the
making of a Swing Line Loan, such Swing Line Loan shall be paid in full from the
proceeds of a Loan made pursuant to Section 2.01.1.  Each notice given by the
Borrower under Section 2.22(c) shall include, or, if it does not include, shall
be deemed to include, an irrevocable notice under Section 2.03 requesting the
Lenders to make an ABR Loan on the next succeeding Business Day in the full
amount of such Swing Line Loan.

 


SECTION 2.23  FACILITY LETTERS OF CREDIT.


 


SECTION 2.23.1  ISSUANCE OF FACILITY LETTERS OF CREDIT.  (A)  EACH ISSUER
AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO ISSUE FROM
TIME TO TIME FOR THE ACCOUNT OF THE BORROWER, THROUGH SUCH OFFICES OR BRANCHES
AS IT AND THE BORROWER MAY JOINTLY AGREE, ONE OR MORE FACILITY LETTERS OF CREDIT
IN ACCORDANCE WITH THIS SECTION 2.23, DURING THE PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING ON THE THIRTIETH (30TH) DAY PRIOR TO THE TERMINATION DATE.


 

(b)                                 The Borrower shall not request, and no
Issuer shall issue, a Facility Letter of Credit for any purpose other than for
purposes for which Loan proceeds may by used.

 


SECTION 2.23.2  LIMITATIONS.  AN ISSUER SHALL NOT ISSUE, AMEND OR EXTEND, AT ANY
TIME, ANY FACILITY LETTER OF CREDIT:


 

(i)                                     if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuer, after
giving effect to the Facility Letter of Credit or amendment or extension thereof
requested hereunder, shall exceed any limit imposed by law or regulation upon
such Issuer;

 

32

--------------------------------------------------------------------------------


 

(ii)                                  if, after giving effect to the issuance,
amendment or extension of the Facility Letter of Credit requested hereunder, the
aggregate principal amount of the Facility Letter of Credit Obligations would
exceed the Facility Letter of Credit Sublimit;

 

(iii)                               if, after giving effect to the issuance,
amendment or extension of the Facility Letter of Credit requested hereunder,
Borrowing Base Debt would exceed the Borrowing Base as of the most recent
Inventory Valuation Date;

 

(iv)                              if, after giving effect to the issuance,
amendment or extension of the Facility Letter of Credit requested hereunder, the
sum of (A) the outstanding and unpaid principal amount of the Loans and (B) the
Facility Letter of Credit Obligations would exceed the Aggregate Commitment;

 

(v)                                 unless such Issuer receives written notice
from the Agent on or before the proposed Issuance Date of such Facility Letter
of Credit that the issuance, amendment or extension of such Facility Letter of
Credit is within the limitations specified in clauses (ii), (iii) and (iv) of
this Section 2.23.2;

 

(vi)                              that has an expiration date (taking into
account any automatic renewal provisions thereof) later than thirty (30) days
prior to the scheduled Termination Date; or

 

(vii)                           that is in a currency other than U.S. Dollars or
that provides for drawings other than by sight draft.

 


SECTION 2.23.3  CONDITIONS.  THE ISSUANCE, AMENDMENT OR EXTENSION OF ANY
FACILITY LETTER OF CREDIT IS SUBJECT TO THE SATISFACTION IN FULL OF THE
FOLLOWING CONDITIONS ON THE ISSUANCE DATE:


 

(i)                                     the Borrower shall have delivered to the
Issuer at such times and in such manner as the Issuer may reasonably prescribe a
Reimbursement Agreement and such other documents and materials as may be
reasonably required pursuant to the terms thereof, and the proposed Facility
Letter of Credit shall be reasonably satisfactory to such Issuer in form and
content, provided, however, in the event of any conflict between the terms of
this Agreement and the terms of the Reimbursement Agreement, the terms of this
Agreement shall control;

 

(ii)                                  as of the Issuance Date no order, judgment
or decree of any court, arbitrator or governmental authority shall enjoin or
restrain such Issuer from issuing the Facility Letter of Credit and no law,
rule or regulation applicable to the Issuer and no directive from any
governmental authority with jurisdiction over the Issuer shall prohibit such
Issuer from issuing Letters of Credit generally or from issuing that Facility
Letter of Credit;

 

(iii)                               The following statements shall be true, and
the Agent and such Issuer shall have received a certificate, substantially in
the form of the certificate attached hereto as Exhibit D, signed by a duly
authorized officer of the Borrower dated the Issuance Date stating that:

 

33

--------------------------------------------------------------------------------


 

(a)                                  The representations and warranties
contained in Article IV of this Agreement are correct on and as of such Issuance
Date as though made on and as of such Issuance Date except to the extent that
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty is correct as of such
earlier date;

 

(b)                                 No Default or Event of Default has occurred
and is continuing or would result from the issuance, amendment or extension of
such Facility Letter of Credit; and

 

(c)                                  If applicable under Section 7.03, upon the
issuance, amendment or extension of the requested Facility Letter of Credit on
such Issuance Date, the aggregate outstanding amount of Borrowing Base Debt
shall not exceed the Borrowing Base as of the most recent Inventory Valuation
Date; and

 

(iv)                              The Issuer and the Agent shall have received
such other approvals, opinions, or documents as either may reasonably request.

 


SECTION 2.23.4  PROCEDURE FOR ISSUANCE OF FACILITY LETTERS OF CREDIT.  (A) THE
BORROWER SHALL GIVE THE APPLICABLE ISSUER AND THE AGENT NOT LESS THAN TWO
(2) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF ANY REQUESTED ISSUANCE OF A FACILITY
LETTER OF CREDIT UNDER THIS AGREEMENT (EXCEPT THAT, IN LIEU OF SUCH WRITTEN
NOTICE, THE BORROWER MAY GIVE THE ISSUER AND THE AGENT TELEPHONIC NOTICE OF SUCH
REQUEST IF CONFIRMED IN WRITING BY DELIVERY TO SUCH ISSUER AND THE AGENT
(I) IMMEDIATELY (A) OF A TELECOPY OF THE WRITTEN NOTICE REQUIRED HEREUNDER WHICH
HAS BEEN SIGNED BY AN AUTHORIZED OFFICER OF THE BORROWER OR (B) OF AN E-MAIL
CONTAINING ALL INFORMATION REQUIRED TO BE CONTAINED IN SUCH WRITTEN NOTICE AND
(II) PROMPTLY (BUT IN NO EVENT LATER THAN THE REQUESTED ISSUANCE DATE) OF THE
WRITTEN NOTICE REQUIRED HEREUNDER CONTAINING THE ORIGINAL SIGNATURE OF AN
AUTHORIZED OFFICER OF THE BORROWER).  SUCH NOTICE SHALL SPECIFY (I) THE STATED
AMOUNT OF THE FACILITY LETTER OF CREDIT REQUESTED, WHICH AMOUNT SHALL BE IN
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 2.23.2, (II) THE REQUESTED ISSUANCE
DATE, WHICH SHALL BE A BUSINESS DAY, (III) THE DATE ON WHICH SUCH REQUESTED
FACILITY LETTER OF CREDIT IS TO EXPIRE, WHICH DATE SHALL BE IN COMPLIANCE WITH
THE REQUIREMENTS OF SECTION 2.23.2(VI), (IV) THE PURPOSE FOR WHICH SUCH FACILITY
LETTER OF CREDIT IS TO BE ISSUED, WHICH PURPOSE SHALL BE IN COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 2.23.1(B), AND (V) THE PERSON FOR WHOSE BENEFIT THE
REQUESTED FACILITY LETTER OF CREDIT IS TO BE ISSUED.  AT THE TIME SUCH REQUEST
IS MADE, THE BORROWER SHALL ALSO PROVIDE THE AGENT WITH A COPY OF THE FORM OF
THE FACILITY LETTER OF CREDIT IT IS REQUESTING BE ISSUED.  SUCH NOTICE, TO BE
EFFECTIVE, MUST BE RECEIVED BY THE ISSUER AND THE AGENT NOT LATER THAN 2:00 P.M.
(CHICAGO TIME) ON THE LAST BUSINESS DAY ON WHICH NOTICE CAN BE GIVEN UNDER THIS
SECTION 2.23.4.  PROMPTLY AFTER RECEIPT OF SUCH NOTICE, THE ISSUER SHALL CONFIRM
WITH THE AGENT (BY TELEPHONE OR IN WRITING) THAT THE AGENT HAS RECEIVED A COPY
OF SUCH NOTICE FROM THE BORROWER AND, IF NOT, THE ISSUER SHALL PROMPTLY PROVIDE
THE AGENT WITH A COPY THEREOF.


 

(b)                                 Promptly following receipt of a request for
issuance of a Facility Letter of Credit in accordance with Section 2.23.4(a),
such Issuer shall approve or disapprove, in its reasonable discretion, the
issuance of such requested Facility Letter of Credit, but the issuance of

 

34

--------------------------------------------------------------------------------


 

such approved Facility Letter of Credit shall continue to be subject to the
provisions of this Section 2.23.

 

(c)                                  Subject to the terms and conditions of this
Section 2.23 (including, without limitation, Sections 2.23.2 and 2.23.3), the
applicable Issuer shall, on the Issuance Date, issue the requested Facility
Letter of Credit in accordance with such Issuer’s usual and customary business
practices unless such Issuer has actually received written or telephonic notice
from the Borrower specifically revoking the request to issue such Facility
Letter of Credit.  The Issuer shall promptly give the Agent written notice, or
telephonic notice confirmed promptly thereafter in writing, of the issuance,
amendment, extension or cancellation of a Facility Letter of Credit, and the
Agent shall promptly thereafter so notify all Lenders.

 

(d)                                 No Issuer shall extend or amend any Facility
Letter of Credit unless the requirements of this Section 2.23.4 are met as
though a new Facility Letter of Credit were being requested and issued.

 

(e)                                  Any Lender may, but shall not be obligated
to, issue to the Borrower or any of its Subsidiaries Letters of Credit (that are
not Facility Letters of Credit) for its own account, and at its own risk.  None
of the provisions of this Section 2.23 shall apply to any Letter of Credit that
is not a Facility Letter of Credit.

 


SECTION 2.23.5  DUTIES OF ISSUER.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY AN
ISSUER UNDER OR IN CONNECTION WITH ANY FACILITY LETTER OF CREDIT, IF TAKEN OR
OMITTED IN THE ABSENCE OF WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, SHALL NOT PUT
SUCH ISSUER UNDER ANY RESULTING LIABILITY TO ANY LENDER OR, ASSUMING THAT SUCH
ISSUER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE PROCEDURES SPECIFIED IN
SECTION 2.23.4, RELIEVE ANY LENDER OF ITS OBLIGATIONS HEREUNDER TO SUCH ISSUER. 
IN DETERMINING WHETHER TO PAY UNDER ANY FACILITY LETTER OF CREDIT, SUCH ISSUER
SHALL HAVE NO OBLIGATION TO THE LENDERS OTHER THAN TO CONFIRM THAT ANY DOCUMENTS
REQUIRED TO BE DELIVERED UNDER SUCH FACILITY LETTER OF CREDIT APPEAR TO HAVE
BEEN DELIVERED IN COMPLIANCE AND THAT THEY APPEAR TO COMPLY ON THEIR FACE WITH
THE REQUIREMENTS OF SUCH FACILITY LETTER OF CREDIT.


 


SECTION 2.23.6  PARTICIPATION.  (A)  IMMEDIATELY UPON THE CLOSING DATE (IN THE
CASE OF THE EXISTING LETTERS OF CREDIT), AND IMMEDIATELY UPON ISSUANCE AFTER THE
CLOSING DATE BY AN ISSUER OF ANY FACILITY LETTER OF CREDIT IN ACCORDANCE WITH
SECTION 2.23.4, EACH LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED FROM SUCH ISSUER, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION RATABLY (IN THE PROPORTION OF
SUCH LENDER’S PRO RATA SHARE) IN SUCH FACILITY LETTER OF CREDIT (INCLUDING,
WITHOUT LIMITATION, ALL OBLIGATIONS OF THE BORROWER WITH RESPECT THERETO OTHER
THAN AMOUNTS OWING TO SUCH ISSUER UNDER SECTION 2.15).


 

(b)                                 In the event that an Issuer makes any
payment under any Facility Letter of Credit and the Borrower shall not have
repaid such amount to such Issuer on or before the date of such payment by such
Issuer, such Issuer shall promptly so notify the Agent, which shall promptly so
notify each Lender.  Upon receipt of such notice, each Lender shall promptly and
unconditionally pay to the Agent for the account of such Issuer the amount of
such Lender’s Pro Rata Share of such payment in same day funds, and the Agent
shall promptly pay such amount, and any other amounts received by the Agent for
such Issuer’s account pursuant to this

 

35

--------------------------------------------------------------------------------


 

Section 2.23.6, to such Issuer.  If the Agent so notifies such Lender prior to
11:00 A.M. (Chicago time) on any Business Day, such Lender shall make available
to the Agent for the account of such Issuer such Lender’s ratable share of the
amount of such payment on such Business Day in same day funds.  If and to the
extent such Lender shall not have so made its ratable share of the amount of
such payment available to the Agent for the account of the Issuer, such Lender
agrees to pay to the Agent for the account of the Issuer forthwith on demand
such amount, together with interest thereon, for each day from the date such
payment was first due until the date such amount is paid to the Agent for the
account of the Issuer, at the Federal Funds Effective Rate.  The failure of any
Lender to make available to the Agent for the account of an Issuer such Lender’s
ratable share of any such payment shall not relieve any other Lender of its
obligation hereunder to make available to the Agent for the account of such
Issuer its ratable share of any payment on the date such payment is to be made.

 

(c)                                  The payments made by the Lenders to an
Issuer in reimbursement of amounts paid by it under a Facility Letter of Credit
(as well as the Issuer’s ratable share, as Lender, of any amount that is drawn
under a Facility Letter of Credit and not reimbursed by the Borrower) shall
constitute, and the Borrower hereby expressly acknowledges and agrees that such
payments shall constitute, Loans hereunder (notwithstanding that the amounts
thereof may not comply with the provisions of Section 2.01.1(e)).  Such Loans
shall be ABR Loans, subject to the Borrower’s rights under this Article II.

 

(d)                                 Upon the request of the Agent or any Lender,
each Issuer shall furnish to the requesting Agent or Lender copies of any
Facility Letter of Credit or Reimbursement Agreement to which such Issuer is
party.

 

(e)                                  The obligations of the Lenders to make
payments to the Agent for the account of an Issuer with respect to a Facility
Letter of Credit shall be irrevocable, not subject to any qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, the following:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Loan Documents;

 

(ii)                                  the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against a
beneficiary named in a Facility Letter of Credit or any transferee of any
Facility Letter of Credit (or any Person for whom any such transferee may be
acting), the Issuer, the Agent, any Lender, or any other Person, whether in
connection with this Agreement, any Facility Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the Borrower or any Subsidiary and the beneficiary named in
any Facility Letter of Credit);

 

(iii)                               any draft, certificate or any other document
presented under the Facility Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

36

--------------------------------------------------------------------------------


 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents;

 

(v)                                 any failure by the Agent or an Issuer to
make any reports required pursuant to Section 2.23.8; or

 

(vi)                              the occurrence of any Default or Event of
Default.

 

(f)                                    For purposes of determining the unused
portion of the Aggregate Commitment and the unused portion of a Lender’s
Commitment under Sections 2.02.1 and 2.09(b), the Aggregate Commitment shall be
deemed used to the extent of the aggregate undrawn face amount of the
outstanding Facility Letters of Credit and the Lender’s Commitment shall be
deemed used to the extent of such Lender’s Pro Rata Share of the aggregate
undrawn face amount of the outstanding Facility Letters of Credit.

 


SECTION 2.23.7  COMPENSATION FOR FACILITY LETTERS OF CREDIT.  (A)  THE BORROWER
AGREES TO PAY TO THE AGENT, IN THE CASE OF EACH FACILITY LETTER OF CREDIT, THE
FACILITY LETTER OF CREDIT FEE THEREFOR, PAYABLE QUARTERLY IN ARREARS NOT LATER
THAN FIVE (5) BUSINESS DAYS FOLLOWING AGENT’S DELIVERY TO BORROWER OF THE
QUARTERLY STATEMENT SPECIFYING THE AMOUNT OF THE FACILITY LETTER OF CREDIT FEES
PROPERLY DUE AND PAYABLE HEREUNDER WITH RESPECT TO THE PRECEDING CALENDAR
QUARTER (WHICH PAYMENT SHALL BE A PRO RATA PORTION OF THE ANNUAL FACILITY LETTER
OF CREDIT FEE FOR SUCH PRECEDING CALENDAR QUARTER) AND ON THE TERMINATION DATE
(WHICH PAYMENT SHALL BE IN THE AMOUNT OF ALL ACCRUED AND UNPAID FACILITY LETTER
OF CREDIT FEES).  FACILITY LETTER OF CREDIT FEES SHALL BE CALCULATED, ON A PRO
RATA BASIS FOR THE PERIOD TO WHICH SUCH PAYMENT APPLIES, FOR ACTUAL DAYS ON
WHICH SUCH FACILITY LETTER OF CREDIT WAS OUTSTANDING DURING SUCH PERIOD, ON THE
BASIS OF A 360-DAY YEAR.  THE AGENT SHALL, WITH REASONABLE PROMPTNESS FOLLOWING
RECEIPT FROM ALL ISSUERS OF THE REPORTS PROVIDED FOR IN SECTION 2.23.8 FOR THE
MONTHS OF MARCH, JUNE, SEPTEMBER AND DECEMBER, RESPECTIVELY, DELIVER TO THE
BORROWER A QUARTERLY STATEMENT OF THE FACILITY LETTER OF CREDIT FEES THEN DUE
AND PAYABLE.  THE AGENT SHALL PROMPTLY REMIT SUCH FACILITY LETTER OF CREDIT
FEES, WHEN RECEIVED BY THE AGENT, AS FOLLOWS:  (I) TO EACH ISSUER, SOLELY FOR
ITS OWN ACCOUNT, WITH RESPECT TO EACH FACILITY LETTER OF CREDIT ISSUED BY SUCH
ISSUER, AN AMOUNT PER ANNUM EQUAL TO THE PRODUCT OF (A) 0.125% PER ANNUM AND
(B) THE UNDRAWN OUTSTANDING AMOUNT OF SUCH FACILITY LETTER OF CREDIT AND (II) TO
ALL LENDERS, RATABLY, THE BALANCE OF SUCH FACILITY LETTER OF CREDIT FEES. 
FACILITY LETTERS OF CREDIT FEES SHALL BE PAYABLE HEREUNDER WITH RESPECT TO THE
EXISTING LETTERS OF CREDIT FROM AND AFTER THE CLOSING DATE.


 

(b)                                 An Issuer shall also have the right to
receive, solely for its own account, its out-of-pocket costs of issuing and
servicing Facility Letters of Credit, as the Borrower may agree in writing.

 


SECTION 2.23.8  ISSUER REPORTING REQUIREMENTS.  EACH ISSUER SHALL, NO LATER THAN
THE THIRD (3RD) BUSINESS DAY FOLLOWING THE LAST DAY OF EACH MONTH, PROVIDE TO
THE AGENT A SCHEDULE OF THE FACILITY LETTERS OF CREDIT ISSUED BY IT SHOWING THE
ISSUANCE DATE, ACCOUNT PARTY, ORIGINAL FACE AMOUNT, AMOUNT (IF ANY) PAID
THEREUNDER, EXPIRATION DATE AND THE REFERENCE NUMBER OF EACH FACILITY LETTER OF
CREDIT OUTSTANDING AT ANY TIME DURING SUCH MONTH (AND INDICATING, WITH RESPECT
TO EACH FACILITY LETTER OF CREDIT, WHETHER IT IS A FINANCIAL LETTER OF CREDIT OR
PERFORMANCE LETTER OF CREDIT) AND THE AGGREGATE AMOUNT (IF ANY) PAYABLE BY THE
BORROWER TO SUCH ISSUER

 

37

--------------------------------------------------------------------------------


 


DURING THE MONTH PURSUANT TO SECTION 2.15. COPIES OF SUCH REPORTS SHALL BE
PROVIDED PROMPTLY TO EACH LENDER BY THE AGENT.  THE REPORTING REQUIREMENTS
HEREUNDER ARE IN ADDITION TO THOSE SET FORTH IN SECTION 2.23.4.


 


SECTION 2.23.9  INDEMNIFICATION; NATURE OF ISSUER’S DUTIES.  (A)  IN ADDITION TO
AMOUNTS PAYABLE AS ELSEWHERE PROVIDED IN THIS SECTION 2.23, THE BORROWER HEREBY
AGREES TO PROTECT, INDEMNIFY, PAY AND SAVE THE AGENT, EACH ISSUER AND EACH
LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES,
DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES) ARISING FROM THE CLAIMS OF THIRD PARTIES AGAINST THE AGENT, ANY ISSUER OR
ANY LENDER AS A CONSEQUENCE, DIRECT OR INDIRECT, OF (I) THE ISSUANCE OF ANY
FACILITY LETTER OF CREDIT OTHER THAN, IN THE CASE OF AN ISSUER, AS A RESULT OF
ITS WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, OR (II) THE FAILURE OF AN ISSUER TO
HONOR A DRAWING UNDER A FACILITY LETTER OF CREDIT AS A RESULT OF ANY ACT OR
OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY GOVERNMENT, COURT OR OTHER
GOVERNMENTAL AGENCY OR AUTHORITY.


 

(b)                                 As among the Borrower, the Lenders, the
Agent and each Issuer, the Borrower assumes all risks of the acts and omissions
of, or misuse of Facility Letters of Credit by, the respective beneficiaries of
such Facility Letters of Credit.  In furtherance and not in limitation of the
foregoing, neither an Issuer nor the Agent nor any Lender shall be responsible:
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of the Facility Letters of Credit, even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Facility Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Facility Letter of Credit to comply fully with conditions
required in order to draw upon such Facility Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, facsimile transmission or otherwise; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Facility Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Facility Letter of Credit of the proceeds
of any drawing under such Facility Letter of Credit; or (viii) for any
consequences arising from causes beyond the control of the Agent, such Issuer
and the Lenders including, without limitation, any act or omission, whether
rightful or wrongful, of any government, court or other governmental agency or
authority.  None of the above shall affect, impair, or prevent the vesting of
any of such Issuer’s rights or powers under this Section 2.23.9.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by an Issuer under or in connection with the Facility Letters of Credit
or any related certificates, if taken or omitted in good faith, shall not put
such Issuer, the Agent or any Lender under any resulting liability to the
Borrower or relieve the Borrower of any of its obligations hereunder to any such
Person, but the foregoing shall not relieve such Issuer of its obligation to
confirm that any documents required to be delivered under a Facility Letter of
Credit appear to have been delivered in compliance and that they appear to
comply on their face with the requirements of such Facility Letter of Credit.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 2.23.9, the Borrower shall have no obligation to
indemnify an Issuer under this Section 2.23.9 in respect of any liability
incurred by an Issuer arising primarily out of the willful misconduct or gross
negligence of such Issuer, as determined by a court of competent jurisdiction,
or out of the wrongful dishonor by such Issuer of a proper demand for payment
made under the Facility Letters of Credit issued by such Issuer, unless such
dishonor was made at the request of the Borrower.

 


SECTION 2.23.10  DESIGNATION OR RESIGNATION OF ISSUER.  (A)  UPON REQUEST BY THE
BORROWER AND APPROVAL BY THE AGENT, A LENDER MAY AT ANY TIME AGREE TO BE
DESIGNATED AS AN ISSUER HEREUNDER, WHICH DESIGNATION SHALL BE SET FORTH IN A
WRITTEN INSTRUMENT OR INSTRUMENTS DELIVERED BY THE BORROWER, THE AGENT AND SUCH
LENDER.  THE AGENT SHALL PROMPTLY DELIVER TO THE OTHER LENDERS A COPY OF SUCH
INSTRUMENT OR INSTRUMENTS.  FROM AND AFTER SUCH DESIGNATION AND UNLESS AND UNTIL
SUCH LENDER RESIGNS AS AN ISSUER IN ACCORDANCE WITH SECTION 2.23.10(B), SUCH
LENDER SHALL HAVE ALL OF THE RIGHTS AND OBLIGATIONS OF AN ISSUER HEREUNDER.


 

(b)                                 An Issuer shall continue to be the Issuer
unless and until (i) it shall have given the Borrower and the Agent notice that
it has elected to resign as Issuer and (ii) unless there is, at the time of such
notice, at least one other Issuer, another Lender shall have agreed to be the
replacement Issuer and shall have been approved in writing by the Agent and the
Borrower.  A resigning Issuer shall continue to have the rights and obligations
of the Issuer hereunder solely with respect to Facility Letters of Credit
theretofore issued by it notwithstanding the designation of a replacement Issuer
hereunder, but upon its notice of resignation (or, if at the time of such
notice, there is not at least one other Issuer, then upon such designation of a
replacement Issuer), the resigning Issuer shall not thereafter issue any
Facility Letters of Credit (unless it shall again thereafter be designated as an
Issuer in accordance with the provisions of this Section 2.23.10).  The
assignment of, or grant of a participation interest in, all or any part of its
Commitment or Loans by a Lender that is also the Issuer shall not constitute an
assignment or transfer of any of its rights or obligations as an Issuer.

 


SECTION 2.23.11  TERMINATION OF ISSUER’S OBLIGATION.  IN THE EVENT THAT THE
LENDERS’ OBLIGATIONS TO MAKE LOANS TERMINATE OR ARE TERMINATED AS PROVIDED IN
SECTION 8.01, EACH ISSUER’S OBLIGATION TO ISSUE FACILITY LETTERS OF CREDIT SHALL
ALSO TERMINATE.


 


SECTION 2.23.12  OBLIGATIONS OF ISSUER AND OTHER LENDERS.  EXCEPT TO THE EXTENT
THAT A LENDER SHALL HAVE AGREED TO BE DESIGNATED AS AN ISSUER, NO LENDER SHALL
HAVE ANY OBLIGATION TO ACCEPT OR APPROVE ANY REQUEST FOR, OR TO ISSUE, AMEND OR
EXTEND, ANY LETTER OF CREDIT, AND THE OBLIGATIONS OF AN ISSUER TO ISSUE, AMEND
OR EXTEND ANY FACILITY LETTER OF CREDIT ARE EXPRESSLY LIMITED BY AND SUBJECT TO
THE PROVISIONS OF THIS SECTION 2.23.


 


SECTION 2.23.13  FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT.  THE BORROWER
AGREES THAT IT WILL, UPON THE REQUEST OF THE AGENT OR THE REQUIRED LENDERS AND
UNTIL THE FINAL EXPIRATION DATE OF ANY FACILITY LETTER OF CREDIT AND THEREAFTER
AS LONG AS ANY AMOUNT IS PAYABLE TO THE ISSUER OR THE LENDERS IN RESPECT OF ANY
FACILITY LETTER OF CREDIT, MAINTAIN A SPECIAL COLLATERAL ACCOUNT PURSUANT TO
ARRANGEMENTS SATISFACTORY TO THE AGENT (THE “FACILITY LETTER OF CREDIT
COLLATERAL ACCOUNT”) AT THE AGENT’S OFFICE AT THE ADDRESS SPECIFIED PURSUANT TO
SECTION 11.02, IN THE NAME OF THE BORROWER BUT UNDER THE SOLE DOMINION AND
CONTROL OF THE AGENT, FOR THE BENEFIT

 

39

--------------------------------------------------------------------------------


 


OF THE LENDERS AND IN WHICH SUCH BORROWER SHALL HAVE NO INTEREST OTHER THAN AS
SET FORTH IN SECTION 8.01.  THE BORROWER HEREBY PLEDGES, ASSIGNS AND GRANTS TO
THE AGENT, ON BEHALF OF AND FOR THE RATABLE BENEFIT OF THE LENDERS AND THE
ISSUER, A SECURITY INTEREST IN ALL OF THE BORROWER’S RIGHT, TITLE AND INTEREST
IN AND TO ALL FUNDS WHICH MAY FROM TIME TO TIME BE ON DEPOSIT IN THE FACILITY
LETTER OF CREDIT COLLATERAL ACCOUNT TO SECURE THE PROMPT AND COMPLETE PAYMENT
AND PERFORMANCE OF (A) THE OBLIGATIONS OF THE BORROWER TO REIMBURSE THE ISSUER
AND (IF APPLICABLE) THE LENDERS FOR AMOUNTS (IF ANY) FROM TIME TO TIME DRAWN ON
FACILITY LETTERS OF CREDIT AND INTEREST THEREON AND OTHER SUMS FROM TIME TO TIME
PAYABLE UNDER REIMBURSEMENT AGREEMENTS, AND (B) IF AND WHEN ALL SUCH OBLIGATIONS
OF THE BORROWER HAVE BEEN PAID IN FULL AND NO FACILITY LETTERS OF CREDIT REMAIN
OUTSTANDING, ALL OTHER OBLIGATIONS.  THE AGENT WILL INVEST ANY FUNDS ON DEPOSIT
FROM TIME TO TIME IN THE FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT IN
CERTIFICATES OF DEPOSIT OF JPMORGAN CHASE BANK HAVING A MATURITY NOT EXCEEDING
30 DAYS.  NOTHING IN THIS SECTION 2.23.13 SHALL EITHER OBLIGATE THE AGENT TO
REQUIRE THE BORROWER TO DEPOSIT ANY FUNDS IN THE FACILITY LETTER OF CREDIT
COLLATERAL ACCOUNT OR LIMIT THE RIGHT OF THE AGENT TO RELEASE ANY FUNDS HELD IN
THE FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT IN EACH CASE OTHER THAN AS
REQUIRED BY SECTION 8.01.


 


SECTION 2.23.14  ISSUER’S RIGHTS.  ALL OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS OF THE BORROWER TO THE LENDERS UNDER THIS AGREEMENT AND
OF THE BORROWER UNDER ANY OTHER LOAN DOCUMENT SHALL INURE TO THE BENEFIT OF EACH
ISSUER (UNLESS THE CONTEXT OTHERWISE INDICATES).

 


ARTICLE III
CONDITIONS PRECEDENT

 


SECTION 3.01  CONDITIONS PRECEDENT TO INITIAL LOANS.  THE LENDERS SHALL NOT BE
REQUIRED TO MAKE THE INITIAL LOANS HEREUNDER OR TO ISSUE OR PARTICIPATE IN ANY
FACILITY LETTERS OF CREDIT HEREUNDER UNLESS AND UNTIL (A) THE BORROWER HAS PAID
TO THE AGENT THE APPLICABLE FEES REFERRED TO IN SECTIONS 2.09(A) AND (C),
(B) ALL PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS PAYABLE UNDER THE ORIGINAL
CREDIT AGREEMENT HAVE BEEN PAID IN FULL (WHICH PAYMENT MAY BE MADE IN WHOLE OR
IN PART FROM THE PROCEEDS OF THE INITIAL LOANS HEREUNDER), AND (C) THE AGENT
SHALL HAVE RECEIVED EACH OF THE FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY TO
THE AGENT:


 

(1)                                  Notes.  A Note payable to each Lender duly
executed by the Borrower;

 

(2)                                  Guaranty.  The Guaranty duly executed by
the Guarantors;

 

(3)                                  Evidence of all corporate action by the
Borrower.  Certified copies of all corporate action taken by the Borrower,
including resolutions of its Board of Directors, authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and each
other document to be delivered pursuant to this Agreement;

 

(4)                                  Incumbency and signature certificate of
Borrower.  A certificate of the Secretary or Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents to which it is a party and the other
documents to be delivered by the Borrower under this Agreement;

 

40

--------------------------------------------------------------------------------


 

(5)                                  Articles of Incorporation of Borrower. 
Copies of the articles of incorporation of the Borrower, together with all
amendments, and a certificate of good standing, all certified by the appropriate
governmental officer in its jurisdiction of incorporation;

 

(6)                                  Opinions of counsel for Borrower.  A
favorable opinion of Paul, Hastings, Janofsky & Walker LLP, counsel for the
Borrower and for the Guarantors that are Delaware or Georgia Persons, in
substantially the form of Exhibit E and of the Borrower’s Illinois counsel (as
approved by the Agent), in substantially the form of Exhibit F;

 

(7)                                  Evidence of all corporate, partnership or
limited liability company action by Guarantors.  With respect to each corporate
Guarantor, certified (as of the date of this Agreement) copies of all corporate
action taken by such Guarantor, including resolutions of its Board of Directors,
authorizing the execution, delivery, and performance of the applicable Guaranty,
and with respect to each limited partnership Guarantor and limited liability
company Guarantor, partnership action or limited liability company action (as
applicable) taken by such Guarantor, including any and all necessary partnership
consents or limited liability company consents (as applicable) authorizing the
execution, delivery, and performance of the applicable Guaranty;

 

(8)                                  Articles of Incorporation of Guarantors. 
Copies of the articles of incorporation of each corporate Guarantor, together
with all amendments, all certified by the appropriate governmental officer in
its jurisdiction of incorporation;

 

(9)                                  Incumbency and signature certificate of
Guarantors.  A certificate (dated as of the date of this Agreement) of the
Secretary or Assistant Secretary of each corporate Guarantor or the general
partner of each partnership Guarantor or managing member of each limited
liability company certifying the names and true signatures of the officers of
each such corporate Guarantor and the representative or officer of each
partnership Guarantor or limited liability company Guarantor authorized to sign
the Guaranty;

 

(10)                            Opinion of counsel for Certain Guarantors.  With
respect to such Guarantors (other than those formed or organized to do business
under the laws of Delaware or Georgia) as the Agent may require, a favorable
opinion of counsel to each such Guarantor in the state in which it is formed or
organized to do business (as approved by the Agent), in form similar to that
furnished with respect to the Guarantors formed or organized to do business
under the laws of Delaware or Georgia and satisfactory to the Agent;

 

(11)                            Partnership agreement.  A true and complete copy
of the limited partnership agreement of each limited partnership Guarantor,
including without limitation any and all amendments and modifications thereto,
and any and all filed partnership certificates;

 

(12)                            Limited Liability Company Documents.  A true and
complete copy of the limited liability company agreement or operating agreement
of each limited liability company Guarantor, including without limitation any
and all amendments and modifications thereto, and a certified copy of such
Guarantor’s certificate of formation;

 

41

--------------------------------------------------------------------------------


 

(13)                            Good Standing Certificates.  For each Guarantor
a certificate of good standing from the appropriate governmental officer in its
jurisdiction of incorporation or formation;

 

(14)                            Financial Projections.  Unless previously
delivered to the Agent pursuant to the Original Credit Agreement, the two-year
financial projections due August 15, 2005 under the Original Credit Agreement;
and

 

(15)                            Other Documents.  Such other and further
documents as any Lender or its counsel may have reasonably requested.

 

Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
Agent, at its election, may waive, with respect to the Guarantors, the
requirement for delivery of the documents identified in items (8), (11) and (12)
above, provided and to the extent that the Borrower delivers or causes the
applicable Guarantors to deliver to the Agent a certificate that such documents,
as most recently delivered to the Agent or Bank One, NA pursuant to the Original
Credit Agreement (or a predecessor credit agreement) have not been modified or
amended and remain in full force and effect.

 


SECTION 3.02  CONDITIONS PRECEDENT TO ALL LOANS.  THE OBLIGATION OF EACH LENDER
TO MAKE EACH LOAN (INCLUDING, IN THE CASE OF THE SWING LINE LENDER, ANY SWING
LINE LOAN) SHALL BE SUBJECT TO THE FURTHER CONDITIONS PRECEDENT THAT (EXCEPT AS
HEREINAFTER PROVIDED) ON THE DATE OF SUCH LOAN:


 

(1)                                  The following statements shall be true and
the Agent shall have received a certificate, substantially in the form of the
certificate attached hereto as Exhibit D, signed by a duly authorized officer of
the Borrower dated the date of such Loan, stating that:

 

(a)                                  The representations and warranties
contained in Article IV of this Agreement are correct on and as of the date of
such Loan as though made on and as of such date except to the extent that any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty is correct as of such earlier
date;

 

(b)                                 No Default or Event of Default has occurred
and is continuing, or would result from such Loan; and

 

(c)                                  If applicable under Section 7.03, upon the
making of the requested Loans, the aggregate outstanding amount of Borrowing
Base Debt shall not exceed the Borrowing Base as of the most recent Inventory
Valuation Date; and

 

(2)                                  The Agent shall have received such other
approvals, opinions, or documents as any Lender through the Agent may reasonably
request; and

 

42

--------------------------------------------------------------------------------


 

(3)                                  Such further documents as any Lender or its
counsel may have reasonably requested.  All matters incident to the making of
such Loan shall be reasonably satisfactory to the Lenders and their counsel.

 

Notwithstanding the foregoing, in the case of a Loan (provided for in
Section 2.21(d)) made to repay a Swing Line Loan, the satisfaction of the
foregoing conditions with respect to such Swing Line Loan shall constitute
satisfaction of such conditions with respect to the Loan made on the next
succeeding Business Day to repay such Swing Line Loan.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 


SECTION 4.01  INCORPORATION, FORMATION, GOOD STANDING, AND DUE QUALIFICATION. 
THE BORROWER, EACH SUBSIDIARY, AND EACH OF THE GUARANTORS IS (IN THE CASE OF A
CORPORATION) A CORPORATION DULY INCORPORATED OR (IN THE CASE OF A LIMITED
PARTNERSHIP) A LIMITED PARTNERSHIP DULY FORMED OR (IN THE CASE OF A LIMITED
LIABILITY COMPANY) A LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING,
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
FORMATION; HAS THE POWER AND AUTHORITY TO OWN ITS ASSETS AND TO TRANSACT THE
BUSINESS IN WHICH IT IS NOW ENGAGED OR PROPOSED TO BE ENGAGED IN; AND IS DULY
QUALIFIED AND IN GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN
WHICH SUCH QUALIFICATION IS REQUIRED.


 


SECTION 4.02  POWER AND AUTHORITY.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BORROWER AND THE GUARANTORS OF THE LOAN DOCUMENTS TO WHICH EACH IS A PARTY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY ACTION, AS THE CASE MAY BE, AND DO NOT AND WILL NOT
(1) REQUIRE ANY CONSENT OR APPROVAL OF THE STOCKHOLDERS OF SUCH CORPORATION,
PARTNERS OF SUCH PARTNERSHIP OR MEMBERS OF SUCH LIMITED LIABILITY COMPANY
(EXCEPT SUCH CONSENTS AS HAVE BEEN OBTAINED AS OF THE DATE HEREOF);
(2) CONTRAVENE SUCH CORPORATION’S CHARTER OR BYLAWS, SUCH PARTNERSHIP’S
PARTNERSHIP AGREEMENT OR SUCH LIMITED LIABILITY COMPANY’S ARTICLES OR
CERTIFICATE OF FORMATION OR OPERATING AGREEMENT; (3) VIOLATE, IN ANY MATERIAL
RESPECT, ANY PROVISION OF ANY LAW, RULE, REGULATION (INCLUDING, WITHOUT
LIMITATION, REGULATIONS U AND X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION, OR AWARD
PRESENTLY IN EFFECT HAVING APPLICABILITY TO SUCH CORPORATION, PARTNERSHIP OR
LIMITED LIABILITY COMPANY; (4) RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT
UNDER ANY INDENTURE OR LOAN OR CREDIT AGREEMENT OR ANY OTHER MATERIAL AGREEMENT,
LEASE, OR INSTRUMENT TO WHICH SUCH CORPORATION, PARTNERSHIP OR LIMITED LIABILITY
COMPANY IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED;
(5) RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN, UPON OR WITH
RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY SUCH
CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY; AND (6) CAUSE SUCH
CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY TO BE IN DEFAULT, IN ANY
MATERIAL RESPECT, UNDER ANY SUCH LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT,
INJUNCTION, DECREE, DETERMINATION, OR AWARD OR ANY SUCH INDENTURE, AGREEMENT,
LEASE OR INSTRUMENT.


 


SECTION 4.03  LEGALLY ENFORCEABLE AGREEMENT.  THIS AGREEMENT IS, AND EACH OF THE
OTHER LOAN DOCUMENTS WHEN DELIVERED UNDER THIS AGREEMENT WILL BE LEGAL, VALID,
AND BINDING OBLIGATIONS OF THE BORROWER OR EACH GUARANTOR, AS THE CASE MAY BE,
ENFORCEABLE AGAINST THE

 

43

--------------------------------------------------------------------------------


 


BORROWER OR EACH GUARANTOR, AS THE CASE MAY BE, IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEMENT MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, AND OTHER SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY.


 


SECTION 4.04  FINANCIAL STATEMENTS.  THE CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS AT MARCH 31, 2005, AND THE CONSOLIDATED
STATEMENTS OF OPERATIONS, CASH FLOW AND CHANGES TO STOCKHOLDERS’ EQUITY OF THE
BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD OF TWO FISCAL QUARTERS ENDED
MARCH 31, 2005, ARE COMPLETE AND CORRECT AND FAIRLY PRESENT AS AT SUCH DATE THE
FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AND THE RESULTS OF
THEIR OPERATIONS FOR THE PERIODS COVERED BY SUCH STATEMENTS, ALL IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED (SUBJECT TO YEAR-END ADJUSTMENTS), AND SINCE
MARCH 31, 2005, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE), BUSINESS, OR OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES.  THERE ARE NO LIABILITIES OF THE BORROWER OR ANY SUBSIDIARY, FIXED
OR CONTINGENT, WHICH ARE MATERIAL BUT ARE NOT REFLECTED IN THE FINANCIAL
STATEMENTS OR IN THE NOTES THERETO, OTHER THAN LIABILITIES ARISING IN THE
ORDINARY COURSE OF BUSINESS SINCE MARCH 31, 2005.  NO INFORMATION, EXHIBIT, OR
REPORT FURNISHED BY THE BORROWER TO ANY LENDER IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT, TAKEN TOGETHER, CONTAINED ANY MATERIAL
MISSTATEMENT OF FACT OR OMITTED TO STATE A MATERIAL FACT OR ANY FACT NECESSARY
TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MATERIALLY MISLEADING.


 


SECTION 4.05  LABOR DISPUTES AND ACTS OF GOD.  NEITHER THE BUSINESS NOR THE
PROPERTIES OF THE BORROWER OR ANY SUBSIDIARY OR ANY GUARANTOR ARE AFFECTED BY
ANY FIRE, EXPLOSION, ACCIDENT, STRIKE, LOCKOUT, OR OTHER LABOR DISPUTE, DROUGHT,
STORM, HAIL, EARTHQUAKE, EMBARGO, ACT OF GOD OR OF THE PUBLIC ENEMY, OR OTHER
CASUALTY (WHETHER OR NOT COVERED BY INSURANCE), MATERIALLY AND ADVERSELY
AFFECTING SUCH BUSINESS OR PROPERTIES OR THE OPERATION OF THE BORROWER OR SUCH
SUBSIDIARY OR SUCH GUARANTOR.


 


SECTION 4.06  OTHER AGREEMENTS.  NEITHER THE BORROWER NOR ANY SIGNIFICANT
SUBSIDIARY NOR ANY SIGNIFICANT GUARANTOR IS A PARTY TO ANY INDENTURE, LOAN, OR
CREDIT AGREEMENT, OR TO ANY LEASE OR OTHER AGREEMENT OR INSTRUMENT OR SUBJECT TO
ANY CHARTER, CORPORATE OR OTHER RESTRICTION WHICH COULD HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, PROPERTIES, ASSETS, OPERATIONS, OR CONDITIONS, FINANCIAL
OR OTHERWISE, OF THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ANY SIGNIFICANT
GUARANTOR, OR THE ABILITY OF THE BORROWER OR ANY SIGNIFICANT GUARANTOR TO CARRY
OUT ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.  NEITHER
THE BORROWER NOR ANY SIGNIFICANT SUBSIDIARY NOR ANY SIGNIFICANT GUARANTOR IS IN
DEFAULT IN ANY MATERIAL RESPECT IN THE PERFORMANCE, OBSERVANCE, OR FULFILLMENT
OF ANY OF THE OBLIGATIONS, COVENANTS, OR CONDITIONS CONTAINED IN ANY AGREEMENT
OR INSTRUMENT MATERIAL TO ITS BUSINESS TO WHICH IT IS A PARTY.


 


SECTION 4.07  LITIGATION.  EXCEPT AS DISCLOSED IN SCHEDULES 4.07 OR 4.14 HERETO
OR REFLECTED IN OR RESERVED FOR IN THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.04, THERE IS NO PENDING OR, TO THE KNOWLEDGE OF THE BORROWER OR ANY
GUARANTOR, THREATENED ACTION OR PROCEEDING AGAINST OR AFFECTING THE BORROWER OR
ANY SIGNIFICANT SUBSIDIARY OR ANY SIGNIFICANT GUARANTOR BEFORE ANY COURT,
GOVERNMENTAL AGENCY, OR ARBITRATOR, WHICH MAY, IN ANY ONE CASE OR IN THE
AGGREGATE, MATERIALLY ADVERSELY AFFECT THE FINANCIAL CONDITION, OPERATIONS,
PROPERTIES, OR BUSINESS OF THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ANY
SIGNIFICANT GUARANTOR OR THE ABILITY OF THE BORROWER OR ANY SIGNIFICANT
GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY.

 

44

--------------------------------------------------------------------------------


 


SECTION 4.08  NO DEFAULTS ON OUTSTANDING JUDGMENTS OR ORDERS.  EXCEPT FOR
JUDGMENTS WITH RESPECT TO WHICH THE LIABILITY OF THE BORROWER, EACH SIGNIFICANT
SUBSIDIARY AND EACH SIGNIFICANT GUARANTOR DOES NOT EXCEED $10,000,000 IN THE
AGGREGATE FOR ALL SUCH JUDGMENTS, (A) THE BORROWER, EACH SIGNIFICANT SUBSIDIARY
AND EACH SIGNIFICANT GUARANTOR HAVE SATISFIED ALL JUDGMENTS, AND (B) NEITHER THE
BORROWER NOR ANY SIGNIFICANT SUBSIDIARY NOR ANY SIGNIFICANT GUARANTOR IS IN
DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION, DECREE, RULE, OR
REGULATION OF ANY COURT, ARBITRATOR, OR FEDERAL, STATE, MUNICIPAL, OR OTHER
GOVERNMENTAL AUTHORITY, COMMISSION, BOARD, BUREAU, AGENCY, OR INSTRUMENTALITY,
DOMESTIC OR FOREIGN.


 


SECTION 4.09  OWNERSHIP AND LIENS.  THE BORROWER AND EACH SUBSIDIARY AND EACH
GUARANTOR HAVE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL OF THEIR
RESPECTIVE PROPERTIES AND ASSETS, REAL AND PERSONAL, INCLUDING THE PROPERTIES
AND ASSETS AND LEASEHOLD INTERESTS REFLECTED IN THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 4.04 (OTHER THAN ANY PROPERTIES OR ASSETS DISPOSED OF IN
THE ORDINARY COURSE OF BUSINESS), AND NONE OF THE PROPERTIES AND ASSETS OWNED BY
THE BORROWER OR ANY SUBSIDIARY OR ANY GUARANTOR AND NONE OF THEIR LEASEHOLD
INTERESTS IS SUBJECT TO ANY LIEN, EXCEPT SUCH AS MAY BE PERMITTED PURSUANT TO
SECTION 6.01.


 


SECTION 4.10  SUBSIDIARIES AND OWNERSHIP OF STOCK.  SET FORTH IN SCHEDULE 4.10
HERETO IS A COMPLETE AND ACCURATE LIST OF THE SUBSIDIARIES OF THE BORROWER,
SHOWING THE JURISDICTION OF INCORPORATION OR FORMATION OF EACH AND SHOWING THE
PERCENTAGE OF THE BORROWER’S OWNERSHIP OF THE OUTSTANDING STOCK OR PARTNERSHIP
INTEREST OR MEMBERSHIP INTEREST OF EACH SUBSIDIARY.  ALL OF THE OUTSTANDING
CAPITAL STOCK OF EACH SUCH CORPORATE SUBSIDIARY HAS BEEN VALIDLY ISSUED, IS
FULLY PAID AND NONASSESSABLE, AND IS OWNED BY THE BORROWER FREE AND CLEAR OF ALL
LIENS.  THE LIMITED PARTNERSHIP AGREEMENT OF EACH SUCH LIMITED PARTNERSHIP
SUBSIDIARY IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN AMENDED OR MODIFIED,
EXCEPT FOR SUCH AMENDMENTS OR MODIFICATIONS AS ARE DELIVERED TO THE AGENT UNDER
SECTION 3.01(11).  EACH OF THE GUARANTORS IS A WHOLLY-OWNED SUBSIDIARY OF THE
BORROWER.


 


SECTION 4.11  ERISA.  THE BORROWER AND EACH SUBSIDIARY AND EACH GUARANTOR ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE PROVISIONS OF ERISA. 
NEITHER A REPORTABLE EVENT NOR A PROHIBITED TRANSACTION HAS OCCURRED AND IS
CONTINUING WITH RESPECT TO ANY PLAN; NO NOTICE OF INTENT TO TERMINATE A PLAN HAS
BEEN FILED, NOR HAS ANY PLAN BEEN TERMINATED; NO CIRCUMSTANCES EXIST WHICH
CONSTITUTE GROUNDS ENTITLING THE PBGC TO INSTITUTE PROCEEDINGS TO TERMINATE, OR
APPOINT A TRUSTEE TO ADMINISTER, A PLAN, NOR HAS THE PBGC INSTITUTED ANY SUCH
PROCEEDINGS; NEITHER THE BORROWER NOR ANY COMMONLY CONTROLLED ENTITY HAS
COMPLETELY OR PARTIALLY WITHDRAWN FROM A MULTIEMPLOYER PLAN UNDER CIRCUMSTANCES
THAT COULD SUBJECT THE BORROWER OR ANY SUBSIDIARY TO MATERIAL WITHDRAWAL
LIABILITY; THE BORROWER AND EACH COMMONLY CONTROLLED ENTITY HAVE MET THEIR
MINIMUM FUNDING REQUIREMENTS UNDER ERISA WITH RESPECT TO ALL OF THEIR PLANS AND
THE PRESENT VALUE OF ALL VESTED BENEFITS UNDER EACH PLAN DOES NOT MATERIALLY
EXCEED THE FAIR MARKET VALUE OF ALL PLAN ASSETS ALLOCABLE TO SUCH BENEFITS, AS
DETERMINED ON THE MOST RECENT VALUATION DATE OF THE PLAN AND IN ACCORDANCE WITH
THE PROVISIONS OF ERISA; AND NEITHER THE BORROWER NOR ANY COMMONLY CONTROLLED
ENTITY HAS INCURRED ANY MATERIAL LIABILITY TO THE PBGC UNDER ERISA.


 


SECTION 4.12  OPERATION OF BUSINESS.  THE BORROWER, EACH SUBSIDIARY AND EACH
GUARANTOR POSSESS ALL LICENSES, PERMITS, FRANCHISES, PATENTS, COPYRIGHTS,
TRADEMARKS, AND TRADE NAMES, OR RIGHTS THERETO, TO CONDUCT THEIR RESPECTIVE
BUSINESSES SUBSTANTIALLY AS NOW CONDUCTED

 

45

--------------------------------------------------------------------------------


 


AND AS PRESENTLY PROPOSED TO BE CONDUCTED AND THE BORROWER AND EACH OF ITS
SUBSIDIARIES AND EACH GUARANTOR ARE NOT IN VIOLATION OF ANY VALID RIGHTS OF
OTHERS WITH RESPECT TO ANY OF THE FOREGOING WHERE THE FAILURE TO POSSESS SUCH
LICENSES, PERMITS, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS, TRADE NAMES OR
RIGHTS THERETO OR THE VIOLATION OF THE VALID RIGHTS OF OTHERS WITH RESPECT
THERETO MAY, IN ANY ONE CASE OR IN THE AGGREGATE, ADVERSELY AFFECT IN ANY
MATERIAL RESPECT THE FINANCIAL CONDITION, OPERATIONS, PROPERTIES, OR BUSINESS OF
THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ANY SIGNIFICANT GUARANTOR OR THE
ABILITY OF THE BORROWER OR ANY SIGNIFICANT GUARANTOR TO PERFORM ITS OBLIGATION
UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


SECTION 4.13  TAXES.  ALL INCOME TAX LIABILITIES OR INCOME TAX OBLIGATIONS OF
THE BORROWER, EACH SUBSIDIARY AND EACH GUARANTOR HAVE BEEN PAID OR HAVE BEEN
ACCRUED BY OR RESERVED FOR BY THE BORROWER.  THE BORROWER CONSTITUTES THE PARENT
OF AN AFFILIATED GROUP OF CORPORATIONS FOR PURPOSES OF FILING A CONSOLIDATED
UNITED STATES FEDERAL INCOME TAX RETURN.


 


SECTION 4.14  LAWS; ENVIRONMENT.  EXCEPT AS DISCLOSED IN SCHEDULE 4.14 HERETO,
(A) THE BORROWER, EACH SUBSIDIARY AND EACH GUARANTOR HAVE DULY COMPLIED, AND
THEIR BUSINESSES, OPERATIONS, ASSETS, EQUIPMENT, PROPERTY, LEASEHOLDS, OR OTHER
FACILITIES ARE IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH THE PROVISIONS OF
ALL FEDERAL, STATE, AND LOCAL STATUTES, LAWS, CODES, AND ORDINANCES AND ALL
RULES AND REGULATIONS PROMULGATED THEREUNDER (INCLUDING WITHOUT LIMITATION THOSE
RELATING TO THE ENVIRONMENT, HEALTH AND SAFETY); (B) THE BORROWER, EACH
SUBSIDIARY AND EACH GUARANTOR HAVE BEEN ISSUED AND WILL MAINTAIN ALL REQUIRED
FEDERAL, STATE, AND LOCAL PERMITS, LICENSES, CERTIFICATES, AND APPROVALS
RELATING TO (1) AIR EMISSIONS; (2) DISCHARGES TO SURFACE WATER OR GROUNDWATER;
(3) NOISE EMISSIONS; (4) SOLID OR LIQUID WASTE DISPOSAL; (5) THE USE,
GENERATION, STORAGE, TRANSPORTATION, OR DISPOSAL OF TOXIC OR HAZARDOUS
SUBSTANCES OR HAZARDOUS WASTES (INTENDED HEREBY AND HEREAFTER TO INCLUDE ANY AND
ALL SUCH MATERIALS LISTED IN ANY FEDERAL, STATE, OR LOCAL LAW, CODE, OR
ORDINANCE AND ALL RULES AND REGULATIONS PROMULGATED THEREUNDER AS HAZARDOUS); OR
(6) TO THE EXTENT THAT FAILURE TO MAINTAIN THE SAME MAY, IN ANY ONE CASE OR IN
THE AGGREGATE, ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE FINANCIAL CONDITION,
OPERATIONS, PROPERTIES, OR BUSINESS OF THE BORROWER OR ANY SIGNIFICANT
SUBSIDIARY OR ANY SIGNIFICANT GUARANTOR OR THE ABILITY OF THE BORROWER OR ANY
SIGNIFICANT GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTERS; (C) NEITHER
THE BORROWER NOR ANY SUBSIDIARY NOR ANY GUARANTOR HAS RECEIVED NOTICE OF, OR HAS
ACTUAL KNOWLEDGE OF ANY VIOLATIONS OF ANY FEDERAL, STATE, OR LOCAL
ENVIRONMENTAL, HEALTH, OR SAFETY LAWS, CODES OR ORDINANCES OR ANY RULES OR
REGULATIONS PROMULGATED THEREUNDER WITH RESPECT TO ITS BUSINESSES, OPERATIONS,
ASSETS, EQUIPMENT, PROPERTY, LEASEHOLDS, OR OTHER FACILITIES, WHICH VIOLATION
MAY, IN ANY ONE CASE OR IN THE AGGREGATE, ADVERSELY AFFECT IN ANY MATERIAL
RESPECT THE FINANCIAL CONDITION, OPERATIONS, PROPERTIES, OR BUSINESS OF THE
BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ANY SIGNIFICANT GUARANTOR OR THE
ABILITY OF THE BORROWER OR ANY SIGNIFICANT GUARANTOR TO PERFORM ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY; (D) EXCEPT IN ACCORDANCE WITH A
VALID GOVERNMENTAL PERMIT, LICENSE, CERTIFICATE OR APPROVAL, THERE HAS BEEN NO
MATERIAL EMISSION, SPILL, RELEASE, OR DISCHARGE INTO OR UPON (1) THE AIR;
(2) SOILS, OR ANY IMPROVEMENTS LOCATED THEREON; (3) SURFACE WATER OR
GROUNDWATER; OR (4) THE SEWER, SEPTIC SYSTEM OR WASTE TREATMENT, STORAGE OR
DISPOSAL SYSTEM SERVICING THE PREMISES, OF ANY TOXIC OR HAZARDOUS SUBSTANCES OR
HAZARDOUS WASTES AT OR FROM THE PREMISES; AND ACCORDINGLY THE PREMISES OF THE
BORROWER, EACH SUBSIDIARY AND EACH GUARANTOR HAVE NOT BEEN ADVERSELY AFFECTED,
IN ANY MATERIAL RESPECT, BY ANY TOXIC OR HAZARDOUS SUBSTANCES OR WASTES;
(E) THERE HAS BEEN NO COMPLAINT, ORDER, DIRECTIVE, CLAIM, CITATION, OR NOTICE BY
ANY GOVERNMENTAL AUTHORITY OR ANY PERSON OR ENTITY WITH RESPECT TO

 

46

--------------------------------------------------------------------------------


 


VIOLATIONS OF LAW OR DAMAGES BY REASON OF BORROWER’S OR ANY SUBSIDIARY’S (1) AIR
EMISSIONS; (2) SPILLS, RELEASES, OR DISCHARGES TO SOILS OR IMPROVEMENTS LOCATED
THEREON, SURFACE WATER, GROUNDWATER OR THE SEWER, SEPTIC SYSTEM OR WASTE
TREATMENT, STORAGE OR DISPOSAL SYSTEMS SERVICING THE PREMISES; (3) NOISE
EMISSIONS; (4) SOLID OR LIQUID WASTE DISPOSAL; (5) USE, GENERATION, STORAGE,
TRANSPORTATION, OR DISPOSAL OF TOXIC OR HAZARDOUS SUBSTANCES OR HAZARDOUS WASTE;
OR (6) OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTERS AFFECTING THE BORROWER, ANY
SUBSIDIARY OR ANY GUARANTOR OR ITS BUSINESS, OPERATIONS, ASSETS, EQUIPMENT,
PROPERTY, LEASEHOLDS, OR OTHER FACILITIES; AND (F) NEITHER THE BORROWER NOR ANY
SUBSIDIARY NOR ANY GUARANTOR HAS ANY MATERIAL INDEBTEDNESS, OBLIGATION, OR
LIABILITY, ABSOLUTE OR CONTINGENT, MATURED OR NOT MATURED, WITH RESPECT TO THE
STORAGE, TREATMENT, CLEANUP, OR DISPOSAL OF ANY SOLID WASTES, HAZARDOUS WASTES,
OR OTHER TOXIC OR HAZARDOUS SUBSTANCES (INCLUDING WITHOUT LIMITATION ANY SUCH
INDEBTEDNESS, OBLIGATION, OR LIABILITY WITH RESPECT TO ANY CURRENT REGULATION,
LAW, OR STATUTE REGARDING SUCH STORAGE, TREATMENT, CLEANUP, OR DISPOSAL).


 


SECTION 4.15  INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY
THEREOF IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


SECTION 4.16  PUBLIC UTILITY HOLDING COMPANY ACT.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED.


 


SECTION 4.17  OFAC.  NEITHER BORROWER NOR ANY GUARANTOR IS (OR WILL BE) A PERSON
WITH WHOM ANY LENDER IS RESTRICTED FROM DOING BUSINESS UNDER REGULATIONS OF THE
OFFICE OF FOREIGN ASSET CONTROL (“OFAC”) OF THE DEPARTMENT OF THE TREASURY OF
THE UNITED STATES OF AMERICA (INCLUDING, THOSE PERSONS NAMED ON OFAC’S SPECIALLY
DESIGNATED AND BLOCKED PERSONS LIST) OR UNDER ANY STATUTE, EXECUTIVE ORDER
(INCLUDING, THE SEPTEMBER 24, 2001 EXECUTIVE ORDER BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM), OR OTHER GOVERNMENTAL ACTION AND IS NOT AND SHALL NOT ENGAGE IN ANY
DEALINGS OR TRANSACTIONS OR OTHERWISE BE ASSOCIATED WITH SUCH PERSONS.  IN
ADDITION, BORROWER HEREBY AGREES TO PROVIDE TO ANY LENDER WITH ANY ADDITIONAL
INFORMATION THAT SUCH LENDER DEEMS NECESSARY FROM TIME TO TIME IN ORDER TO
ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND
SIMILAR ACTIVITIES.


 


SECTION 4.18  ACCURACY OF INFORMATION.  THE REPRESENTATIONS AND WARRANTIES BY
THE BORROWER OR ANY GUARANTOR CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT OR
MADE HEREUNDER OR IN ANY OTHER LOAN DOCUMENT AND THE CERTIFICATES, SCHEDULES,
EXHIBITS, REPORTS OR OTHER DOCUMENTS PROVIDED OR TO BE PROVIDED BY THE BORROWER
OR ANY GUARANTOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (INCLUDING, WITHOUT LIMITATION, THE NEGOTIATION OF AND COMPLIANCE WITH
THE LOAN DOCUMENTS), WHEN TAKEN TOGETHER AS A WHOLE, DO NOT CONTAIN AND WILL NOT
CONTAIN A MISSTATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH MADE, NOT MISLEADING.

 

47

--------------------------------------------------------------------------------


 


ARTICLE V
AFFIRMATIVE COVENANTS


 

So long as any Note shall remain unpaid or any Facility Letter of Credit
Obligations shall remain outstanding or any Lender shall have any Commitment
under this Agreement, the Borrower will (unless otherwise agreed to by the
Required Lenders in writing):

 


SECTION 5.01  MAINTENANCE OF EXISTENCE.  PRESERVE AND MAINTAIN, AND CAUSE EACH
SUBSIDIARY TO PRESERVE AND MAINTAIN (EXCEPT FOR A SUBSIDIARY THAT CEASES TO
MAINTAIN ITS EXISTENCE SOLELY AS A RESULT OF AN INTERNAL REORGANIZATION), ITS
CORPORATE, LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY EXISTENCE AND GOOD
STANDING IN THE JURISDICTION OF ITS INCORPORATION OR FORMATION AND QUALIFY AND
REMAIN QUALIFIED TO TRANSACT BUSINESS IN EACH JURISDICTION IN WHICH SUCH
QUALIFICATION IS REQUIRED.


 


SECTION 5.02  MAINTENANCE OF RECORDS.  KEEP AND CAUSE EACH SUBSIDIARY TO KEEP,
ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE ENTRIES WILL BE MADE IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, REFLECTING ALL FINANCIAL TRANSACTIONS
OF THE BORROWER AND ITS SUBSIDIARIES.


 


SECTION 5.03  MAINTENANCE OF PROPERTIES.  MAINTAIN, KEEP, AND PRESERVE, AND
CAUSE EACH SUBSIDIARY TO MAINTAIN, KEEP, AND PRESERVE, ALL OF ITS PROPERTIES
(TANGIBLE AND INTANGIBLE) NECESSARY OR USEFUL IN THE PROPER CONDUCT OF ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


SECTION 5.04  CONDUCT OF BUSINESS.  CONTINUE, AND CAUSE EACH SUBSIDIARY TO
CONTINUE (EXCEPT IN THE CASE OF A SUBSIDIARY THAT CEASES TO ENGAGE IN BUSINESS
SOLELY AS A RESULT OF AN INTERNAL REORGANIZATION), TO ENGAGE IN A BUSINESS OF
THE SAME GENERAL TYPE AND IN THE SAME MANNER AS CONDUCTED BY IT ON THE DATE OF
THIS AGREEMENT.


 


SECTION 5.05  MAINTENANCE OF INSURANCE.  MAINTAIN, AND CAUSE EACH SUBSIDIARY TO
MAINTAIN, INSURANCE WITH FINANCIALLY SOUND REPUTABLE INSURANCE COMPANIES OR
ASSOCIATIONS (OR, IN THE CASE OF INSURANCE FOR CONSTRUCTION WARRANTIES AND
BUILDER DEFAULT PROTECTION FOR BUYERS OF HOUSING UNITS FROM THE BORROWER OR ANY
OF ITS SUBSIDIARIES OR UHIC) IN SUCH AMOUNTS AND COVERING SUCH RISKS AS ARE
USUALLY CARRIED BY COMPANIES ENGAGED IN THE SAME OR A SIMILAR BUSINESS AND
SIMILARLY SITUATED, WHICH INSURANCE MAY PROVIDE FOR REASONABLE DEDUCTIBILITY
FROM COVERAGE THEREOF.


 


SECTION 5.06  COMPLIANCE WITH LAWS.  COMPLY, AND CAUSE EACH SUBSIDIARY TO
COMPLY, IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES, REGULATIONS,
AND ORDERS, SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION, PAYING BEFORE THE
SAME BECOME DELINQUENT ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES IMPOSED
UPON IT OR UPON ITS PROPERTY, OTHER THAN ANY SUCH TAXES, ASSESSMENTS AND CHARGES
BEING CONTESTED BY THE BORROWER IN GOOD FAITH WHICH WILL NOT HAVE A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION OF THE BORROWER; AND WITH RESPECT TO
THE MATTERS DISCLOSED IN SCHEDULE 4.14, IMPLEMENT PRUDENT MEASURES TO ACHIEVE
COMPLIANCE WITH ALL RELEVANT LAWS AND REGULATIONS WITHIN A REASONABLE TIME AND
IN ACCORDANCE WITH REQUIREMENTS NEGOTIATED WITH APPLICABLE REGULATORY AGENCIES.


 


SECTION 5.07  RIGHT OF INSPECTION.  AT ANY REASONABLE TIME AND FROM TIME TO
TIME, PERMIT ANY BANK OR ANY AGENT OR REPRESENTATIVE THEREOF TO EXAMINE AND MAKE
COPIES OF AND ABSTRACTS

 

48

--------------------------------------------------------------------------------


 


FROM THE RECORDS AND BOOKS OF ACCOUNT OF, AND VISIT THE PROPERTIES OF, THE
BORROWER AND ANY SUBSIDIARY, AND TO DISCUSS THE AFFAIRS, FINANCES, AND ACCOUNTS
OF THE BORROWER AND ANY SUBSIDIARY WITH ANY OF THEIR RESPECTIVE OFFICERS AND
DIRECTORS AND THE BORROWER’S INDEPENDENT ACCOUNTANTS.


 


SECTION 5.08  REPORTING REQUIREMENTS.  FURNISH TO THE AGENT FOR DELIVERY TO EACH
OF THE LENDERS:


 

(1)                                  Quarterly financial statements.  As soon as
available and in any event within fifty (50) days after the end of each of the
first three quarters of each fiscal year of the Borrower, an unaudited condensed
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter, unaudited condensed consolidated statements of operations and cash
flow of the Borrower and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, and
unaudited condensed consolidated statements of changes in stockholders’ equity
of the Borrower and its Subsidiaries for the portion of the fiscal year ended
with the last day of such quarter, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the previous fiscal year and all prepared in accordance with GAAP consistently
applied and certified by the chief financial officer of the Borrower (subject to
year-end adjustments); statements in the form of the Borrower’s quarterly 10-Q
report to the Securities and Exchange Commission that are consistent with the
foregoing requirements shall satisfy such requirements.

 

(2)                                  Annual financial statements.  As soon as
available and in any event within ninety-five (95) days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such fiscal year, consolidated statements of
operations and cash flow of the Borrower and its Subsidiaries for such fiscal
year, and consolidated statements of changes in stockholders’ equity of the
Borrower and its Subsidiaries for such fiscal year, all in reasonable detail and
stating in comparative form the respective figures for the corresponding date
and period in the prior fiscal year and all prepared in accordance with GAAP
consistently applied and accompanied by an opinion thereon acceptable to the
Agent by Deloitte & Touche or other independent accountants selected by the
Borrower and acceptable to the Agent; statements in the form of the Borrower’s
annual 10-K report to the Securities and Exchange Commission that are consistent
with the foregoing requirements shall satisfy such requirements.

 

(3)                                  Financial projections.  On August 15, 2006
and each anniversary thereof, two-year financial projections (including a
consolidated income statement, balance sheet and statement of cash flows for the
Borrower and its Subsidiaries) broken down by quarters, and as soon as available
(but not later than June 15 of each year), a mid-year update of the financial
projections for the current year.

 

(4)                                  Variance analysis.  (a)  Within fifty (50)
days of the end of each of the first three fiscal quarters of each fiscal year
of the Borrower, a quarterly variance analysis comparing actual quarterly
results versus the most recently projected quarterly results for the fiscal
quarter most recently ended (including consolidated income statements of the
Borrower and its Subsidiaries, an analysis of revenues, closings and operating
profits of the Borrower and each Subsidiary on a state by state basis, and such
other items as are requested by any of the Lenders), together with a written
explanation of material variances.

 

49

--------------------------------------------------------------------------------


 

(b)                                 Within ninety-five (95) days after the end
of each fiscal year of the Borrower, a quarterly variance analysis comparing
actual quarterly results versus the most recently projected quarterly results
for the fiscal year most recently ended (including consolidated income
statements of the Borrower and its Subsidiaries accompanied by an opinion
thereon acceptable to the Agent by Deloitte & Touche or other independent
accountants selected by the Borrower and acceptable to the Agent, an analysis of
revenues, closings and operating profits of the Borrower and each Subsidiary on
a state by state basis, and such other items as are requested by any of the
Lenders), together with a written explanation of material variances.

 

(5)                                  Management letters.  Promptly upon receipt
thereof, copies of any reports submitted to the Borrower or any Subsidiary by
independent certified public accountants in connection with examination of the
financial statements of the Borrower or any Subsidiary made by such accountants.

 

(6)                                  Borrowing Base Certificate.  Within
thirty-five (35) days after the end of each calendar month (without regard to
whether the provisions of Sections 2.01.3 and 7.03 are then applicable), a
Borrowing Base Certificate, with respect to the Inventory Valuation Date
occurring on the last day of such calendar month.

 

(7)                                  Compliance certificate.  Within fifty (50)
days after the end of each of the first three quarters, and within ninety-five
(95) days after the end of each fourth quarter, of each fiscal year of the
Borrower, a certificate of the President or chief financial officer of the
Borrower certifying (a) the Borrower’s compliance with all financial covenants
including, without limitation, those set forth in Section 6.10 and Article VII
hereof, which certificate shall set forth in reasonable detail the computation
thereof and (b) certifying that to the best of his knowledge no Default or Event
of Default has occurred and is continuing, or if a Default or Event of Default
has occurred and is continuing, a statement as to the nature thereof and the
action which is proposed to be taken with respect thereto.

 

(8)                                  Land Bank Inventory.  Within fifty (50)
days after the end of each of the first three quarters, and within ninety-five
(95) days after the end of each fourth quarter, of each fiscal year of the
Borrower, a certificate of the President or Chief Operating Officer of the
Borrower certifying the Land as at such date, which lists by state of location
all Land, delineating Finished Lots, Lots under Development, Entitled Land and
estimated undeveloped Lots.

 

(9)                                  Accountant’s report.  Simultaneously with
the delivery of the annual financial statements referred to in Section 5.08(2),
a certificate of the independent public accountants who audited such statements
to the effect that, in making the examination necessary for the audit of such
statements, they have obtained no knowledge of any condition or event which
constitutes a Default or Event of Default, or if such accountants shall have
obtained knowledge of any such condition or event, specifying in such
certificate each such condition or event of which they have knowledge and the
nature and status thereof.

 

(10)                            Notice of litigation.  Promptly after the
commencement thereof, notice of all actions, suits, and proceedings before any
court or governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign, affecting the Borrower or any Subsidiary
which, if determined adversely to the Borrower or such Subsidiary, would
reasonably

 

50

--------------------------------------------------------------------------------


 

be expected to result in a judgment against the Borrower or such Subsidiary in
excess of $10,000,000 (to the extent not covered by insurance) or would
reasonably be expected to have a material adverse effect on the financial
condition, properties, or operations of the Borrower or such Subsidiary.

 

(11)                            Notice of Defaults and Events of Default.  As
soon as possible and in any event within ten (10) days after the occurrence of
each Default or Event of Default, a written notice setting forth the details of
such Default or Event of Default and the action which is proposed to be taken by
the Borrower with respect thereto.

 

(12)                            ERISA reports.  As soon as possible, and in any
event within thirty (30) days after the Borrower knows or has reason to know
that any circumstances exist that constitute grounds entitling the PBGC to
institute proceedings to terminate a Plan subject to ERISA with respect to the
Borrower or any Commonly Controlled Entity, and promptly but in any event within
two (2) Business Days of receipt by the Borrower or any Commonly Controlled
Entity of notice that the PBGC intends to terminate a Plan or appoint a trustee
to administer the same, and promptly but in any event within five (5) Business
Days of the receipt of notice concerning the imposition of withdrawal liability
in excess of $50,000 with respect to the Borrower or any Commonly Controlled
Entity, the Borrower will deliver to each Lender a certificate of the chief
financial officer of the Borrower setting forth all relevant details and the
action which the Borrower proposes to take with respect thereto.

 

(13)                            Reports to other creditors.  Promptly after the
furnishing thereof, copies of any statement, report, document, notice,
certificate, and correspondence furnished to any other party pursuant to the
terms of any indenture, loan, credit, or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 5.08.

 

(14)                            Proxy statements, etc.  Promptly after the
sending or filing thereof, copies of all proxy statements, financial statements,
and reports which the Borrower or any Subsidiary sends to its stockholders, and
copies of all regular, periodic, and special reports, and all registration
statements which the Borrower or any Subsidiary files with the Securities and
Exchange Commission or any governmental authority which may be substituted
therefor, or with any national securities exchange.

 

(15)                            Borrowing Base Certificate Prior to
Acquisition.  Not less than ten (10) days prior to the consummation of any
Permitted Acquisition (without regard to whether the provisions of Sections
2.01.3 and 7.03 are then applicable), a Borrowing Base Certificate that includes
all assets that would have been included in the Borrowing Base had the Permitted
Acquisition been consummated as of the last day of the most recent calendar
month, provided, however, that such Borrowing Base Certificate shall expressly
state that it is delivered in anticipation of, and shall only be effective
hereunder (if then applicable) for purposes of Borrowings made at the time of or
after, the consummation of such Permitted Acquisition (it being understood that,
until the consummation of such Permitted Acquisition, the previously delivered
Borrowing Base Certificate shall remain in effect) and shall further expressly
state that, before and after giving effect to such Acquisition, no Default or
Event of Default has occurred and is continuing.

 

51

--------------------------------------------------------------------------------


 

(16)                            General information.  Such other information
respecting the condition or operations, financial or otherwise, of the Borrower
or any Subsidiary as any Lender may from time to time reasonably request.

 


SECTION 5.09  SUBSIDIARY REPORTING REQUIREMENTS.  IN THE EVENT ANY OF THE
FOLLOWING STATEMENTS ARE PREPARED WITH RESPECT TO ANY SUBSIDIARY, THEN UPON
WRITTEN REQUEST FROM ANY LENDER, FURNISH TO THE AGENT FOR DELIVERY TO EACH OF
THE LENDERS THE FOLLOWING WITH RESPECT TO ANY SUBSIDIARY:


 

(1)                                  Quarterly financial statements.  An
unaudited balance sheet of such Subsidiary as of the end of most recently
completed fiscal quarter, statements of operations and cash flow of such
Subsidiary for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, and statements of changes in stockholders’
equity of such Subsidiary for the portion of the fiscal year ended with the last
day of such quarter, all in reasonable detail and stating in comparative form
the respective figures for the corresponding date and period in the previous
fiscal year and all prepared in accordance with GAAP consistently applied and
certified by the chief financial officer of such Subsidiary (subject to year-end
adjustments).

 

(2)                                  Annual financial statements.  A balance
sheet of such Subsidiary as of the end of such fiscal year, statements of
operations and cash flow of such Subsidiary for such fiscal year, and statements
of changes in stockholders’ equity of such Subsidiary for such fiscal year, all
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period in the prior fiscal year and all prepared in
accordance with GAAP consistently applied and as to the consolidated statements
accompanied by an opinion thereon acceptable to the Agent by Deloitte & Touche
or other independent accountants selected by the Borrower and acceptable to the
Agent.

 


SECTION 5.10  ENVIRONMENT.  BE AND REMAIN, AND CAUSE EACH SUBSIDIARY TO BE AND
REMAIN, IN COMPLIANCE WITH THE PROVISIONS OF ALL FEDERAL, STATE, AND LOCAL
ENVIRONMENTAL, HEALTH, AND SAFETY LAWS, CODES AND ORDINANCES, AND ALL RULES AND
REGULATIONS ISSUED THEREUNDER; WITH RESPECT TO MATTERS DISCLOSED IN
SCHEDULE 4.14, IMPLEMENT PRUDENT MEASURES TO ACHIEVE COMPLIANCE WITH ALL
RELEVANT LAWS AND REGULATIONS WITHIN A REASONABLE TIME AND IN ACCORDANCE WITH
REQUIREMENTS NEGOTIATED WITH APPLICABLE REGULATORY AGENCIES; NOTIFY THE AGENT
PROMPTLY OF ANY NOTICE OF A HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT
RECEIVED FROM ANY GOVERNMENTAL AGENCY OR ANY OTHER PARTY (AND THE AGENT SHALL
NOTIFY THE LENDERS PROMPTLY FOLLOWING ITS RECEIPT OF ANY SUCH NOTICE FROM THE
BORROWER); NOTIFY THE AGENT PROMPTLY OF ANY HAZARDOUS DISCHARGE FROM OR
AFFECTING ITS PREMISES (AND THE AGENT SHALL NOTIFY THE LENDERS PROMPTLY
FOLLOWING ITS RECEIPT OF ANY SUCH NOTICE FROM THE BORROWER); PROMPTLY CONTAIN
AND REMOVE THE SAME, IN COMPLIANCE WITH ALL APPLICABLE LAWS; PROMPTLY PAY ANY
FINE OR PENALTY ASSESSED IN CONNECTION THEREWITH; PERMIT ANY LENDER TO INSPECT
THE PREMISES, TO CONDUCT TESTS THEREON, AND TO INSPECT ALL BOOKS,
CORRESPONDENCE, AND RECORDS PERTAINING THERETO; AND AT SUCH LENDER’S REQUEST,
AND AT THE BORROWER’S EXPENSE, PROVIDE A REPORT OF A QUALIFIED ENVIRONMENTAL
ENGINEER, SATISFACTORY IN SCOPE, FORM, AND CONTENT TO THE REQUIRED LENDERS, AND
SUCH OTHER AND FURTHER ASSURANCES REASONABLY SATISFACTORY TO THE REQUIRED
LENDERS THAT THE CONDITION HAS BEEN CORRECTED.

 

52

--------------------------------------------------------------------------------


 


SECTION 5.11  USE OF PROCEEDS.  USE THE PROCEEDS OF THE LOANS SOLELY AS PROVIDED
IN SECTION 2.13.


 


SECTION 5.12  RANKING OF OBLIGATIONS.  ENSURE THAT AT ALL TIMES ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS SHALL BE AND CONSTITUTE UNCONDITIONAL GENERAL
OBLIGATIONS OF THE BORROWER RANKING AT LEAST PARI PASSU WITH ALL ITS OTHER
UNSECURED DEBT.


 


SECTION 5.13  TAXES.  PAY AND CAUSE EACH SUBSIDIARY TO PAY WHEN DUE ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES AND LEVIES UPON IT OR ITS INCOME, PROFITS
OR PROPERTY, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE.


 


SECTION 5.14  WHOLLY-OWNED STATUS.  ENSURE THAT AT ALL TIMES EACH OF THE
GUARANTORS IS A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER.


 


SECTION 5.15  NEW SUBSIDIARIES.  WITHIN FIFTY (50) DAYS AFTER THE END OF ANY
FISCAL QUARTER OF THE BORROWER DURING WHICH ANY PERSON SHALL HAVE BECOME A
SUBSIDIARY, CAUSE SUCH SUBSIDIARY TO EXECUTE AND DELIVER TO THE AGENT, FOR THE
BENEFIT OF THE LENDERS, A SUPPLEMENTAL GUARANTY AND AN OPINION OF COUNSEL,
CERTIFIED COPIES OF RESOLUTIONS, ARTICLES OF INCORPORATION, INCUMBENCY
CERTIFICATES AND OTHER DOCUMENTS WITH RESPECT TO SUCH SUBSIDIARY AND ITS
GUARANTY SUBSTANTIALLY SIMILAR TO THE DOCUMENTS DELIVERED PURSUANT TO
SECTION 3.01 WITH RESPECT TO THE GUARANTORS, ALL OF WHICH SHALL BE REASONABLY
SATISFACTORY TO THE AGENT IN FORM AND SUBSTANCE.  NONE OF THE TITLE COMPANIES
NOR UHIC NOR BMC SHALL BE REQUIRED TO DELIVER A GUARANTY.

 


ARTICLE VI
NEGATIVE COVENANTS

 

So long as any Note shall remain unpaid or any Facility Letter of Credit
Obligations shall remain outstanding or any Lender shall have any Commitment
under this Agreement, the Borrower and each Guarantor will not (unless otherwise
agreed to by the Required Lenders in writing):

 


SECTION 6.01  LIENS.  CREATE, INCUR, ASSUME, OR SUFFER TO EXIST, OR PERMIT ANY
SUBSIDIARY TO CREATE, INCUR, ASSUME, OR SUFFER TO EXIST, ANY LIEN, UPON OR WITH
RESPECT TO ANY OF ITS PROPERTIES, NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT THE
FOLLOWING:


 

(1)                                  Liens for taxes or assessments or other
government charges or levies if not yet due and payable or, if due and payable,
if they are being contested in good faith by appropriate proceedings and for
which appropriate reserves are maintained;

 

(2)                                  Liens imposed by law, such as mechanics’,
materialmen’s, landlords’, warehousemen’s, and carriers’ Liens, and other
similar Liens, securing obligations incurred in the ordinary course of business
which are not past due for more than ninety (90) days or which are being
contested in good faith by appropriate proceedings and for which appropriate
reserves have been established;

 

53

--------------------------------------------------------------------------------


 

(3)                                  Liens under workers’ compensation,
unemployment insurance, Social Security, or similar legislation (other than
Liens imposed by ERISA);

 

(4)                                  Liens, deposits, or pledges to secure the
performance of bids, tenders, contracts (other than contracts for the payment of
money), Capital Leases (permitted under the terms of this Agreement), public or
statutory obligations, surety, stay, appeal, indemnity, performance, or other
similar bonds, or other similar obligations arising in the ordinary course of
business;

 

(5)                                  Judgment and other similar Liens arising in
connection with any court proceeding, provided the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings;

 

(6)                                  Easements, rights-of-way, restrictions, and
other similar encumbrances which, in the aggregate, do not materially interfere
with the occupation, use, and enjoyment by the Borrower or any Subsidiary of the
property or assets encumbered thereby in the normal course of its business or
materially impair the value of the property subject thereto;

 

(7)                                  Liens securing Secured Debt permitted under
Section 6.02.

 


SECTION 6.02  SECURED DEBT.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT
ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY SECURED DEBT,
EXCEPT FOR SECURED DEBT IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY ONE TIME NOT
EXCEEDING (A) $200,000,000 PLUS (B) THE AMOUNT (IF ANY ) OF ANY SECURED DEBT OF
AN ENTITY ACQUIRED BY BORROWER AFTER THE CLOSING DATE, PROVIDED THAT (I) SUCH
SECURED DEBT WAS IN EXISTENCE PRIOR TO THE DATE OF SUCH ACQUISITION AND WAS NOT
INCURRED IN ANTICIPATION THEREOF AND (II) THE LIENS SECURING SUCH DEBT DO NOT
EXTEND TO ANY OTHER ASSETS OTHER THAN THOSE THERETOFORE ENCUMBERED BY SUCH
LIENS.


 


SECTION 6.03  MERGERS, ETC.  WIND UP, LIQUIDATE OR DISSOLVE ITSELF, REORGANIZE,
MERGE OR CONSOLIDATE WITH OR INTO, OR CONVEY, SELL, ASSIGN, TRANSFER, LEASE, OR
OTHERWISE DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS)
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED)
TO ANY PERSON, OR ACQUIRE ALL OR SUBSTANTIALLY ALL THE ASSETS OR THE BUSINESS OF
ANY PERSON, OR PERMIT ANY SUBSIDIARY TO DO SO, EXCEPT (1) FOR ANY PERMITTED
ACQUISITION, (2) THAT ANY GUARANTOR MAY MERGE INTO OR TRANSFER ASSETS TO THE
BORROWER AS A RESULT OF AN INTERNAL REORGANIZATION OR OTHERWISE AND (3) THAT ANY
GUARANTOR MAY MERGE INTO OR CONSOLIDATE WITH OR TRANSFER ASSETS TO ANY OTHER
GUARANTOR AS A RESULT OF AN INTERNAL REORGANIZATION OR OTHERWISE.


 


SECTION 6.04  LEASES.  CREATE, INCUR, ASSUME, OR SUFFER TO EXIST, OR PERMIT ANY
SUBSIDIARY TO CREATE, INCUR, ASSUME, OR SUFFER TO EXIST, ANY OBLIGATION AS
LESSEE FOR THE RENTAL OR HIRE OF ANY REAL OR PERSONAL PROPERTY, EXCEPT
(1) CAPITAL LEASES NOT OTHERWISE PROHIBITED BY THE TERMS OF THIS AGREEMENT;
(2) LEASES EXISTING ON THE DATE OF THIS AGREEMENT AND ANY EXTENSION OR RENEWALS
THEREOF; (3) LEASES BETWEEN THE BORROWER AND ANY SUBSIDIARY OR BETWEEN ANY
SUBSIDIARIES; (4) OPERATING LEASES ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS; AND (5) ANY LEASE OF PROPERTY HAVING A VALUE OF $500,000 OR LESS.

 

54

--------------------------------------------------------------------------------


 


SECTION 6.05  SALE AND LEASEBACK.  SELL, TRANSFER OR OTHERWISE DISPOSE OF, OR
PERMIT ANY SUBSIDIARY TO SELL, TRANSFER, OR OTHERWISE DISPOSE OF, ANY REAL OR
PERSONAL PROPERTY TO ANY PERSON AND THEREAFTER DIRECTLY OR INDIRECTLY LEASE BACK
THE SAME OR SIMILAR PROPERTY, EXCEPT FOR THE SALE AND LEASEBACK OF MODEL HOMES.


 


SECTION 6.06  SALE OF ASSETS.  SELL, LEASE, ASSIGN, TRANSFER, OR OTHERWISE
DISPOSE OF, OR PERMIT ANY SUBSIDIARY TO SELL, LEASE, ASSIGN, TRANSFER, OR
OTHERWISE DISPOSE OF, ANY OF ITS NOW OWNED OR HEREAFTER ACQUIRED ASSETS
(INCLUDING, WITHOUT LIMITATION, SHARES OF STOCK AND INDEBTEDNESS OF
SUBSIDIARIES, RECEIVABLES, AND LEASEHOLD INTERESTS), EXCEPT (A) FOR
(1) INVENTORY DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS; (2) THE SALE OR
OTHER DISPOSITION OF ASSETS NO LONGER USED OR USEFUL IN THE CONDUCT OF ITS
BUSINESS; OR (3) THE SALE AND LEASEBACK OF MODEL HOMES; (B) THAT ANY GUARANTOR
MAY SELL, LEASE, ASSIGN, OR OTHERWISE TRANSFER ITS ASSETS TO THE BORROWER OR ANY
OTHER GUARANTOR IN CONNECTION WITH AN INTERNAL REORGANIZATION OR OTHERWISE; AND
(C) THAT THE PROVISIONS OF THIS SECTION 6.06 SHALL NOT AFFECT OR LIMIT THE
BORROWER’S OBLIGATIONS UNDER SECTION 6.03.


 


SECTION 6.07  INVESTMENTS.  MAKE, OR PERMIT ANY SUBSIDIARY TO MAKE, ANY LOAN OR
ADVANCE TO ANY PERSON, OR PURCHASE OR OTHERWISE ACQUIRE, OR PERMIT ANY
SUBSIDIARY TO PURCHASE OR OTHERWISE ACQUIRE, ANY CAPITAL STOCK, ASSETS (OTHER
THAN ASSETS ACQUIRED IN THE ORDINARY COURSE OF BUSINESS), OBLIGATION, OR OTHER
SECURITIES OF, MAKE ANY CAPITAL CONTRIBUTION TO, OR OTHERWISE INVEST IN OR
ACQUIRE ANY INTEREST IN ANY PERSON INCLUDING, WITHOUT LIMITATION, ANY HOSTILE
TAKEOVER, HOSTILE TENDER OFFER OR SIMILAR HOSTILE TRANSACTION (COLLECTIVELY,
“INVESTMENTS”), EXCEPT:  (1) A DIRECT OBLIGATION OF THE UNITED STATES OR ANY
AGENCY THEREOF WITH MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF ACQUISITION;
(2) COMMERCIAL PAPER RATED AT LEAST “A-1” BY STANDARD & POOR’S CORPORATION OR
“P-1” BY MOODY’S INVESTORS SERVICE, INC.; (3) CERTIFICATES OF DEPOSIT WITH
MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF ACQUISITION ISSUED BY ANY
COMMERCIAL BANK OR FEDERAL SAVINGS BANK HAVING CAPITAL AND SURPLUS IN EXCESS OF
$250,000,000; (4) A DIRECT OBLIGATION OF ANY STATE OR MUNICIPALITY WITHIN THE
UNITED STATES WITH MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF ACQUISITION
AND WHICH, AT THE TIME OF SUCH ACQUISITION, IS ACCORDED ONE OF THE TWO HIGHEST
DEBT RATINGS FOR OBLIGATIONS OF SUCH TYPE BY STANDARD & POOR’S OR MOODY’S;
(5) MUTUAL FUNDS INVESTING IN ASSETS OF THE TYPE DESCRIBED IN ITEMS (1), (2),
(3) OR (4) ABOVE WHICH IN ANY CASE WOULD BE CLASSIFIED AS A CURRENT ASSET IN
ACCORDANCE WITH GAAP WHICH ARE MANAGED BY A FUND MANAGER OF RECOGNIZED STANDING
IN THE UNITED STATES AND HAVING CAPITAL AND SURPLUS OF AT LEAST $100,000,000 OR
HAVING AT LEAST $250,000,000 UNDER MANAGEMENT; (6) STOCK, OBLIGATION, OR
SECURITIES RECEIVED IN SETTLEMENT OF DEBTS (CREATED IN THE ORDINARY COURSE OF
BUSINESS) OWING TO THE BORROWER OR ANY SUBSIDIARY PROVIDED SUCH ISSUANCE IS
APPROVED BY THE BOARD OF DIRECTORS OF THE ISSUER THEREOF; (7) A LOAN OR ADVANCE
FROM THE BORROWER TO A SUBSIDIARY, OR FROM A SUBSIDIARY TO A SUBSIDIARY, OR FROM
A SUBSIDIARY TO THE BORROWER (SUBJECT, HOWEVER, TO THE LIMITATIONS SET FORTH
BELOW IN THE CASE OF INVESTMENTS IN SUBSIDIARIES THAT ARE NOT GUARANTORS);
(8) ANY PERMITTED ACQUISITION; (9) AN INVESTMENT IN A WHOLLY-OWNED SUBSIDIARY,
WHICH INVESTMENT IS, OR CONSTITUTES A PART OF, AN INTERNAL REORGANIZATION
(SUBJECT, HOWEVER, TO THE LIMITATIONS SET FORTH BELOW IN THE CASE OF INVESTMENTS
IN SUBSIDIARIES THAT ARE NOT GUARANTORS); (10) INVESTMENTS IN SUBSIDIARIES THAT
ARE NOT GUARANTORS AND ANY JOINT VENTURE (SUBJECT, HOWEVER, TO THE LIMITATIONS
SET FORTH BELOW); OR (11) ANY OTHER INVESTMENT NOT IDENTIFIED IN CLAUSES
(1) THOUGH (10) ABOVE (SUBJECT, HOWEVER, TO THE LIMITATIONS SET FORTH BELOW);
PROVIDED THAT THE AGGREGATE AMOUNT OF ALL INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES PERMITTED UNDER CLAUSES (10) AND (11) ABOVE

 

55

--------------------------------------------------------------------------------


 


AND THE CONTINGENT OBLIGATIONS UNDER GUARANTIES PERMITTED UNDER CLAUSE (3) OF
SECTION 6.08 BELOW DOES NOT AT ANY TIME EXCEED THIRTY-FIVE PERCENT (35%) OF
CONSOLIDATED TANGIBLE NET WORTH.


 


SECTION 6.08  GUARANTIES, ETC.  ASSUME, GUARANTEE, ENDORSE, OR OTHERWISE BE OR
BECOME DIRECTLY OR CONTINGENTLY RESPONSIBLE OR LIABLE, OR PERMIT ANY SUBSIDIARY
TO ASSUME, GUARANTEE, ENDORSE, OR OTHERWISE BE OR BECOME DIRECTLY OR
CONTINGENTLY RESPONSIBLE OR LIABLE (INCLUDING, BUT NOT LIMITED TO, AN AGREEMENT
TO PURCHASE ANY OBLIGATION, STOCK, ASSETS, GOODS, OR SERVICES, OR TO SUPPLY OR
ADVANCE ANY FUNDS, ASSETS, GOODS, OR SERVICES, OR AN AGREEMENT TO MAINTAIN OR
CAUSE SUCH PERSON TO MAINTAIN A MINIMUM WORKING CAPITAL OR NET WORTH OR
OTHERWISE TO ASSURE THE CREDITORS OF ANY PERSON AGAINST LOSS), FOR OBLIGATIONS
OF ANY PERSON, EXCEPT:  (1) GUARANTIES BY ENDORSEMENT OF NEGOTIABLE INSTRUMENTS
FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS; (2) GUARANTIES OF PERFORMANCE OBLIGATIONS IN THE ORDINARY COURSE OF
BUSINESS; (3) OF THE DEBT OR OTHER OBLIGATIONS OF ANY JOINT VENTURE OR ANY
SUBSIDIARY THAT IS NOT A GUARANTOR, SUBJECT TO THE LIMITATIONS SET FORTH IN
CLAUSES (10) AND (11) OF SECTION 6.07 ABOVE AND (4) THAT THE BORROWER OR ANY
SUBSIDIARY OR ANY GUARANTOR MAY, WHETHER AS A RESULT OF AN INTERNAL
REORGANIZATION OR OTHERWISE, GUARANTEE THE DEBT OF ANY OTHER SUBSIDIARY (OTHER
THAN ANY SUBSIDIARY THAT IS NOT A GUARANTOR) OR GUARANTOR OR THE BORROWER
PERMITTED UNDER THIS AGREEMENT.


 


SECTION 6.09  TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION,
INCLUDING, WITHOUT LIMITATION, THE PURCHASE, SALE, OR EXCHANGE OF PROPERTY OR
THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE, OR PERMIT ANY SUBSIDIARY TO
ENTER INTO ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE PURCHASE, SALE,
OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE,
EXCEPT IN THE ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE REQUIREMENTS OF
THE BORROWER’S OR SUCH GUARANTOR’S OR ANY SUBSIDIARY’S BUSINESS AND UPON FAIR
AND REASONABLE TERMS NO LESS FAVORABLE TO THE BORROWER OR SUCH GUARANTOR OR ANY
SUBSIDIARY THAN WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A
PERSON NOT AN AFFILIATE (WHICH EXCEPTION SHALL INCLUDE THE PAYMENT OF INSURANCE
PREMIUMS TO UHIC FOR THE PURCHASE OF CONSTRUCTION WARRANTIES AND BUILDER DEFAULT
PROTECTION FOR BUYERS OF HOUSING UNITS FROM THE BORROWER OR ANY OF ITS
SUBSIDIARIES AND TO THE TITLE COMPANIES FOR TITLE INSURANCE); PROVIDED, HOWEVER,
THAT THE FOLLOWING TRANSACTIONS SHALL NOT BE PROHIBITED BY THIS SECTION 6.09: 
(I) TRANSACTIONS INVOLVING THE PURCHASE, SALE OR EXCHANGE OF PROPERTY HAVING A
VALUE OF $500,000 OR LESS; AND (II) TRANSACTIONS OTHERWISE PERMITTED BY THIS
AGREEMENT.


 


SECTION 6.10  HOUSING INVENTORY.  PERMIT THE NUMBER OF SPECULATIVE HOUSING
UNITS, AS AT THE END OF ANY FISCAL QUARTER, TO EXCEED THE GREATER OF (A) THE
NUMBER OF HOUSING UNIT CLOSINGS OCCURRING DURING THE PERIOD OF TWELVE (12)
MONTHS ENDING ON THE LAST DAY OF SUCH FISCAL QUARTER, MULTIPLIED BY THIRTY
PERCENT (30%) OR (B) THE NUMBER OF HOUSING UNIT CLOSINGS OCCURRING DURING THE
PERIOD OF SIX (6) MONTHS ENDING ON THE LAST DAY OF SUCH FISCAL QUARTER,
MULTIPLIED BY SEVENTY PERCENT (70%).


 


SECTION 6.11  AMENDMENT OR MODIFICATION OF SENIOR INDENTURES.  AMEND OR MODIFY,
OR PERMIT ANY AMENDMENT OR MODIFICATION OF, ANY OF THE SENIOR INDENTURES (OTHER
THAN THOSE PROVIDED FOR IN CLAUSES (I), (II), (III), (V) OR (VI) OF
SECTION 10.01(A) OF SUCH SENIOR INDENTURES, AS SUCH EXIST ON THE DATE HEREOF).

 

56

--------------------------------------------------------------------------------


 


SECTION 6.12  NON-GUARANTORS.  PERMIT UHIC TO ENGAGE IN ANY BUSINESS OTHER THAN
THE ISSUANCE OF CONSTRUCTION WARRANTIES AND BUILDER DEFAULT PROTECTION FOR
BUYERS OF HOUSING UNITS FROM THE BORROWER OR ANY OF ITS SUBSIDIARIES OR PERMIT
ANY OF THE TITLE COMPANIES TO ENGAGE IN ANY BUSINESS OTHER THAN TITLE INSURANCE
OR PERMIT BMC TO ENGAGE IN ANY BUSINESS OTHER THAN MORTGAGE BANKING.


 


SECTION 6.13  NEGATIVE PLEDGES.  DIRECTLY OR INDIRECTLY ENTER INTO ANY AGREEMENT
(OTHER THAN THIS AGREEMENT, THE SENIOR INDENTURES AND ANY OTHER SIMILAR LOAN AND
CREDIT AGREEMENTS AND INDENTURES THAT MAY HEREAFTER BE ENTERED INTO BY THE
BORROWER AND THAT EVIDENCE BORROWING BASE DEBT) WITH ANY PERSON THAT PROHIBITS
OR RESTRICTS OR LIMITS THE ABILITY OF THE BORROWER OR ANY GUARANTOR TO CREATE,
INCUR, PLEDGE OR SUFFER TO EXIST ANY LIEN UPON ANY ASSETS OF THE BORROWER OR ANY
GUARANTOR (EXCEPT THAT AGREEMENTS CREATING OR SECURING SECURED DEBT PERMITTED
UNDER SECTION 6.02 MAY PROHIBIT, RESTRICT OR LIMIT OTHER LIENS ON THOSE ASSETS
ENCUMBERED BY THE LIENS SECURING SUCH SECURED DEBT).


 


ARTICLE VII
FINANCIAL COVENANTS


 

So long as any Note shall remain unpaid or any Facility Letter of Credit shall
remain outstanding or any Lender shall have any Commitment under this Agreement
(unless otherwise agreed to by the Required Lenders in writing):

 


SECTION 7.01  MINIMUM CONSOLIDATED TANGIBLE NET WORTH.  THE BORROWER WILL
MAINTAIN AT ALL TIMES A CONSOLIDATED TANGIBLE NET WORTH OF NOT LESS THAN THE SUM
(THE “MINIMUM CONSOLIDATED TANGIBLE NET WORTH”) OF (I) $862,000,000, (II) AN
AMOUNT EQUAL TO FIFTY PERCENT (50%) OF THE CUMULATIVE NET INCOME OF THE BORROWER
EARNED AFTER MARCH 31, 2005 (EXCLUDING ANY QUARTER IN WHICH THERE IS A LOSS),
AND (III) FIFTY PERCENT (50%) OF THE NET PROCEEDS RECEIVED AFTER MARCH 31, 2005
BY THE BORROWER OR ANY SUBSIDIARY FROM THE SALE OR ISSUANCE OF ANY OF ITS COMMON
EQUITY.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE BORROWER SHALL AT
ANY TIME CONSUMMATE AN ACQUISITION FOR A PURCHASE PRICE OR OTHER CONSIDERATION
EQUALING OR EXCEEDING $100,000,000, THE MINIMUM CONSOLIDATED TANGIBLE NET WORTH
SHALL BE INCREASED TO THE SUM OF (I) 80% OF THE BORROWER’S CONSOLIDATED TANGIBLE
NET WORTH IMMEDIATELY FOLLOWING THE CLOSING OF SUCH ACQUISITION, (II) AN AMOUNT
EQUAL TO 50% OF THE CUMULATIVE NET INCOME OF THE BORROWER EARNED AFTER THE
CLOSING OF SUCH ACQUISITION (EXCLUDING ANY QUARTER IN WHICH THERE IS A LOSS) AND
(III) 50% OF THE NET PROCEEDS RECEIVED AFTER THE CLOSING OF SUCH ACQUISITION BY
THE BORROWER OR ANY SUBSIDIARY FOR THE SALE OR ISSUANCE OF ITS COMMON EQUITY.


 


SECTION 7.02  LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE LEVERAGE RATIO
TO EXCEED (A) 2.25 TO 1.00 AT ANY TIME THAT THE BORROWER MAINTAINS AN INTEREST
COVERAGE RATIO OF AT LEAST 2.5 TO 1.0 OR (B) 2.0 TO 1.0 AT ANY OTHER TIME.


 


SECTION 7.03  BORROWING BASE DEBT.  AT ANY TIME AT WHICH THE SENIOR UNSECURED
LONG-TERM DEBT OF THE BORROWER DOES NOT HAVE A RATING OF BBB- OR HIGHER FROM S&P
OR BAA3 OR HIGHER FROM MOODY’S, THE BORROWER WILL NOT PERMIT THE OUTSTANDING
AMOUNT OF THE BORROWING BASE DEBT TO EXCEED THE BORROWING BASE.

 

57

--------------------------------------------------------------------------------


 


SECTION 7.04  INTEREST COVERAGE RATIO.  THE BORROWER SHALL MAINTAIN AN INTEREST
COVERAGE RATIO OF NOT LESS THAN 2.0 TO 1.0, WHICH RATIO SHALL BE DETERMINED AS
OF THE LAST DAY OF EACH FISCAL QUARTER FOR THE FOUR-QUARTER PERIOD ENDING ON
SUCH DAY.


 


SECTION 7.05  LAND INVENTORY.  THE BORROWER SHALL NOT PERMIT THE RATIO OF
(I) ADJUSTED LAND VALUE TO (II) THE SUM OF (A) CONSOLIDATED TANGIBLE NET WORTH
PLUS (B) FIFTY PERCENT (50%) OF CONSOLIDATED SUBORDINATED DEBT TO EXCEED 1.0 TO
1.0.

 


ARTICLE VIII
EVENTS OF DEFAULT

 


SECTION 8.01  EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS SHALL OCCUR:


 

(1)                                  The Borrower shall fail to pay (a) the
principal of any Note, or any amount of a commitment or other fee, as and when
due and payable or (b) interest on any Note or any amount of any commitment fee
or other fee within five (5) Business Days after the same is due and payable;

 

(2)                                  Any representation or warranty made or
deemed made by the Borrower or by any Guarantor in any Loan Document or which is
contained in any certificate, document, opinion, or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been incorrect, incomplete, or misleading in any material respect on or as
of the date made or deemed made;

 

(3)                                  The Borrower or any Guarantor shall fail to
perform or observe any term, covenant, or agreement contained in Articles V, VI
or VII hereof, and such failure shall continue for a period of thirty (30)
consecutive days;

 

(4)                                  The Borrower or any Significant Subsidiary
or any Significant Guarantor shall (a) fail to pay (within the applicable cure
period, if any) any amount in respect of indebtedness for borrowed money equal
to or in excess of $5,000,000 in the aggregate (other than the Notes) of the
Borrower or such Significant Subsidiary or such Significant Guarantor, as the
case may be, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise); or (b) fail
to perform or observe any term, covenant, or condition on its part to be
performed or observed (within the applicable cure period, if any) under any
agreement or instrument relating to any such indebtedness, when required to be
performed or observed, if the effect of such failure to perform or observe is to
accelerate, or permit the acceleration of after the giving of notice or passage
of time, or both, the maturity of such indebtedness, whether or not such failure
to perform or observe shall be waived by the holder of such indebtedness; or
(c) any such indebtedness shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
repurchased (or an offer to repurchase to be made) or redeemed prior to the
stated maturity thereof;

 

(5)                                  The Borrower or any Significant Subsidiary
or any Significant Guarantor (a) shall generally not pay, or shall be unable to
pay, or shall admit in writing its inability to pay its debts as such debts
become due; or (b) shall make an assignment for the benefit of creditors,

 

58

--------------------------------------------------------------------------------


 

or petition or apply to any tribunal for the appointment of a custodian,
receiver, or trustee for it or a substantial part of its assets; or (c) shall
commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution, or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect; or (d) shall have had any such
petition or application filed or any such proceeding commenced against it in
which an order for relief is entered or an adjudication or appointment is made
and which remains undismissed for a period of forty (40) days or more; or
(e) shall take any corporate action indicating its consent to, approval of, or
acquiescence in any such petition, application, proceeding, or order for relief
or the appointment of a custodian, receiver, or trustee for all or any
substantial part of its properties; or (f) shall suffer any such custodianship,
receivership, or trusteeship to continue undischarged for a period of forty (40)
days or more;

 

(6)                                  One or more judgments, decrees, or orders
for the payment of money in excess of $10,000,000 in the aggregate shall be
rendered against the Borrower and/or any Subsidiary and/or any Guarantor, and
such judgments, decrees, or orders shall continue unsatisfied and in effect for
a period of twenty (20) consecutive days without being vacated, discharged,
satisfied, or stayed or bonded pending appeal;

 

(7)                                  Any Guaranty hereunder shall at any time
after its execution and delivery and for any reason cease to be in full force
and effect or shall be declared null and void, or the validity or enforceability
thereof shall be contested by the Guarantor or the Guarantor shall deny it has
any further liability or obligation under, or shall fail to perform its
obligations under, the Guaranty (except to the extent that the foregoing occurs
solely by reason of the liquidation or dissolution of a Guarantor as a result of
an Internal Reorganization);

 

(8)                                  Any Change of Control of the Borrower or
any Subsidiary or any Guarantor shall occur;

 

(9)                                  Any of the following events shall occur or
exist with respect to the Borrower, any Subsidiary or any Commonly Controlled
Entity under ERISA: any Reportable Event shall occur; complete or partial
withdrawal from any Multiemployer Plan shall take place; any Prohibited
Transaction shall occur; a notice of intent to terminate a Plan shall be filed,
or a Plan shall be terminated; or circumstances shall exist which constitute
grounds entitling the PBGC to institute proceedings to terminate a Plan, or the
PBGC shall institute such proceedings; and in each case above, such event or
condition, together with all other events or conditions described in this
Section 8.01(9), if any, could subject the Borrower or any Significant Guarantor
or Significant Subsidiary to any tax, penalty, or other liability which in the
aggregate may exceed $1,000,000;

 

(10)                            If any federal, state, or local agency asserts a
material claim against the Borrower or any Significant Guarantor or Significant
Subsidiary and/or its assets, equipment, property, leaseholds, or other
facilities for damages or cleanup costs relating to a hazardous discharge or an
environmental complaint; provided, however, that such claim shall not constitute
a default if, within fifteen (15) days of the occurrence giving rise to the
claim, (a) the Borrower can prove to the reasonable satisfaction of the Required
Lenders that the Borrower has commenced and is diligently pursuing either: (i) a
cure or correction of the event which constitutes the basis for the claim, and
continues diligently to pursue such cure or correction, it

 

59

--------------------------------------------------------------------------------


 

being hereby acknowledged by the Lenders that (with respect to the matters
disclosed in Schedule 4.14) the Borrower’s compliance with the covenants
contained in Sections 5.06 and 5.10 shall satisfy the requirements of this
clause (i), or (ii) proceedings for an injunction, a restraining order or other
appropriate emergent relief preventing such agency or agencies from asserting
such claim, which relief is granted within thirty (30) days of the occurrence
giving rise to the claim and the injunction, order, or emergent relief is not
thereafter resolved or reversed on appeal or (iii) the defense against the claim
through action in a court or agency exercising jurisdiction over the claim; and
(b) in any of the foregoing events (except for the matters disclosed in
Schedule 4.14, as to which no security is required), the Borrower has posted a
bond, letter of credit, or other security satisfactory in form, substance, and
amount to the Required Lenders and the agency or entity asserting the claim to
secure the correction of the event which constitutes the basis for the claim in
accordance with applicable laws;

 

then the following provisions shall apply:

 

(I)                                     IF ANY EVENT OF DEFAULT DESCRIBED IN
SECTION 8.01(5) OCCURS WITH RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE
LENDERS TO MAKE LOANS HEREUNDER AND THE OBLIGATION AND POWER OF THE ISSUERS TO
ISSUE FACILITY LETTERS OF CREDIT SHALL AUTOMATICALLY TERMINATE AND THE
OBLIGATIONS SHALL IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT ANY ELECTION OR
ACTION ON THE PART OF THE AGENT, ANY ISSUER OR ANY LENDER AND THE BORROWER WILL
BE AND BECOME THEREBY UNCONDITIONALLY OBLIGATED, WITHOUT ANY FURTHER NOTICE, ACT
OR DEMAND, TO PAY TO THE AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS, WHICH
FUNDS SHALL BE HELD IN THE FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT, EQUAL
TO THE DIFFERENCE OF (X) THE AMOUNT OF FACILITY LETTER OF CREDIT OBLIGATIONS AT
SUCH TIME, LESS (Y) THE AMOUNT ON DEPOSIT IN THE FACILITY LETTER OF CREDIT
COLLATERAL ACCOUNT AT SUCH TIME WHICH IS FREE AND CLEAR OF ALL RIGHTS AND CLAIMS
OF THIRD PARTIES AND HAS NOT BEEN APPLIED AGAINST THE OBLIGATIONS (SUCH
DIFFERENCE, THE “COLLATERAL SHORTFALL AMOUNT”).  IF ANY OTHER EVENT OF DEFAULT
OCCURS, THE REQUIRED LENDERS (OR THE AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS) MAY (A) TERMINATE OR SUSPEND THE OBLIGATIONS OF THE LENDERS TO MAKE
LOANS HEREUNDER AND THE OBLIGATION AND POWER OF THE ISSUERS TO ISSUE FACILITY
LETTERS OF CREDIT, OR DECLARE THE OBLIGATIONS TO BE DUE AND PAYABLE, OR BOTH,
WHEREUPON THE OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH THE BORROWER
HEREBY EXPRESSLY WAIVES, AND (B) UPON NOTICE TO THE BORROWER AND IN ADDITION TO
THE CONTINUING RIGHT TO DEMAND PAYMENT OF ALL AMOUNTS PAYABLE UNDER THIS
AGREEMENT, MAKE DEMAND ON THE BORROWER TO PAY, AND THE BORROWER WILL, FORTHWITH
UPON SUCH DEMAND AND WITHOUT ANY FURTHER NOTICE OR ACT, PAY TO THE AGENT THE
COLLATERAL SHORTFALL AMOUNT, WHICH FUNDS SHALL BE DEPOSITED IN THE FACILITY
LETTER OF CREDIT COLLATERAL ACCOUNT.

 

(II)                                  IF AT ANY TIME WHILE ANY EVENT OF DEFAULT
IS CONTINUING, THE AGENT DETERMINES THAT THE COLLATERAL SHORTFALL AMOUNT AT SUCH
TIME IS GREATER THAN ZERO, THE AGENT MAY MAKE DEMAND ON THE BORROWER TO PAY, AND
THE BORROWER WILL, FORTHWITH UPON SUCH DEMAND AND WITHOUT ANY FURTHER NOTICE OR
ACT, PAY TO THE AGENT THE COLLATERAL SHORTFALL AMOUNT, WHICH FUNDS SHALL BE
DEPOSITED IN THE FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT.

 

60

--------------------------------------------------------------------------------


 

(III)          THE AGENT MAY, AT ANY TIME OR FROM TIME TO TIME AFTER FUNDS ARE
DEPOSITED IN THE FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT, APPLY SUCH FUNDS
TO THE PAYMENT OF THE OBLIGATIONS AND ANY OTHER AMOUNTS AS SHALL FROM TIME TO
TIME HAVE BECOME DUE AND PAYABLE BY THE BORROWER TO THE LENDERS OR THE ISSUER
UNDER THE LOAN DOCUMENTS.

 

(IV)          AT ANY TIME WHILE ANY EVENT OF DEFAULT IS CONTINUING, NEITHER THE
BORROWER NOR ANY PERSON CLAIMING ON BEHALF OF OR THROUGH THE BORROWER SHALL HAVE
ANY RIGHT TO WITHDRAW ANY OF THE FUNDS HELD IN THE FACILITY LETTER OF CREDIT
COLLATERAL ACCOUNT.  AFTER ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN
FULL AND THE AGGREGATE COMMITMENT HAS BEEN TERMINATED, ANY FUNDS REMAINING IN
THE FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT SHALL BE RETURNED BY THE AGENT
TO THE BORROWER OR PAID TO WHOMEVER MAY BE LEGALLY ENTITLED THERETO AT SUCH
TIME.

 

(V)           IF, WITHIN 30 DAYS AFTER ACCELERATION OF THE MATURITY OF THE
OBLIGATIONS OR TERMINATION OF THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
THE OBLIGATION AND POWER OF THE ISSUER TO ISSUE FACILITY LETTERS OF CREDIT
HEREUNDER AS A RESULT OF ANY EVENT OF DEFAULT (OTHER THAN ANY EVENT OF DEFAULT
AS DESCRIBED IN SECTION 8.01(5) WITH RESPECT TO THE BORROWER) AND BEFORE ANY
JUDGMENT OR DECREE FOR THE PAYMENT OF THE OBLIGATIONS DUE SHALL HAVE BEEN
OBTAINED OR ENTERED, THE REQUIRED LENDERS (IN THEIR SOLE DISCRETION) SHALL SO
DIRECT, THE AGENT SHALL, BY NOTICE TO THE BORROWER, RESCIND AND ANNUL SUCH
ACCELERATION AND/OR TERMINATION.

 


SECTION 8.02    SET OFF.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO
TIME, WITHOUT NOTICE TO THE BORROWER (ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY
THE BORROWER), TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT
ANY TIME OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF THE
BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER
EXISTING UNDER THIS AGREEMENT OR ANY NOTE OR NOTES HELD BY SUCH LENDER OR ANY
OTHER LOAN DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT THE AGENT OR SUCH LENDER
SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY NOTE OR NOTES HELD BY
SUCH LENDER OR SUCH OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER (WITH A COPY TO
THE AGENT) AFTER ANY SUCH SET-OFF AND APPLICATION, PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION. 
THE RIGHTS OF EACH LENDER UNDER THIS SECTION 8.02 ARE IN ADDITION TO OTHER
RIGHTS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, OTHER RIGHTS OF SET-OFF)
WHICH EACH LENDER MAY HAVE.


 


ARTICLE IX
INTENTIONALLY OMITTED


 


ARTICLE X
AGENCY PROVISIONS


 


SECTION 10.01    AUTHORIZATION AND ACTION.  EACH LENDER HEREBY IRREVOCABLY
APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND
TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE AGENT BY
THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  THE DUTIES OF THE AGENT SHALL BE MECHANICAL AND

 

61

--------------------------------------------------------------------------------


 


ADMINISTRATIVE IN NATURE AND THE AGENT SHALL NOT BY REASON OF THIS AGREEMENT BE
A TRUSTEE OR FIDUCIARY FOR ANY LENDER.  THE AGENT SHALL HAVE NO DUTIES OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH HEREIN.  AS TO ANY MATTERS NOT
EXPRESSLY PROVIDED FOR BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
ENFORCEMENT OR COLLECTION OF THE NOTES), THE AGENT SHALL NOT BE REQUIRED TO ACT
OR TO REFRAIN FROM ACTING EXCEPT UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS
OR, TO THE EXTENT REQUIRED UNDER SECTION 11.01, ALL LENDERS (AND SHALL BE FULLY
PROTECTED IN SO ACTING OR SO REFRAINING FROM ACTING), AND SUCH INSTRUCTIONS
SHALL BE BINDING UPON ALL LENDERS AND ALL HOLDERS OF NOTES; PROVIDED, HOWEVER,
THAT THE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE AGENT
TO PERSONAL LIABILITY OR WHICH IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW. 
THE AGENT SHALL ADMINISTER THE LOAN IN THE SAME MANNER THAT IT WOULD ADMINISTER
A COMPARABLE LOAN HELD 100% FOR ITS OWN ACCOUNT.


 


SECTION 10.02    LIABILITY OF AGENT.  NEITHER THE AGENT NOR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS, OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT OR THEM IN GOOD FAITH UNDER OR IN CONNECTION WITH
THIS AGREEMENT IN THE ABSENCE OF ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE AGENT (1) MAY
TREAT THE PAYEE OF ANY NOTE AS THE HOLDER THEREOF UNTIL THE AGENT RECEIVES
WRITTEN NOTICE OF THE ASSIGNMENT OR TRANSFER THEREOF SIGNED BY SUCH PAYEE AND IN
FORM SATISFACTORY TO THE AGENT; (2) MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
COUNSEL FOR THE BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS, OR EXPERTS; (3) MAKES NO WARRANTY OR REPRESENTATION TO ANY LENDER
AND SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY STATEMENTS, WARRANTIES, OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT; (4) SHALL NOT HAVE
ANY DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY
TERMS, COVENANTS, OR CONDITIONS OF THIS AGREEMENT ON THE PART OF THE BORROWER
(OTHER THAN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES DUE HEREUNDER), OR TO
INSPECT THE PROPERTY (INCLUDING THE BOOKS AND RECORDS) OF THE BORROWER;
(5) SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR THE DUE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, PERFECTION, SUFFICIENCY OR VALUE OF THIS
AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THE
VALUE, SUFFICIENCY, CREATION, PERFECTION OR PRIORITY OF ANY LIEN IN ANY
COLLATERAL SECURITY; AND (6) SHALL INCUR NO LIABILITY UNDER OR IN RESPECT OF
THIS AGREEMENT BY ACTING UPON ANY NOTICE, CONSENT, CERTIFICATE OR OTHER
INSTRUMENT OR WRITING (WHICH MAY BE SENT BY TELEGRAM, TELEFAX, OR FACSIMILE
TRANSMISSION) REASONABLY BELIEVED BY IT TO BE GENUINE AND SIGNED OR SENT BY THE
PROPER PARTY OR PARTIES.


 


SECTION 10.03    RIGHTS OF AGENT AS A LENDER.  WITH RESPECT TO ITS COMMITMENT,
THE LOANS MADE BY IT AND ANY NOTE ISSUED TO IT, THE AGENT SHALL HAVE THE SAME
RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE THE
SAME AS THOUGH IT WERE NOT THE AGENT; AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED, INCLUDE THE AGENT IN ITS INDIVIDUAL
CAPACITY.  THE AGENT, EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES MAY
ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS TRUSTEE UNDER INDENTURES OF, AND
GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH, THE BORROWER, ANY OF ITS
SUBSIDIARIES AND ANY PERSON WHO MAY DO BUSINESS WITH OR OWN SECURITIES OF THE
BORROWER OR ANY SUBSIDIARY, ALL AS IF THE AGENT WERE NOT THE AGENT AND WITHOUT
ANY DUTY TO ACCOUNT THEREFOR TO THE OTHER LENDERS.


 


SECTION 10.04    INDEPENDENT CREDIT DECISIONS.  EACH LENDER ACKNOWLEDGES THAT IT
HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR ANY OTHER LENDER AND
BASED ON SUCH

 

62

--------------------------------------------------------------------------------


 


DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT
ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR
ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT.  THE AGENT SHALL PROMPTLY PROVIDE THE
LENDERS WITH COPIES OF ALL NOTICES OF DEFAULT AND OTHER FORMAL NOTICES SENT OR
RECEIVED IN ACCORDANCE WITH SECTION 11.02, ANY WRITTEN NOTICE RELATING TO
CHANGES IN THE BORROWER’S DEBT RATINGS THAT AFFECT THE SENIOR DEBT RATING
RECEIVED FROM THE BORROWER OR A RATINGS AGENCY, ANY DOCUMENTS RECEIVED BY THE
AGENT PURSUANT TO SECTION 5.08 (EXCEPT TO THE EXTENT THAT THE BORROWER HAS
FURNISHED THE SAME DIRECTLY TO THE LENDERS) AND ANY OTHER DOCUMENTS OR NOTICES
RECEIVED BY THE AGENT WITH RESPECT TO THIS AGREEMENT AND REQUESTED IN WRITING BY
ANY LENDER.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS AND INFORMATION
EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE AGENT HEREUNDER, THE
AGENT SHALL HAVE NO DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT
OR OTHER INFORMATION CONCERNING THE AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES (OR ANY OF THEIR AFFILIATES) WHICH MAY
COME INTO POSSESSION OF THE AGENT OR ANY OF ITS AFFILIATES.


 


SECTION 10.05    INDEMNIFICATION.  THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
AGENT IN ITS CAPACITY AS AGENT AND NOT AS A LENDER (TO THE EXTENT NOT REIMBURSED
BY THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO),
IN THE PROPORTION OF THEIR PRO RATA SHARES, FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE AGENT IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE AGENT UNDER
THIS AGREEMENT, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF ANY
OF THE FOREGOING (I) RESULTING FROM THE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, (II) ON ACCOUNT OF A STRICTLY INTERNAL OR REGULATORY MATTER RELATING
TO THE AGENT (SUCH AS RELATING TO LEGAL LENDING LIMIT VIOLATION BY THE AGENT),
OR (III) IN CONNECTION WITH A BREACH OF AN AGREEMENT MADE BY THE AGENT TO A
LENDER UNDER THIS AGREEMENT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER
SEVERALLY AGREES TO REIMBURSE THE AGENT (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO) PROMPTLY
UPON DEMAND FOR ITS PRO RATA SHARE OF ANY REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE AGENT IN CONNECTION WITH THE
PREPARATION, ADMINISTRATION, OR ENFORCEMENT OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO
LENDER SHALL BE REQUIRED TO REIMBURSE THE AGENT FOR ANY SUCH EXPENSES INCURRED
(I) RESULTING FROM THE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (II) ON
ACCOUNT OF A STRICTLY INTERNAL OR REGULATORY MATTER RELATING TO THE AGENT (SUCH
AS RELATING TO LEGAL LENDING LIMIT VIOLATION BY THE AGENT), OR (III) IN
CONNECTION WITH A BREACH OF AN AGREEMENT MADE BY THE AGENT TO A LENDER UNDER
THIS AGREEMENT.


 


SECTION 10.06    SUCCESSOR AGENT.  (A)  THE AGENT MAY RESIGN AT ANY TIME BY
GIVING AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE THEREOF TO THE LENDERS AND
THE BORROWER AND MAY BE REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY THE
REQUIRED LENDERS.  UPON ANY SUCH RESIGNATION OR REMOVAL, THE REQUIRED LENDERS
SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR AGENT, SUBJECT TO SECTION 10.06(B). 
IF NO SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS, AND
SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN THIRTY (30) DAYS AFTER THE RETIRING
AGENT’S GIVING OF NOTICE OF RESIGNATION OR THE REQUIRED LENDERS’ REMOVAL OF THE
RETIRING AGENT, THEN THE RETIRING AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A
SUCCESSOR AGENT, WHICH SHALL BE A

 

63

--------------------------------------------------------------------------------


 


COMMERCIAL BANK OR FEDERAL SAVINGS BANK ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR OF ANY STATE THEREOF, SUBJECT TO SECTION 10.06(B).  UPON
THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY A SUCCESSOR AGENT, SUCH
SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT. 
AFTER ANY RETIRING AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS AGENT, THE
PROVISIONS OF THIS ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT UNDER THIS AGREEMENT.


 

(b)        The appointment of any successor Agent that is not a Lender shall, as
long as no Event of Default shall have occurred and be continuing, be subject to
the prior written approval of the Borrower, which approval shall not be
unreasonably withheld or delayed.

 


SECTION 10.07    SHARING OF PAYMENTS, ETC.  IF ANY LENDER SHALL OBTAIN ANY
PAYMENTS (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF
SET-OFF, OR OTHERWISE) ON ACCOUNT OF ANY NOTE OR NOTES HELD BY IT IN EXCESS OF
ITS PRO RATA SHARE OF PAYMENTS ON ACCOUNT OF THE NOTES OBTAINED BY ALL LENDERS,
SUCH LENDER SHALL PURCHASE FROM THE OTHER LENDERS SUCH PARTICIPATIONS IN THE
NOTES HELD BY THEM AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO
SHARE THE EXCESS PAYMENT RATABLY WITH EACH OF THE OTHER LENDERS, PROVIDED,
HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER
RECOVERED FROM SUCH PURCHASING LENDER, SUCH PURCHASE FROM EACH LENDER SHALL BE
RESCINDED AND EACH APPLICABLE LENDER SHALL REPAY TO THE PURCHASING LENDER THE
PURCHASE PRICE TO THE EXTENT OF SUCH RECOVERY TOGETHER WITH AN AMOUNT EQUAL TO
SUCH LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF (1) THE AMOUNT OF
SUCH LENDER’S REQUIRED REPAYMENT TO (2) THE TOTAL AMOUNT SO RECOVERED FROM THE
PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE
PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED.  THE BORROWER
AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER LENDER
PURSUANT TO THIS SECTION 10.07 MAY, TO THE FULLEST EXTENT PERMITTED BY LAW,
EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SET-OFF) WITH RESPECT
TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 10.08    WITHHOLDING TAX MATTERS.  EACH LENDER WHICH IS A NON-UNITED
STATES PERSON AGREES TO EXECUTE AND DELIVER TO THE AGENT FOR DELIVERY TO THE
BORROWER, BEFORE THE FIRST SCHEDULED PAYMENT DATE IN EACH YEAR (AND, IN THE CASE
OF A LENDER THAT BECOMES A LENDER HEREUNDER BY ASSIGNMENT, BEFORE THE FIRST
SCHEDULED PAYMENT DATE FOLLOWING SUCH ASSIGNMENT), TWO DULY COMPLETED COPIES OF
UNITED STATES INTERNAL REVENUE SERVICE FORMS W-8BEN OR W-8ECI, OR ANY SUCCESSOR
FORMS, AS APPROPRIATE, PROPERLY COMPLETED AND CERTIFYING THAT SUCH LENDER IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT WITHHOLDING OR
DEDUCTION OF UNITED STATES FEDERAL TAXES.  EACH LENDER WHICH IS A NON-UNITED
STATES PERSON REPRESENTS AND WARRANTS TO THE BORROWER AND TO THE AGENT THAT, AT
THE DATE OF THIS AGREEMENT, (I) ITS LENDING OFFICES ARE ENTITLED TO RECEIVE
PAYMENTS OF PRINCIPAL, INTEREST, AND FEES HEREUNDER WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES IMPOSED BY THE UNITED STATES OR ANY
POLITICAL SUBDIVISION THEREOF AND (II) IT IS PERMITTED TO TAKE THE ACTIONS
DESCRIBED IN THE PRECEDING SENTENCE UNDER THE LAWS AND ANY APPLICABLE DOUBLE
TAXATION TREATIES OF THE JURISDICTIONS SPECIFIED IN THE PRECEDING SENTENCE. 
EACH LENDER WHICH IS A NON-UNITED STATES PERSON FURTHER AGREES THAT, TO THE
EXTENT ANY FORM CLAIMING COMPLETE OR PARTIAL EXEMPTION FROM WITHHOLDING AND
DEDUCTION OF UNITED STATES FEDERAL TAXES DELIVERED UNDER THIS SECTION 10.08 IS
FOUND TO BE INCOMPLETE OR

 

64

--------------------------------------------------------------------------------


 


INCORRECT IN ANY MATERIAL RESPECT, SUCH LENDER SHALL EXECUTE AND DELIVER TO THE
AGENT A COMPLETE AND CORRECT REPLACEMENT FORM.


 


SECTION 10.09    SYNDICATION AGENTS, DOCUMENTATION AGENTS, MANAGING AGENTS OR
CO-AGENTS.  NONE OF THE LENDERS IDENTIFIED IN THIS AGREEMENT AS A “SYNDICATION
AGENT,” “DOCUMENTATION AGENT,” “MANAGING AGENT” OR “CO-AGENT” SHALL HAVE ANY
RIGHT, POWER, OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT
OTHER THAN THOSE APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT LIMITING THE
FOREGOING, NONE OF SUCH LENDERS SHALL HAVE OR BE DEEMED TO HAVE A FIDUCIARY
RELATIONSHIP WITH ANY LENDER.  EACH LENDER HEREBY MAKES THE SAME
ACKNOWLEDGEMENTS WITH RESPECT TO SUCH LENDERS AS IT MAKES WITH RESPECT TO THE
AGENT IN SECTION 10.04.


 


ARTICLE XI
MISCELLANEOUS


 


SECTION 11.01    AMENDMENTS, ETC.  NO AMENDMENT, MODIFICATION, TERMINATION, OR
WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT TO WHICH THE BORROWER IS A PARTY,
NOR CONSENT TO ANY DEPARTURE BY THE BORROWER FROM ANY LOAN DOCUMENT TO WHICH IT
IS A PARTY, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE REQUIRED LENDERS AND THE BORROWER, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT
SHALL (A) UNLESS IN WRITING AND SIGNED BY THE BORROWER AND ALL OF THE LENDERS
DO, OR HAVE THE EFFECT OF DOING, ANY OF THE FOLLOWING:  (1) INCREASE THE
COMMITMENTS OF THE LENDERS (EXCEPT FOR INCREASES IN THE AGGREGATE COMMITMENT IN
ACCORDANCE WITH SECTION 2.02.2; PROVIDED THAT NO SUCH INCREASE SHALL RESULT IN
THE AGGREGATE COMMITMENT EXCEEDING $1,000,000,000) OR SUBJECT THE LENDERS TO ANY
ADDITIONAL OBLIGATIONS; (2) REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE NOTES
OR ANY FEES (OTHER THAN THE AGENT’S FEES) HEREUNDER; (3) POSTPONE ANY DATE FIXED
FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE NOTES OR ANY FEES (OTHER
THAN THE AGENT’S FEES) HEREUNDER; (4) CHANGE THE PERCENTAGE OF THE COMMITMENTS
OR OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE NOTES OR THE NUMBER OF
LENDERS WHICH SHALL BE REQUIRED FOR THE LENDERS OR ANY OF THEM TO TAKE ACTION
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CHANGE IN THE PERCENTAGE OF
LENDERS REQUIRED TO EXTEND THE TERMINATION DATE UNDER THE PROVISIONS OF
SECTION 2.19; (5) RELEASE ANY SIGNIFICANT GUARANTOR OR (EXCEPT AS OTHERWISE
PROVIDED IN SECTION 8.01) RELEASE ANY SUMS HELD IN THE FACILITY LETTER OF CREDIT
COLLATERAL ACCOUNT; OR (6) AMEND, MODIFY OR WAIVE ANY PROVISION OF THE GUARANTY,
THIS SECTION 11.01 OR CLAUSE (I) OF SECTION 12.01; (B) UNLESS IN WRITING AND
SIGNED BY THE AGENT IN ADDITION TO THE LENDERS REQUIRED HEREIN TO TAKE SUCH
ACTION, AFFECT THE RIGHTS OR DUTIES OF THE AGENT UNDER ANY OF THE LOAN
DOCUMENTS; (C) UNLESS IN WRITING AND SIGNED BY THE SWING LINE LENDER AND THE
REQUIRED LENDERS, AFFECT ANY PROVISIONS OF THIS AGREEMENT THAT RELATE TO THE
SWING LINE LOANS OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE SWING LINE
LENDER; OR (D) UNLESS IN WRITING AND SIGNED BY THE ISSUERS AND THE REQUIRED
LENDERS, AFFECT ANY OF THE PROVISIONS OF THIS AGREEMENT THAT RELATE TO THE
FACILITY LETTERS OF CREDIT OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF ANY
ISSUER.


 


SECTION 11.02    NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR UNDER THIS AGREEMENT AND UNDER THE OTHER LOAN DOCUMENTS TO WHICH THE
BORROWER IS A PARTY SHALL BE IN WRITING (INCLUDING FACSIMILE TRANSMISSIONS) AND
MAILED OR TRANSMITTED OR HAND DELIVERED, IF TO THE BORROWER OR THE AGENT AT ITS
RESPECTIVE ADDRESS SET FORTH ON THE SIGNATURE PAGES HEREOF; OR, IF TO A

 

65

--------------------------------------------------------------------------------


 


LENDER, AT ITS ADDRESS SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE, OR, AS TO
EACH PARTY, AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A
WRITTEN NOTICE TO ALL OTHER PARTIES COMPLYING AS TO DELIVERY WITH THE TERMS OF
THIS SECTION 11.02. EXCEPT AS IS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL SUCH
NOTICES AND COMMUNICATIONS SHALL BE EFFECTIVE WHEN DEPOSITED IN THE MAIL, OR
TRANSMITTED, ANSWERBACK RECEIVED, OR HAND DELIVERED, RESPECTIVELY, ADDRESSED AS
AFORESAID, EXCEPT THAT NOTICES TO THE AGENT PURSUANT TO THE PROVISIONS OF
ARTICLE II SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE AGENT OR, IN THE CASE OF
SECTION 2.22, THE SWING LINE LENDER.


 


SECTION 11.03    NO WAIVER.  NO FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE AGENT OR THE ISSUER IN EXERCISING ANY RIGHT, POWER, OR REMEDY HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT, POWER, OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR REMEDY HEREUNDER. THE MAKING OF A
LOAN OR ISSUANCE, AMENDMENT OR EXTENSION OF A FACILITY LETTER OF CREDIT
NOTWITHSTANDING THE EXISTENCE OF A DEFAULT OR EVENT OF DEFAULT SHALL NOT
CONSTITUTE ANY WAIVER OR ACQUIESCENCE OF SUCH DEFAULT OR EVENT OF DEFAULT, AND
THE MAKING OF ANY LOAN OR ISSUANCE, AMENDMENT OR EXTENSION OF A FACILITY LETTER
OF CREDIT NOTWITHSTANDING ANY FAILURE OR INABILITY TO SATISFY THE CONDITIONS
PRECEDENT TO SUCH LOAN OR ISSUANCE, AMENDMENT OR EXTENSION OF A FACILITY LETTER
OF CREDIT SHALL NOT CONSTITUTE ANY WAIVER OR ACQUIESCENCE WITH RESPECT TO SUCH
CONDITIONS PRECEDENT WITH RESPECT TO ANY SUBSEQUENT LOANS OR SUBSEQUENT
ISSUANCE, AMENDMENT OR EXTENSION OF A FACILITY LETTER OF CREDIT.  THE RIGHTS AND
REMEDIES PROVIDED HEREIN ARE CUMULATIVE, AND ARE NOT EXCLUSIVE OF ANY OTHER
RIGHTS, POWERS, PRIVILEGES, OR REMEDIES, NOW OR HEREAFTER EXISTING, AT LAW, IN
EQUITY OR OTHERWISE.


 


SECTION 11.04    COSTS, EXPENSES, AND TAXES.  (A) THE BORROWER AGREES TO
REIMBURSE THE AGENT FOR ANY REASONABLE COSTS, INTERNAL CHARGES AND OUT-OF-POCKET
EXPENSES (INCLUDING REASONABLE FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT,
WHICH ATTORNEYS MAY BE EMPLOYEES OF THE AGENT) PAID OR INCURRED BY THE AGENT IN
CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, REVIEW,
AMENDMENT, MODIFICATION AND ADMINISTRATION OF THE LOAN DOCUMENTS.  THE BORROWER
ALSO AGREES TO REIMBURSE THE AGENT, THE LENDERS AND THE ISSUERS FOR ANY
REASONABLE COSTS, INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES (INCLUDING
ATTORNEYS’ FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT, THE LENDERS AND THE
ISSUERS WHICH ATTORNEYS MAY BE EMPLOYEES OF THE AGENT, THE LENDERS AND THE
ISSUERS) PAID OR INCURRED BY THE AGENT, THE ARRANGER, ANY LENDER OR ISSUER IN
CONNECTION WITH THE COLLECTION OF THE OBLIGATIONS AND ENFORCEMENT OF THE LOAN
DOCUMENTS, INCLUDING DURING ANY WORKOUT OR RESTRUCTURING IN RESPECT OF THE LOAN
DOCUMENTS.


 

(b)        The Borrower shall pay any and all stamp and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing, and recording of any of the Loan Documents and the other documents to be
delivered under any such Loan Documents, and agrees to hold the Agent and each
of the Lenders harmless from and against any and all liabilities with respect to
or resulting from any delay in paying or failing to pay such taxes and fees.

 

(c)        All payments by the Borrower to or for the account of any Lender,
Issuer or the Agent hereunder or under any Note or Reimbursement Agreement shall
be made free and clear of and without deduction for any and all Taxes.  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
such payable hereunder to any Lender, Issuer or the

 

66

--------------------------------------------------------------------------------


 

Agent, upon notice from the Agent to the Borrower (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this paragraph) such
Lender, Issuer or the Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant authority in accordance with applicable law and
(iv) the Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

 

(d)        This Section 11.04 shall survive termination of this Agreement.

 


SECTION 11.05    INTEGRATION.  THIS AGREEMENT (INCLUDING THE BORROWER’S
OBLIGATION TO PAY THE FEES AS PROVIDED IN SECTION 2.09(C) AND THE FEE LETTER
REFERRED TO THEREIN) AND THE LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT BETWEEN
THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL ORAL
STATEMENTS AND PRIOR WRITINGS WITH RESPECT THERETO.


 


SECTION 11.06    INDEMNITY.  THE BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY,
AND HOLD EACH LENDER HARMLESS FROM AND AGAINST ALL CLAIMS, DAMAGES, JUDGMENTS,
PENALTIES, COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEY FEES AND COURT
COSTS NOW OR HEREAFTER ARISING FROM THE AFORESAID ENFORCEMENT OF THIS CLAUSE)
ARISING DIRECTLY OR INDIRECTLY FROM THE ACTIVITIES OF THE BORROWER AND ITS
SUBSIDIARIES, ITS PREDECESSORS IN INTEREST, OR THIRD PARTIES WITH WHOM IT HAS A
CONTRACTUAL RELATIONSHIP, OR ARISING DIRECTLY OR INDIRECTLY FROM THE VIOLATION
OF ANY ENVIRONMENTAL PROTECTION, HEALTH, OR SAFETY LAW, WHETHER SUCH CLAIMS ARE
ASSERTED BY ANY GOVERNMENTAL AGENCY OR ANY OTHER PERSON.  THIS INDEMNITY SHALL
SURVIVE TERMINATION OF THIS AGREEMENT.


 


SECTION 11.07    CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF ILLINOIS BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


 


SECTION 11.08    SEVERABILITY OF PROVISIONS.  ANY PROVISION OF ANY LOAN DOCUMENT
WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS OF SUCH LOAN
DOCUMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


SECTION 11.09    COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES TO THIS AGREEMENT IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 11.10    HEADINGS.  ARTICLE AND SECTION HEADINGS IN THE LOAN DOCUMENTS
ARE INCLUDED IN SUCH LOAN DOCUMENTS FOR THE CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT CONSTITUTE A PART OF THE APPLICABLE LOAN DOCUMENTS FOR ANY OTHER
PURPOSE.

 

67

--------------------------------------------------------------------------------


 


SECTION 11.11    CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.


 


SECTION 11.12    WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.


 


SECTION 11.13    GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY NOTWITHSTANDING, NO LENDER SHALL BE OBLIGATED TO EXTEND CREDIT
TO THE BORROWER IN VIOLATION OF ANY LIMITATION OR PROHIBITION PROVIDED BY ANY
APPLICABLE STATUTE OR REGULATION.


 


SECTION 11.14    NO FIDUCIARY DUTY.  THE RELATIONSHIP BETWEEN THE BORROWER AND
THE LENDERS AND THE AGENT SHALL BE SOLELY THAT OF BORROWER AND LENDER.  NEITHER
THE AGENT NOR ANY LENDER SHALL HAVE ANY FIDUCIARY RESPONSIBILITIES TO THE
BORROWER.  NEITHER THE AGENT NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO THE
BORROWER TO REVIEW OR INFORM THE BORROWER OF ANY MATTER IN CONNECTION WITH ANY
PHASE OF THE BORROWER’S BUSINESS OR OPERATIONS.


 


SECTION 11.15    CONFIDENTIALITY.  EACH LENDER AGREES TO HOLD ANY CONFIDENTIAL
INFORMATION WHICH IT MAY RECEIVE FROM THE BORROWER PURSUANT TO THIS AGREEMENT IN
CONFIDENCE, EXCEPT FOR DISCLOSURE (I) TO OTHER LENDERS AND THEIR RESPECTIVE
AFFILIATES, (II) TO LEGAL COUNSEL, ACCOUNTANTS, AND OTHER PROFESSIONAL ADVISORS
TO THAT LENDER, (III) TO REGULATORY OFFICIALS, (IV) TO ANY PERSON AS REQUESTED
PURSUANT TO OR AS REQUIRED BY LAW, REGULATION, OR LEGAL PROCESS, (V) TO ANY
PERSON IN CONNECTION WITH ANY LEGAL PROCEEDING TO WHICH THAT LENDER IS A PARTY,
AND (VI) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THIS SECTION 11.15, TO (A) ANY ACTUAL OR PROSPECTIVE ASSIGNEE OR PARTICIPANT
UNDER THIS AGREEMENT, (B) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS OBLIGATIONS AND
(C) LEGAL COUNSEL, ACCOUNTANTS AND OTHER PROFESSIONAL ADVISORS TO A PERSON
DESCRIBED IN CLAUSE (A) OR (B) ABOVE.

 

68

--------------------------------------------------------------------------------


 


SECTION 11.16    USA PATRIOT ACT NOTIFICATION.  EACH LENDER THAT IS SUBJECT TO
THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED
INTO LAW OCTOBER 26, 2001)) (THE “ACT”) HEREBY NOTIFIES THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND
RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE
NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH
LENDER TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE ACT.


 


SECTION 11.17    REGISTER.  THE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND FACILITY LETTER OF CREDIT OBLIGATIONS OWING TO, EACH LENDER PURSUANT
TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR, AND THE BORROWER, THE
AGENT, THE ISSUERS AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED
IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL
PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUERS AND ANY
LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


 


ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


 


SECTION 12.01    SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF AN ISSUER THAT ISSUES ANY FACILITY LETTER OF
CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS EXCEPT IN ACCORDANCE WITH THIS
ARTICLE XII.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
AN ISSUER THAT ISSUES ANY FACILITY LETTER OF CREDIT) AND PARTICIPANTS (TO THE
EXTENT PROVIDED IN SECTION 12.03)) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON HEREOF.


 


SECTION 12.02    ASSIGNMENTS.


 

(A)        SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 12.02(B), ANY LENDER
MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING ALL OR
A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED
THAT THE WRITTEN CONSENTS (WHICH CONSENTS SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED) OF THE AGENT AND (UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING) THE BORROWER SHALL BE REQUIRED PRIOR TO AN ASSIGNMENT BECOMING
EFFECTIVE WITH RESPECT TO AN ASSIGNEE WHICH, PRIOR TO SUCH ASSIGNMENT, IS NOT A
LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND.

 

(B)        ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

69

--------------------------------------------------------------------------------


 

(I)            EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT,

 

(II)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
AGENT AN ASSIGNMENT AND ASSUMPTION (“ASSIGNMENT AND ASSUMPTION”) IN
SUBSTANTIALLY THE FORM OF EXHIBIT G HERETO, TOGETHER WITH A PROCESSING AND
RECORDATION FEE OF $3,500; AND

 

(III)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(C)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN
SECTION 12.02(B)(II) AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
SECTION 12.02(A), THE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND
RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER; PROVIDED THAT IF
EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.04(A), 2.22(D),
2.23.6(B) OR 10.05, THE AGENT SHALL HAVE NO OBLIGATION TO ACCEPT SUCH ASSIGNMENT
AND ASSUMPTION AND RECORD THE INFORMATION THEREIN IN THE REGISTER UNLESS AND
UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL, TOGETHER WITH ALL ACCRUED
INTEREST THEREON.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.

 


SECTION 12.03    PARTICIPATIONS.  ANY LENDER MAY, WITHOUT THE CONSENT OF THE
BORROWER, THE AGENT, THE ISSUER OR THE SWING LINE LENDER, SELL PARTICIPATIONS TO
ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH
OBLIGATIONS, (III) SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL
PURPOSES UNDER THE LOAN DOCUMENTS, (IV) ALL AMOUNTS PAYABLE BY THE BORROWER
UNDER THIS AGREEMENT SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD
PARTICIPATING INTERESTS AND (V) THE BORROWER, THE AGENT, THE ISSUER AND THE
OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER THAT (I) FORGIVES PRINCIPAL, INTEREST OR FEES
(OTHER THAN AGENT’S FEES) OR REDUCES THE INTEREST RATE (OTHER THAN AGENT’S
FEES), (II) POSTPONES ANY DATE FIXED FOR ANY REGULARLY SCHEDULED PAYMENT OF
PRINCIPAL OF, OR INTEREST OR FEES (OTHER THAN AGENT’S FEES) OR (III) RELEASES
ANY SIGNIFICANT GUARANTOR.

 

70

--------------------------------------------------------------------------------


 


SECTION 12.04    PLEDGE TO FEDERAL RESERVE BANK.  ANY LENDER MAY AT ANY TIME
PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER TO A FEDERAL RESERVE BANK,
AND THIS ARTICLE SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written.

 

 

 

BEAZER HOMES USA, INC.

 

 

 

 

By:

/s/Cory J. Boydston

 

 

 

Cory J. Boydston, Senior Vice President

 

 

& Treasurer

 

 

 

 

Address for Notices

 

 

 

 

1000 Abernathy Road

 

Suite 1200

 

Atlanta, Georgia 30328

 

Attention: President

 

Tel: (770) 829-3700

 

Fax:     (770) 481-0431

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

  /s/ Michael P. O’Keefe

 

 

Name:

 Michael P. O’Keefe

 

 

Title:

  Associate

 

 

 

 

 

 

 

 

Addresses for Notices

 

 

 

 

JPMorgan Chase Bank, N.A.

 

131 South Dearborn Street

 

Mail Suite IL1 0135

 

Chicago, Illinois 60670

 

Attn: Michael P. O’Keefe

 

Telephone:  (312) 325-3161

 

Telecopy:  (312) 325-3122

 

72

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO BEAZER HOMES USA, INC. CREDIT AGREEMENT

 

 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Shayn March

 

 

Name: Shayn March

 

Title: Director

 

 

 

 

 

By:

/s/Angela B. Arnold

 

 

Name: Angela B. Arnold

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK

 

 

 

 

 

By:

/s/ Douglas A. Dixon

 

 

Name: Douglas A. Dixon

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

/s/ Timothy S. Blake

 

 

Name: Timothy S. Blake

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

/s/David Apps

 

 

Name: David Apps

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/Suzanne Crymes

 

 

Name: Suzanne Crymes

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/Gregory T. Horstman

 

 

Name: Gregory T. Horstman

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WASHINGTON MUTUAL BANK, FA

 

 

 

 

 

By:

/s/Anne D. Brehony

 

 

Name: Anne D. Brehony

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

:

By:

/s/James Graycheck

 

 

Name: James Graycheck

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Douglas G. Paul

 

 

Name: Douglas G. Paul

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/Marie A. Haddad

 

 

Name: Marie A. Haddad

 

Title: Associate Director Banking Products
Services, US

 

 

 

 

 

By:

/s/Doris Meca

 

 

Name: Doris Meca

 

Title: Associate Director Banking Products
Services, US

 

--------------------------------------------------------------------------------


 

 

AMSOUTH BANK

 

 

 

 

 

By:

/s/Ronny Hudspeth

 

 

Name: Ronny Hudspeth

 

Title: Sr. Vice President

 

--------------------------------------------------------------------------------


 

 

BANKUNITED, FSB

 

 

 

 

 

By:

/s/Robert Lopez

 

 

Name: Robert Lopez

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK

 

 

 

 

 

By:

/s/ Mary Bowman

 

 

Name: Mary Bowman

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By:

/s/Rakesh Patel

 

 

Name: Rakesh Patel

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS

 

 

 

 

 

By:

/s/Scottye Lindsey

 

 

Name: Scottye Lindsey

 

Title: Director

 

 

 

 

 

By:

/s/Marguerite Sutton

 

 

Name: Marguerite Sutton

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, a Michigan banking

 

corporation

 

 

 

 

 

By:

/s/Jeffrey K. Lockhart

 

 

Name: Jeffrey K. Lockhart

 

Title: V.P.

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/Carol S. Geraghty

 

 

Name: Carol S. Geraghty

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA

 

 

 

 

 

By:

/s/Jack Kissane

 

 

Name: Jack Kissane

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Brian M. Walsh

 

 

Name: Brian M. Walsh

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule I

 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

57,500,000.00

 

BNP Paribas

 

$

57,500,000.00

 

Guaranty Bank

 

$

57,500,000.00

 

Wachovia Bank, National Association

 

$

57,500,000.00

 

The Royal Bank of Scotland plc

 

$

57,500,000.00

 

Citicorp North America, Inc.

 

$

42,500,000.00

 

SunTrust Bank

 

$

42,500,000.00

 

Washington Mutual Bank, FA

 

$

42,500,000.00

 

Comerica Bank

 

$

40,000,000.00

 

PNC Bank, National Association

 

$

35,000,000.00

 

UBS Loan Finance LLC

 

$

35,000,000.00

 

AmSouth Bank

 

$

25,000,000.00

 

BankUnited, FSB

 

$

25,000,000.00

 

City National Bank

 

$

25,000,000.00

 

Compass Bank

 

$

25,000,000.00

 

Deutsche Bank Trust Company Americas

 

$

25,000,000.00

 

Fifth Third Bank, a Michigan banking corporation

 

$

25,000,000.00

 

Regions Bank

 

$

25,000,000.00

 

Union Bank of California

 

$

25,000,000.00

 

U.S. Bank National Association

 

$

25,000,000.00

 

Total

 

$

750,000,000.00

 

 

1

--------------------------------------------------------------------------------


 

Schedule II

 

EXISTING LETTERS OF CREDIT

 

--------------------------------------------------------------------------------


 

BEAZER HOMES USA INC.

 

[g152431kg07i001.gif]

Telex: ITT 4330253 FNBCUI
Swift Address: FNBCUS44

 

 

JPMorgan PLAZA

Chicago, Illinois 60670-0236

Attn: Standby Letters of Credit

 

Beazer Homes USA Inc

Attn: Asli Reinsch

<areinsch@beazer.com>

Fax: 404 847 4901

Phone:770 829 3703

REFERENCE: BEAZER HOMES USA INC 750MM DTD 05/28/04

 

Quarterly Letter of Credit Activity

 

Bank One, N.A.

 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STL00330160

 

$

2,639,000.00

 

04/15/06

 

 

 

INS

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00330199

 

$

50,000.00

 

10/18/05

 

 

 

INS

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00330231

 

$

150,000.00

 

01/31/06

 

 

 

INS

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00330253

 

$

9,458,747.00

 

03/02/06

 

 

 

INS

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00322535

 

$

68,000.00

 

07/21/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00325085

 

$

92,640.09

 

04/23/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00325168

 

$

228,245.00

 

05/21/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00325230

 

$

186,000.00

 

06/20/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00325731

 

$

11,287.50

 

10/15/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750166

 

$

44,735.00

 

09/12/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750203

 

$

3,000.00

 

12/06/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750204

 

$

3,000.00

 

12/06/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750206

 

$

3,000.00

 

01/20/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750207

 

$

3,000.00

 

03/12/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STL00330160

 

1.375

%

360

 

$

5,241.35

 

0.125

%

$

476.49

 

 

 

$

5,717.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00330199

 

1.375

%

360

 

$

99.31

 

0.125

%

$

9.03

 

 

 

$

108.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00330231

 

1.375

%

360

 

$

297.92

 

0.125

%

$

27.08

 

 

 

$

325.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00330253

 

1.375

%

360

 

$

18,786.12

 

0.125

%

$

1,707.83

 

 

 

$

20,493.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00322535

 

1.375

%

360

 

$

135.06

 

0.125

%

$

12.28

 

 

 

$

147.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00325085

 

1.375

%

360

 

$

183.99

 

0.125

%

$

16.73

 

 

 

$

200.72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00325168

 

1.375

%

360

 

$

453.32

 

0.125

%

$

41.21

 

 

 

$

494.53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00325230

 

1.375

%

360

 

$

369.42

 

0.125

%

$

33.58

 

 

 

$

403.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT00325731

 

1.375

%

360

 

$

22.42

 

0.125

%

$

2.04

 

 

 

$

24.46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750166

 

1.375

%

360

 

$

88.85

 

0.125

%

$

8.08

 

 

 

$

96.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750203

 

1.375

%

360

 

$

5.96

 

0.125

%

$

0.54

 

 

 

$

6.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750204

 

1.375

%

360

 

$

5.96

 

0.125

%

$

0.54

 

 

 

$

6.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750206

 

1.375

%

360

 

$

5.96

 

0.125

%

$

0.54

 

 

 

$

6.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750207

 

1.375

%

360

 

$

5.96

 

0.125

%

$

0.54

 

 

 

$

6.50

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750210

 

$

84,525.00

 

12/15/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750216

 

$

71,050.00

 

07/03/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750217

 

$

36,267.00

 

07/03/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750219

 

$

19,488.00

 

03/22/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750220

 

$

130,080.00

 

02/26/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750221

 

$

41,955.00

 

02/26/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750259

 

$

642,615.00

 

09/20/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750302

 

$

219,000.00

 

05/24/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750334

 

$

36,603.00

 

05/31/06

 

Cancelled

 

Perf

 

07/01/05

 

08/16/05

 

46

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750371

 

$

101,000.00

 

07/01/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750428

 

$

160,991.00

 

01/15/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750441

 

$

12,060.00

 

07/11/05

 

Expired

 

Perf

 

07/01/05

 

07/11/05

 

10

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750452

 

$

12,170.00

 

07/31/05

 

Expired

 

Perf

 

07/01/05

 

07/31/05

 

30

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750499

 

$

582,338.67

 

07/29/05

 

Expired

 

Perf

 

07/01/05

 

07/29/05

 

28

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750538

 

$

169,604.00

 

10/15/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750643

 

$

405,000.00

 

09/13/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750828

 

$

90,000.00

 

05/15/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750893

 

$

123,000.00

 

12/01/05

 

 

 

Fin

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750894

 

$

559,028.00

 

11/30/05

 

$

(5,437.50

)

Perf

 

07/01/05

 

07/22/05

 

21

 

 

 

$

553,590.50

 

 

 

 

 

 

 

07/22/05

 

08/22/05

 

31

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750210

 

1.375

%

360

 

$

167.88

 

0.125

%

$

15.26

 

 

 

$

183.14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750216

 

1.375

%

360

 

$

141.11

 

0.125

%

$

12.83

 

 

 

$

153.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750217

 

1.375

%

360

 

$

72.03

 

0.125

%

$

6.55

 

 

 

$

78.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750219

 

1.375

%

360

 

$

38.71

 

0.125

%

$

3.52

 

 

 

$

42.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750220

 

1.375

%

360

 

$

258.35

 

0.125

%

$

23.49

 

 

 

$

281.84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750221

 

1.375

%

360

 

$

83.33

 

0.125

%

$

7.58

 

 

 

$

90.90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750259

 

1.375

%

360

 

$

1,276.30

 

0.125

%

$

116.03

 

 

 

$

1,392.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750302

 

1.375

%

360

 

$

434.96

 

0.125

%

$

39.54

 

 

 

$

474.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750334

 

1.375

%

360

 

$

64.31

 

0.125

%

$

5.85

 

 

 

$

70.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750371

 

1.375

%

360

 

$

200.60

 

0.125

%

$

18.24

 

 

 

$

218.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750428

 

1.375

%

360

 

$

319.75

 

0.125

%

$

29.07

 

 

 

$

348.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750441

 

1.375

%

360

 

$

4.61

 

0.125

%

$

0.42

 

 

 

$

5.03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750452

 

1.375

%

360

 

$

13.94

 

0.125

%

$

1.27

 

 

 

$

15.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750499

 

1.375

%

360

 

$

622.78

 

0.125

%

$

56.62

 

 

 

$

679.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750538

 

1.375

%

360

 

$

336.85

 

0.125

%

$

30.62

 

 

 

$

367.48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750643

 

1.375

%

360

 

$

804.38

 

0.125

%

$

73.13

 

 

 

$

877.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750828

 

1.375

%

360

 

$

178.75

 

0.125

%

$

16.25

 

 

 

$

195.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750893

 

1.375

%

360

 

$

244.29

 

0.125

%

$

22.21

 

 

 

$

266.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750894

 

1.375

%

360

 

$

448.39

 

0.125

%

$

40.76

 

 

 

$

489.15

 

 

 

1.375

%

360

 

$

655.47

 

0.125

%

$

59.59

 

 

 

$

715.05

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750988

 

$

100,000.00

 

08/01/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751022

 

$

575,000.00

 

01/30/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751024

 

$

50,000.00

 

01/29/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751040

 

$

88,658.78

 

02/05/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751039

 

$

94,482.71

 

02/05/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751059

 

$

87,020.00

 

02/13/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751102

 

$

13,993.00

 

03/30/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751105

 

$

100,000.00

 

03/06/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751162

 

$

359,695.00

 

04/04/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751165

 

$

275,400.00

 

02/20/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751196

 

$

100,000.00

 

05/09/06

 

Cancelled

 

Fina

 

07/01/05

 

07/07/05

 

6

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751309

 

$

145,192.00

 

06/27/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751337

 

$

136,928.00

 

07/15/05

 

Expired

 

Fina

 

07/01/05

 

07/15/05

 

14

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT326600

 

$

93,680.65

 

07/01/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751345

 

$

25,000.00

 

01/24/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751404

 

$

125,000.00

 

07/31/06

 

 

 

Fina*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751405

 

$

400,000.00

 

07/31/06

 

 

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751407

 

$

125,000.00

 

07/31/06

 

 

 

Fina*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751414

 

$

1,400,000.00

 

08/11/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751653

 

$

8,783.80

 

10/30/05

 

Cancelled

 

Fina

 

07/01/05

 

08/04/05

 

34

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT750988

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751022

 

1.375

%

360

 

$

1,142.01

 

0.125

%

$

103.82

 

 

 

$

1,245.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751024

 

1.375

%

360

 

$

99.31

 

0.125

%

$

9.03

 

 

 

$

108.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751040

 

1.375

%

360

 

$

176.09

 

0.125

%

$

16.01

 

 

 

$

192.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751039

 

1.375

%

360

 

$

187.65

 

0.125

%

$

17.06

 

 

 

$

204.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751059

 

1.375

%

360

 

$

172.83

 

0.125

%

$

15.71

 

 

 

$

188.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751102

 

1.375

%

360

 

$

27.79

 

0.125

%

$

2.53

 

 

 

$

30.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751105

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751162

 

1.375

%

360

 

$

714.39

 

0.125

%

$

64.94

 

 

 

$

779.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751165

 

1.375

%

360

 

$

546.98

 

0.125

%

$

49.73

 

 

 

$

596.70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751196

 

1.375

%

360

 

$

22.92

 

0.125

%

$

2.08

 

 

 

$

25.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751309

 

1.375

%

360

 

$

288.37

 

0.125

%

$

26.22

 

 

 

$

314.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751337

 

1.375

%

360

 

$

73.22

 

0.125

%

$

6.66

 

 

 

$

79.87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT326600

 

1.375

%

360

 

$

186.06

 

0.125

%

$

16.91

 

 

 

$

202.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751345

 

1.375

%

360

 

$

49.65

 

0.125

%

$

4.51

 

 

 

$

54.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751404

 

1.375

%

360

 

$

248.26

 

0.125

%

$

22.57

 

 

 

$

270.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751405

 

1.375

%

360

 

$

794.44

 

0.125

%

$

72.22

 

 

 

$

866.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751407

 

1.375

%

360

 

$

248.26

 

0.125

%

$

22.57

 

 

 

$

270.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751414

 

1.375

%

360

 

$

2,780.56

 

0.125

%

$

252.78

 

 

 

$

3,033.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751653

 

1.375

%

360

 

$

11.41

 

0.125

%

$

1.04

 

 

 

$

12.44

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751661

 

$

116,597.62

 

02/06/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751666

 

$

165,000.00

 

04/30/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752128

 

$

7,517.00

 

12/29/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752129

 

$

9,413.00

 

12/29/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752133

 

$

10,000.00

 

01/05/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752167

 

$

8,000.00

 

08/30/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752177

 

$

750,000.00

 

07/05/06

 

Amd Exp Dte

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410004

 

$

37,305.00

 

02/13/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410011

 

$

200,000.00

 

02/18/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410039

 

$

90,750.00

 

02/27/06

 

 

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410079

 

$

310,380.00

 

03/09/06

 

 

 

Fina*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410092

 

$

500,000.00

 

03/15/06

 

 

 

Fina*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410116

 

$

135,000.00

 

10/30/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410150

 

$

93,750.00

 

04/01/06

 

 

 

Fina*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410193

 

$

159,181.00

 

04/15/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410543

 

$

329,802.00

 

11/30/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410225

 

$

94,000.00

 

09/13/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410265

 

$

20,000.00

 

12/27/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410272

 

$

125,000.00

 

04/26/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410278

 

$

325,000.00

 

05/01/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751661

 

1.375

%

360

 

$

231.58

 

0.125

%

$

21.05

 

 

 

$

252.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT751666

 

1.375

%

360

 

$

327.71

 

0.125

%

$

29.79

 

 

 

$

357.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752128

 

1.375

%

360

 

$

14.93

 

0.125

%

$

1.36

 

 

 

$

16.29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752129

 

1.375

%

360

 

$

18.70

 

0.125

%

$

1.70

 

 

 

$

20.39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752133

 

1.375

%

360

 

$

19.86

 

0.125

%

$

1.81

 

 

 

$

21.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752167

 

1.375

%

360

 

$

15.89

 

0.125

%

$

1.44

 

 

 

$

17.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT752177

 

1.375

%

360

 

$

1,489.58

 

0.125

%

$

135.42

 

 

 

$

1,625.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410004

 

1.375

%

360

 

$

74.09

 

0.125

%

$

6.74

 

 

 

$

80.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410011

 

1.375

%

360

 

$

397.22

 

0.125

%

$

36.11

 

 

 

$

433.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410039

 

1.375

%

360

 

$

180.24

 

0.125

%

$

16.39

 

 

 

$

196.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410079

 

1.375

%

360

 

$

616.45

 

0.125

%

$

56.04

 

 

 

$

672.49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410092

 

1.375

%

360

 

$

993.06

 

0.125

%

$

90.28

 

 

 

$

1,083.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410116

 

1.375

%

360

 

$

268.13

 

0.125

%

$

24.38

 

 

 

$

292.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410150

 

1.375

%

360

 

$

186.20

 

0.125

%

$

16.93

 

 

 

$

203.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410193

 

1.375

%

360

 

$

316.15

 

0.125

%

$

28.74

 

 

 

$

344.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410543

 

1.375

%

360

 

$

655.02

 

0.125

%

$

59.55

 

 

 

$

714.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410225

 

1.375

%

360

 

$

186.69

 

0.125

%

$

16.97

 

 

 

$

203.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410265

 

1.375

%

360

 

$

39.72

 

0.125

%

$

3.61

 

 

 

$

43.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410272

 

1.375

%

360

 

$

248.26

 

0.125

%

$

22.57

 

 

 

$

270.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410278

 

1.375

%

360

 

$

645.49

 

0.125

%

$

58.68

 

 

 

$

704.17

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410319

 

$

1,399,542.00

 

01/15/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410371

 

$

150,000.00

 

06/08/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410413

 

$

176,226.75

 

12/29/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410441

 

$

717,112.50

 

07/07/06

 

Amd Exp Dte

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410449

 

$

158,600.00

 

07/13/05

 

Expired

 

Perf

 

07/01/05

 

07/13/05

 

12

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410522

 

$

295,075.00

 

08/04/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410537

 

$

468,524.72

 

02/16/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410577

 

$

97,500.00

 

09/01/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410588

 

$

5,700,000.00

 

09/03/05

 

 

 

INS

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410597

 

$

500,000.00

 

09/03/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410603

 

$

120,558.00

 

09/15/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410611

 

$

92,559.00

 

03/15/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410613

 

$

263,500.00

 

09/15/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410614

 

$

221,000.00

 

09/16/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410615

 

$

365,500.00

 

09/15/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410625

 

$

401,344.25

 

03/21/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410633

 

$

1,243,919.00

 

09/22/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410643

 

$

200,000.00

 

09/22/05

 

Cancelled

 

Perf

 

07/01/05

 

08/10/05

 

40

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410653

 

$

350,000.00

 

10/01/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410663

 

$

500,000.00

 

10/12/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410319

 

1.375

%

360

 

$

2,779.65

 

0.125

%

$

252.70

 

 

 

$

3,032.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410371

 

1.375

%

360

 

$

297.92

 

0.125

%

$

27.08

 

 

 

$

325.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410413

 

1.375

%

360

 

$

350.01

 

0.125

%

$

31.82

 

 

 

$

381.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410441

 

1.375

%

360

 

$

1,424.27

 

0.125

%

$

129.48

 

 

 

$

1,553.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410449

 

1.375

%

360

 

$

72.69

 

0.125

%

$

6.61

 

 

 

$

79.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410522

 

1.375

%

360

 

$

586.05

 

0.125

%

$

53.28

 

 

 

$

639.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410537

 

1.375

%

360

 

$

930.54

 

0.125

%

$

84.59

 

 

 

$

1,015.14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410577

 

1.375

%

360

 

$

193.65

 

0.125

%

$

17.60

 

 

 

$

211.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410588

 

1.375

%

360

 

$

11,320.83

 

0.125

%

$

1,029.17

 

 

 

$

12,350.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410597

 

1.375

%

360

 

$

993.06

 

0.125

%

$

90.28

 

 

 

$

1,083.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410603

 

1.375

%

360

 

$

239.44

 

0.125

%

$

21.77

 

 

 

$

261.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410611

 

1.375

%

360

 

$

183.83

 

0.125

%

$

16.71

 

 

 

$

200.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410613

 

1.375

%

360

 

$

523.34

 

0.125

%

$

47.58

 

 

 

$

570.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410614

 

1.375

%

360

 

$

438.93

 

0.125

%

$

39.90

 

 

 

$

478.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410615

 

1.375

%

360

 

$

725.92

 

0.125

%

$

65.99

 

 

 

$

791.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410625

 

1.375

%

360

 

$

797.11

 

0.125

%

$

72.46

 

 

 

$

869.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410633

 

1.375

%

360

 

$

2,470.56

 

0.125

%

$

224.60

 

 

 

$

2,695.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410643

 

1.375

%

360

 

$

305.56

 

0.125

%

$

27.78

 

 

 

$

333.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410653

 

1.375

%

360

 

$

695.14

 

0.125

%

$

63.19

 

 

 

$

758.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410663

 

1.375

%

360

 

$

993.06

 

0.125

%

$

90.28

 

 

 

$

1,083.33

 

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410705

 

$

100,000.00

 

08/20/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410706

 

$

8,912.50

 

10/25/005

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410708

 

$

130,000.00

 

10/18/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410739

 

$

60,000.00

 

11/01/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410762

 

$

270,000.00

 

11/10/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410763

 

$

789,753.43

 

 

 

$

(654.09

)

Perf

 

07/01/05

 

07/12/05

 

11

 

 

 

$

789,099.34

 

 

 

 

 

 

 

07/12/05

 

08/22/05

 

41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410820

 

$

196,121.92

 

06/09/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410836

 

$

100,000.00

 

12/17/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410847

 

$

125,000.00

 

12/21/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410874

 

$

1,418,941.25

 

03/31/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410883

 

$

117,043.73

 

01/07/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410884

 

$

91,007.57

 

01/07/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410888

 

$

50,000.00

 

1/12/2006

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410903

 

$

250,000.00

 

11/30/2005

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STL410932

 

$

100,000.00

 

11/6/2005

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410956

 

$

17,186.35

 

1/31/2008

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410971

 

$

152,257.47

 

8/7/2006

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410978

 

$

322,282.41

 

8/1/2005

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT411056

 

$

400,000.00

 

3/3/2006

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT411069

 

$

83,333.33

 

3/8/2007

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412017

 

$

75,000.00

 

3/25/2006

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410705

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410706

 

1.375

%

360

 

$

17.70

 

0.125

%

$

1.61

 

 

 

$

19.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410708

 

1.375

%

360

 

$

258.19

 

0.125

%

$

23.47

 

 

 

$

281.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410739

 

1.375

%

360

 

$

119.17

 

0.125

%

$

10.83

 

 

 

$

130.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410762

 

1.375

%

360

 

$

536.25

 

0.125

%

$

48.75

 

 

 

$

585.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410763

 

1.375

%

360

 

$

331.81

 

0.125

%

$

30.16

 

 

 

$

361.97

 

 

 

1.375

%

360

 

$

1,235.71

 

0.125

%

$

112.34

 

 

 

$

1,348.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410820

 

1.375

%

360

 

$

389.52

 

0.125

%

$

35.41

 

 

 

$

424.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410836

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410847

 

1.375

%

360

 

$

248.26

 

0.125

%

$

22.57

 

 

 

$

270.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410874

 

1.375

%

360

 

$

2,818.17

 

0.125

%

$

256.20

 

 

 

$

3,074.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410883

 

1.375

%

360

 

$

232.46

 

0.125

%

$

21.13

 

 

 

$

253.59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410884

 

1.375

%

360

 

$

180.75

 

0.125

%

$

16.43

 

 

 

$

197.18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410888

 

1.375

%

360

 

$

99.31

 

0.125

%

$

9.03

 

 

 

$

108.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410903

 

1.375

%

360

 

$

496.53

 

0.125

%

$

45.14

 

 

 

$

541.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STL410932

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410956

 

1.375

%

360

 

$

34.13

 

0.125

%

$

3.10

 

 

 

$

37.24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410971

 

1.375

%

360

 

$

302.40

 

0.125

%

$

27.49

 

 

 

$

329.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT410978

 

1.375

%

360

 

$

640.09

 

0.125

%

$

58.19

 

 

 

$

698.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT411056

 

1.375

%

360

 

$

794.44

 

0.125

%

$

72.22

 

 

 

$

866.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT411069

 

1.375

%

360

 

$

165.51

 

0.125

%

$

15.05

 

 

 

$

180.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412017

 

1.375

%

360

 

$

148.96

 

0.125

%

$

13.54

 

 

 

$

162.50

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412018

 

$

75,000.00

 

3/25/2006

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412023

 

$

1,000,000.00

 

3/28/2006

 

 

 

Perf

 

07/01/05

 

08/04/05

 

34

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412066

 

$

100,000.00

 

4/10/2006

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412065

 

$

774,300.00

 

4/12/2006

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-626361

 

$

75,000.00

 

3/18/2007

 

$

100,000.00

 

Perf

 

07/01/05

 

07/25/05

 

24

 

 

 

$

175,000.00

 

 

 

 

 

 

 

07/25/05

 

08/22/05

 

28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-637201

 

$

1,000,000.00

 

5/5/2006

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-637438

 

$

6,735,000.00

 

10/15/2005

 

 

 

Perf

 

07/01/05

 

08/05/05

 

35

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-637896

 

$

700,000.00

 

1/15/2006

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-638745

 

$

10,000.00

 

5/23/2006

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-639084

 

$

150,000.00

 

5/20/2006

 

 

 

PERF

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-639109

 

$

200,000.00

 

5/20/2006

 

 

 

PERF

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-639503

 

$

28,000.00

 

6/15/2006

 

 

 

PERF

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-640169

 

$

100,000.00

 

9/30/2005

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641113

 

$

193,293.00

 

6/8/2006

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641715

 

$

50,000.00

 

6/13/2006

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641746

 

$

244,846.27

 

12/17/2006

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641872

 

$

25,000.00

 

6/17/2006

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641-887

 

$

100,000.00

 

6/20/2006

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-642223

 

$

12,860.00

 

6/21/2006

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412018

 

1.375

%

360

 

$

148.96

 

0.125

%

$

13.54

 

 

 

$

162.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412023

 

1.375

%

360

 

$

1,298.61

 

0.125

%

$

118.06

 

 

 

$

1,416.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412066

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLT412065

 

1.375

%

360

 

$

1,537.85

 

0.125

%

$

139.80

 

 

 

$

1,677.65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-626361

 

1.375

%

360

 

$

68.75

 

0.125

%

$

6.25

 

 

 

$

75.00

 

 

 

1.375

%

360

 

$

187.15

 

0.125

%

$

17.01

 

 

 

$

204.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-637201

 

1.375

%

360

 

$

1,986.11

 

0.125

%

$

180.56

 

 

 

$

2,166.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-637438

 

1.375

%

360

 

$

9,003.39

 

0.125

%

$

818.49

 

 

 

$

9,821.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-637896

 

1.375

%

360

 

$

1,390.28

 

0.125

%

$

126.39

 

 

 

$

1,516.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-638745

 

1.375

%

360

 

$

19.86

 

0.125

%

$

1.81

 

 

 

$

21.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-639084

 

1.375

%

360

 

$

297.92

 

0.125

%

$

27.08

 

 

 

$

325.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-639109

 

1.375

%

360

 

$

397.22

 

0.125

%

$

36.11

 

 

 

$

433.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-639503

 

1.375

%

360

 

$

55.61

 

0.125

%

$

5.06

 

 

 

$

60.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-640169

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641113

 

1.375

%

360

 

$

383.90

 

0.125

%

$

34.90

 

 

 

$

418.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641715

 

1.375

%

360

 

$

99.31

 

0.125

%

$

9.03

 

 

 

$

108.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641746

 

1.375

%

360

 

$

486.29

 

0.125

%

$

44.21

 

 

 

$

530.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641872

 

1.375

%

360

 

$

49.65

 

0.125

%

$

4.51

 

 

 

$

54.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-641-887

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-642223

 

1.375

%

360

 

$

25.54

 

0.125

%

$

2.32

 

 

 

$

27.86

 

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-642719

 

$

125,000.00

 

6/27/2006

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-642871

 

$

1,228,572.00

 

6/27/2006

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-646263

 

$

698,250.00

 

6/28/2006

 

New

 

Fina

 

07/27/05

 

08/22/05

 

26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-644666

 

$

650,000.00

 

6/28/2006

 

New

 

Fina

 

07/14/05

 

08/22/05

 

39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-646540

 

$

100,000.00

 

7/31/2006

 

New

 

Fina

 

07/29/05

 

08/22/05

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-646541

 

$

12,000.00

 

8/1/2006

 

New

 

Fina

 

07/29/05

 

08/22/05

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-647097

 

$

500,000.00

 

10/15/2005

 

New

 

Fina

 

08/03/05

 

08/22/05

 

19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-647277

 

$

53,171.98

 

2/2/2007

 

New

 

Fina

 

08/03/05

 

08/22/05

 

19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-648239

 

$

602,448.00

 

8/12/2005

 

New

 

Fina

 

08/12/05

 

08/22/05

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total O/S

 

$

49,156,926.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-642719

 

1.375

%

360

 

$

248.26

 

0.125

%

$

22.57

 

 

 

$

270.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-642871

 

1.375

%

360

 

$

2,440.08

 

0.125

%

$

221.83

 

 

 

$

2,661.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-646263

 

1.375

%

360

 

$

693.40

 

0.125

%

$

63.04

 

$

500.00

 

$

1,256.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-644666

 

1.375

%

360

 

$

968.23

 

0.125

%

$

88.02

 

$

500.00

 

$

1,556.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-646540

 

1.375

%

360

 

$

91.67

 

0.125

%

$

8.33

 

$

500.00

 

$

600.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-646541

 

1.375

%

360

 

$

11.00

 

0.125

%

$

1.00

 

$

500.00

 

$

512.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-647097

 

1.375

%

360

 

$

362.85

 

0.125

%

$

32.99

 

$

500.00

 

$

895.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-647277

 

1.375

%

360

 

$

38.59

 

0.125

%

$

3.51

 

$

700.00

 

$

742.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-648239

 

1.375

%

360

 

$

230.10

 

0.125

%

$

20.92

 

$

500.00

 

$

751.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total O/S

 

 

 

 

 

$

106,243.89

 

 

 

$

9,658.54

 

$

3,700.00

 

$

119,602.43

 

 

Suntrust

 

Amount

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

TO date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F503307

 

$

1,050,000.00

 

11/20/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F503412

 

$

2,200,000.00

 

09/20/05

 

 

 

Fina*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600337

 

$

75,000.00

 

07/31/07

 

Amd Exp Dte

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600353

 

$

63,200.00

 

08/14/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600474

 

$

3,000.00

 

05/20/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600625

 

$

180,000.00

 

08/14/05

 

$

(84,100.00

)

Perf

 

07/01/05

 

07/21/05

 

20

 

 

 

$

95,900.00

 

 

 

 

 

 

 

07/21/05

 

08/14/05

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600669

 

$

21,500.00

 

11/13/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600796

 

$

49,850.00

 

10/31/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600799

 

$

132,200.00

 

11/14/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

Suntrust

 

 

 

 

 

 

 

Issuance

 

Issuance

 

 

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F503307

 

1.375

%

360

 

$

2,085.42

 

0.125

%

$

189.58

 

 

 

$

2,275.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F503412

 

1.375

%

360

 

$

4,369.44

 

0.125

%

$

397.22

 

 

 

$

4,766.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600337

 

1.375

%

360

 

$

148.96

 

0.125

%

$

13.54

 

 

 

$

162.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600353

 

1.375

%

360

 

$

125.52

 

0.125

%

$

11.41

 

 

 

$

136.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600474

 

1.375

%

360

 

$

5.96

 

0.125

%

$

0.54

 

 

 

$

6.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600625

 

1.375

%

360

 

$

137.50

 

0.125

%

$

12.50

 

 

 

$

150.00

 

 

 

1.375

%

360

 

$

87.91

 

0.125

%

$

7.99

 

 

 

$

95.90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600669

 

1.375

%

360

 

$

42.70

 

0.125

%

$

3.88

 

 

 

$

46.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600796

 

1.375

%

360

 

$

99.01

 

0.125

%

$

9.00

 

 

 

$

108.01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600799

 

1.375

%

360

 

$

262.56

 

0.125

%

$

23.87

 

 

 

$

286.43

 

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600847

 

$

36,300.00

 

09/22/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600979

 

$

119,025.00

 

05/02/06

 

 

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601050

 

$

92,625.00

 

10/31/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601065

 

$

89,400.00

 

08/20/06

 

$

(2,600.00

)

Perf

 

07/01/05

 

08/10/05

 

40

 

 

 

$

86,800.00

 

 

 

 

 

Perf

 

08/10/05

 

08/22/05

 

12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601170

 

$

13,500.00

 

11/14/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601285

 

$

100,000.00

 

05/14/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601295

 

$

194,845.50

 

05/31/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601298

 

$

116,400.00

 

10/02/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601299

 

$

69,500.00

 

10/20/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601424

 

$

1,188,000.00

 

01/06/06

 

 

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601521

 

$

200,000.00

 

09/20/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601575

 

$

147,202.00

 

07/31/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000107

 

$

300,000.00

 

12/01/05

 

 

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000122

 

$

1,000,000.00

 

12/05/05

 

 

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000159

 

$

1,795,000.00

 

08/20/06

 

Amd Exp Dte

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000239

 

$

34,500.00

 

11/21/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000292

 

$

253,000.00

 

06/21/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000413

 

$

16,650.00

 

03/26/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000517

 

$

1,397,000.00

 

11/19/05

 

 

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000769

 

$

105,900.00

 

09/30/05

 

 

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600847

 

1.375

%

360

 

$

72.10

 

0.125

%

$

6.55

 

 

 

$

78.65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P600979

 

1.375

%

360

 

$

236.40

 

0.125

%

$

21.49

 

 

 

$

257.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601050

 

1.375

%

360

 

$

183.96

 

0.125

%

$

16.72

 

 

 

$

200.69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601065

 

1.375

%

360

 

$

136.58

 

0.125

%

$

12.42

 

 

 

$

149.00

 

 

 

1.375

%

360

 

$

39.78

 

0.125

%

$

3.62

 

 

 

$

43.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601170

 

1.375

%

360

 

$

26.81

 

0.125

%

$

2.44

 

 

 

$

29.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601285

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601295

 

1.375

%

360

 

$

386.98

 

0.125

%

$

35.18

 

 

 

$

422.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601298

 

1.375

%

360

 

$

231.18

 

0.125

%

$

21.02

 

 

 

$

252.20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601299

 

1.375

%

360

 

$

138.03

 

0.125

%

$

12.55

 

 

 

$

150.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601424

 

1.375

%

360

 

$

2,359.50

 

0.125

%

$

214.50

 

 

 

$

2,574.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601521

 

1.375

%

360

 

$

397.22

 

0.125

%

$

36.11

 

 

 

$

433.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P601575

 

1.375

%

360

 

$

292.36

 

0.125

%

$

26.58

 

 

 

$

318.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000107

 

1.375

%

360

 

$

595.83

 

0.125

%

$

54.17

 

 

 

$

650.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000122

 

1.375

%

360

 

$

1,986.11

 

0.125

%

$

180.56

 

 

 

$

2,166.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000159

 

1.375

%

360

 

$

3,565.07

 

0.125

%

$

324.10

 

 

 

$

3,889.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000239

 

1.375

%

360

 

$

68.52

 

0.125

%

$

6.23

 

 

 

$

74.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000292

 

1.375

%

360

 

$

502.49

 

0.125

%

$

45.68

 

 

 

$

548.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000413

 

1.375

%

360

 

$

33.07

 

0.125

%

$

3.01

 

 

 

$

36.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000517

 

1.375

%

360

 

$

2,774.60

 

0.125

%

$

252.24

 

 

 

$

3,026.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000769

 

1.375

%

360

 

$

210.33

 

0.125

%

$

19.12

 

 

 

$

229.45

 

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000770

 

$

140,000.00

 

09/30/05

 

 

 

Perf*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F841430

 

$

1,000,000.00

 

06/20/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F841571

 

$

92,000.00

 

04/30/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000857

 

$

115,000.00

 

10/15/05

 

 

 

Perf *

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842162

 

$

187,770.00

 

10/10/05

 

 

 

Fina*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842163

 

$

195,280.80

 

10/10/05

 

 

 

Fina*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842164

 

$

1,729,902.73

 

10/10/05

 

 

 

Fina*

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000930

 

$

205,000.00

 

11/30/05

 

 

 

Perf *

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000931

 

$

48,000.00

 

11/30/05

 

 

 

Perf *

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842567

 

$

179,115.00

 

01/20/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842568

 

$

235,213.00

 

01/20/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842570

 

$

117,607.00

 

01/20/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842571

 

$

89,558.00

 

01/20/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842702

 

$

350,000.00

 

02/12/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001169

 

$

113,500.00

 

03/18/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001170

 

$

147,015.00

 

03/18/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001171

 

$

13,070.00

 

03/18/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001183

 

$

26,000.00

 

03/23/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001258

 

$

242,000.00

 

04/30/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001275

 

$

175,000.00

 

05/18/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001279

 

$

37,000.00

 

04/27/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000770

 

1.375

%

360

 

$

278.06

 

0.125

%

$

25.28

 

 

 

$

303.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F841430

 

1.375

%

360

 

$

1,986.11

 

0.125

%

$

180.56

 

 

 

$

2,166.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F841571

 

1.375

%

360

 

$

182.72

 

0.125

%

$

16.61

 

 

 

$

199.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000857

 

1.375

%

360

 

$

228.40

 

0.125

%

$

20.76

 

 

 

$

249.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842162

 

1.375

%

360

 

$

372.93

 

0.125

%

$

33.90

 

 

 

$

406.84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842163

 

1.375

%

360

 

$

387.85

 

0.125

%

$

35.26

 

 

 

$

423.11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842164

 

1.375

%

360

 

$

3,435.78

 

0.125

%

$

312.34

 

 

 

$

3,748.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000930

 

1.375

%

360

 

$

407.15

 

0.125

%

$

37.01

 

 

 

$

444.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P000931

 

1.375

%

360

 

$

95.33

 

0.125

%

$

8.67

 

 

 

$

104.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842567

 

1.375

%

360

 

$

355.74

 

0.125

%

$

32.34

 

 

 

$

388.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842568

 

1.375

%

360

 

$

467.16

 

0.125

%

$

42.47

 

 

 

$

509.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842570

 

1.375

%

360

 

$

233.58

 

0.125

%

$

21.23

 

 

 

$

254.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842571

 

1.375

%

360

 

$

177.87

 

0.125

%

$

16.17

 

 

 

$

194.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F842702

 

1.375

%

360

 

$

695.14

 

0.125

%

$

63.19

 

 

 

$

758.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001169

 

1.375

%

360

 

$

225.42

 

0.125

%

$

20.49

 

 

 

$

245.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001170

 

1.375

%

360

 

$

291.99

 

0.125

%

$

26.54

 

 

 

$

318.53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001171

 

1.375

%

360

 

$

25.96

 

0.125

%

$

2.36

 

 

 

$

28.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001183

 

1.375

%

360

 

$

51.64

 

0.125

%

$

4.69

 

 

 

$

56.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001258

 

1.375

%

360

 

$

480.64

 

0.125

%

$

43.69

 

 

 

$

524.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001275

 

1.375

%

360

 

$

347.57

 

0.125

%

$

31.60

 

 

 

$

379.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001279

 

1.375

%

360

 

$

73.49

 

0.125

%

$

6.68

 

 

 

$

80.17

 

 

10

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001307

 

$

10,000.00

 

06/03/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F843313

 

$

100,000.00

 

05/01/08

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F843356

 

$

414,050.00

 

06/18/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001434

 

$

16,690.00

 

08/06/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001450

 

$

148,000.00

 

08/12/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001566

 

$

55,000.00

 

10/31/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F843922

 

$

100,000.00

 

10/31/05

 

Amd Exp Dte

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F843925

 

$

100,000.00

 

12/25/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001582

 

$

159,700.00

 

10/31/05

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001595

 

$

846,963.15

 

11/10/07

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F844100

 

$

500,000.00

 

11/15/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F844868

 

$

250,000.00

 

08/25/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845185

 

$

500,000.00

 

12/15/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001860

 

$

211,978.00

 

01/01/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001861

 

$

288,735.50

 

01/01/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845355

 

$

161,410.00

 

12/21/06

 

$

(145,269.00

)

Perf

 

07/01/05

 

07/18/05

 

17

 

 

 

$

16,141.00

 

 

 

 

 

 

 

07/18/05

 

08/22/05

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845542

 

$

300,000.00

 

11/04/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845548

 

$

400,000.00

 

01/12/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001936

 

$

30,000.00

 

01/25/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001937

 

$

146,200.00

 

01/25/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001938

 

$

197,400.00

 

01/25/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001307

 

1.375

%

360

 

$

19.86

 

0.125

%

$

1.81

 

 

 

$

21.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F843313

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F843356

 

1.375

%

360

 

$

822.35

 

0.125

%

$

74.76

 

 

 

$

897.11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001434

 

1.375

%

360

 

$

33.15

 

0.125

%

$

3.01

 

 

 

$

36.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001450

 

1.375

%

360

 

$

293.94

 

0.125

%

$

26.72

 

 

 

$

320.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001566

 

1.375

%

360

 

$

109.24

 

0.125

%

$

9.93

 

 

 

$

119.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F843922

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F843925

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001582

 

1.375

%

360

 

$

317.18

 

0.125

%

$

28.83

 

 

 

$

346.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001595

 

1.375

%

360

 

$

1,682.16

 

0.125

%

$

152.92

 

 

 

$

1,835.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F844100

 

1.375

%

360

 

$

993.06

 

0.125

%

$

90.28

 

 

 

$

1,083.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F844868

 

1.375

%

360

 

$

496.53

 

0.125

%

$

45.14

 

 

 

$

541.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845185

 

1.375

%

360

 

$

993.06

 

0.125

%

$

90.28

 

 

 

$

1,083.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001860

 

1.375

%

360

 

$

421.01

 

0.125

%

$

38.27

 

 

 

$

459.29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001861

 

1.375

%

360

 

$

573.46

 

0.125

%

$

52.13

 

 

 

$

625.59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845355

 

1.375

%

360

 

$

104.80

 

0.125

%

$

9.53

 

 

 

$

114.33

 

 

 

1.375

%

360

 

$

21.58

 

0.125

%

$

1.96

 

 

 

$

23.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845542

 

1.375

%

360

 

$

595.83

 

0.125

%

$

54.17

 

 

 

$

650.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845548

 

1.375

%

360

 

$

794.44

 

0.125

%

$

72.22

 

 

 

$

866.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001936

 

1.375

%

360

 

$

59.58

 

0.125

%

$

5.42

 

 

 

$

65.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001937

 

1.375

%

360

 

$

290.37

 

0.125

%

$

26.40

 

 

 

$

316.77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001938

 

1.375

%

360

 

$

392.06

 

0.125

%

$

35.64

 

 

 

$

427.70

 

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001939

 

$

197,500.00

 

01/25/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001947

 

$

9,400.00

 

02/01/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001948

 

$

8,050.00

 

02/01/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845648

 

$

250,000.00

 

02/04/07

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001964

 

$

13,068.00

 

02/07/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845786

 

$

200,000.00

 

10/04/05

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002004

 

$

20,800.00

 

02/22/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002005

 

$

66,700.00

 

02/22/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002006

 

$

360,300.00

 

02/22/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001985

 

$

30,000.00

 

02/22/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845974

 

$

125,000.00

 

09/15/05

 

Cancelled

 

Fina

 

07/01/05

 

08/15/05

 

45

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845975

 

$

25,000.00

 

03/11/06

 

Cancelled

 

Fina

 

07/01/05

 

07/15/05

 

14

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002073

 

$

74,431.45

 

04/01/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002074

 

$

100,000.00

 

03/23/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002077

 

$

363,305.00

 

02/24/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002081

 

$

74,063.00

 

03/28/07

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002082

 

$

38,400.00

 

03/28/07

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846105

 

$

125,000.00

 

04/01/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846114

 

$

150,000.00

 

04/07/07

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846160

 

$

275,000.00

 

03/08/06

 

Cancelled

 

FINA

 

07/01/05

 

07/15/05

 

14

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001939

 

1.375

%

360

 

$

392.26

 

0.125

%

$

35.66

 

 

 

$

427.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001947

 

1.375

%

360

 

$

18.67

 

0.125

%

$

1.70

 

 

 

$

20.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001948

 

1.375

%

360

 

$

15.99

 

0.125

%

$

1.45

 

 

 

$

17.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845648

 

1.375

%

360

 

$

496.53

 

0.125

%

$

45.14

 

 

 

$

541.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001964

 

1.375

%

360

 

$

25.95

 

0.125

%

$

2.36

 

 

 

$

28.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845786

 

1.375

%

360

 

$

397.22

 

0.125

%

$

36.11

 

 

 

$

433.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002004

 

1.375

%

360

 

$

41.31

 

0.125

%

$

3.76

 

 

 

$

45.07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002005

 

1.375

%

360

 

$

132.47

 

0.125

%

$

12.04

 

 

 

$

144.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002006

 

1.375

%

360

 

$

715.60

 

0.125

%

$

65.05

 

 

 

$

780.65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001985

 

1.375

%

360

 

$

59.58

 

0.125

%

$

5.42

 

 

 

$

65.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845974

 

1.375

%

360

 

$

214.84

 

0.125

%

$

19.53

 

 

 

$

234.38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F845975

 

1.375

%

360

 

$

13.37

 

0.125

%

$

1.22

 

 

 

$

14.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002073

 

1.375

%

360

 

$

147.83

 

0.125

%

$

13.44

 

 

 

$

161.27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002074

 

1.375

%

360

 

$

198.61

 

0.125

%

$

18.06

 

 

 

$

216.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002077

 

1.375

%

360

 

$

721.56

 

0.125

%

$

65.60

 

 

 

$

787.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002081

 

1.375

%

360

 

$

147.10

 

0.125

%

$

13.37

 

 

 

$

160.47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002082

 

1.375

%

360

 

$

76.27

 

0.125

%

$

6.93

 

 

 

$

83.20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846105

 

1.375

%

360

 

$

248.26

 

0.125

%

$

22.57

 

 

 

$

270.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846114

 

1.375

%

360

 

$

297.92

 

0.125

%

$

27.08

 

 

 

$

325.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846160

 

1.375

%

360

 

$

147.05

 

0.125

%

$

13.37

 

 

 

$

160.42

 

 

12

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846213

 

$

500,000.00

 

04/11/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846218

 

$

500,000.00

 

03/09/06

 

Cancelled

 

FINA

 

07/01/05

 

07/15/05

 

14

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002145

 

$

118,000.00

 

04/12/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846244

 

$

250,000.00

 

04/14/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846293

 

$

108,000.00

 

04/27/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846282

 

$

1,900,654.50

 

04/29/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002171

 

$

15,000.00

 

04/28/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846377

 

$

100,000.00

 

05/10/06

 

Cancelled

 

FINA

 

07/01/05

 

07/18/05

 

17

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002190

 

$

92,856.00

 

05/09/07

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002191

 

$

53,361.00

 

05/09/07

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846409

 

$

1,097,744.00

 

05/12/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846410

 

$

49,818.00

 

05/13/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002202

 

$

954,856.00

 

05/14/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002203

 

$

118,110.00

 

05/15/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846435

 

$

2,000.00

 

10/17/05

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846459

 

$

4,486,130.00

 

03/31/07

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002221

 

$

29,332.00

 

05/24/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002227

 

$

116,900.00

 

05/27/06

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002294

 

$

186,300.00

 

06/20/07

 

 

 

Perf

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846213

 

1.375

%

360

 

$

993.06

 

0.125

%

$

90.28

 

 

 

$

1,083.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846218

 

1.375

%

360

 

$

267.36

 

0.125

%

$

24.31

 

 

 

$

291.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002145

 

1.375

%

360

 

$

234.36

 

0.125

%

$

21.31

 

 

 

$

255.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846244

 

1.375

%

360

 

$

496.53

 

0.125

%

$

45.14

 

 

 

$

541.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846293

 

1.375

%

360

 

$

214.50

 

0.125

%

$

19.50

 

 

 

$

234.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846282

 

1.375

%

360

 

$

3,774.91

 

0.125

%

$

343.17

 

 

 

$

4,118.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002171

 

1.375

%

360

 

$

29.79

 

0.125

%

$

2.71

 

 

 

$

32.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846377

 

1.375

%

360

 

$

64.93

 

0.125

%

$

5.90

 

 

 

$

70.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002190

 

1.375

%

360

 

$

184.42

 

0.125

%

$

16.77

 

 

 

$

201.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002191

 

1.375

%

360

 

$

105.98

 

0.125

%

$

9.63

 

 

 

$

115.62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846409

 

1.375

%

360

 

$

2,180.24

 

0.125

%

$

198.20

 

 

 

$

2,378.45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846410

 

1.375

%

360

 

$

98.94

 

0.125

%

$

8.99

 

 

 

$

107.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002202

 

1.375

%

360

 

$

1,896.45

 

0.125

%

$

172.40

 

 

 

$

2,068.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002203

 

1.375

%

360

 

$

234.58

 

0.125

%

$

21.33

 

 

 

$

255.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846435

 

1.375

%

360

 

$

3.97

 

0.125

%

$

0.36

 

 

 

$

4.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846459

 

1.375

%

360

 

$

8,909.95

 

0.125

%

$

810.00

 

 

 

$

9,719.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002221

 

1.375

%

360

 

$

58.26

 

0.125

%

$

5.30

 

 

 

$

63.55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002227

 

1.375

%

360

 

$

232.18

 

0.125

%

$

21.11

 

 

 

$

253.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002294

 

1.375

%

360

 

$

370.01

 

0.125

%

$

33.64

 

 

 

$

403.65

 

 

13

--------------------------------------------------------------------------------


 

 

 

 

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846500

 

$

525,000.00

 

04/14/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846511

 

$

150,000.00

 

05/31/06

 

Cancelled

 

FINA

 

07/01/05

 

07/22/05

 

21

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846540

 

$

50,000.00

 

05/31/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846612

 

$

300,000.00

 

06/20/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846710

 

$

1,250,000.00

 

07/05/06

 

 

 

FINA

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846767

 

$

25,000.00

 

06/30/06

 

New

 

FINA

 

07/12/05

 

08/22/05

 

41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846768

 

$

25,000.00

 

06/30/06

 

New

 

FINA

 

07/12/05

 

08/22/05

 

41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846776

 

$

102,700.00

 

07/14/08

 

New

 

FINA

 

07/13/05

 

08/22/05

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846810

 

$

408,000.00

 

05/11/06

 

New

 

FINA

 

07/19/05

 

08/22/05

 

34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846838

 

$

67,109.63

 

07/29/06

 

New

 

FINA

 

07/25/05

 

08/22/05

 

28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846935

 

$

284,750.00

 

10/10/05

 

New

 

FINA

 

08/10/05

 

08/22/05

 

12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002467

 

$

322,463.00

 

09/14/06

 

New

 

Perf

 

08/17/05

 

08/22/05

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846966

 

$

500,000.00

 

08/18/08

 

New

 

FINA

 

08/17/05

 

08/22/05

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

37,205,888.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuance

 

Issuance

 

Amend

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846500

 

1.375

%

360

 

$

1,042.71

 

0.125

%

$

94.79

 

 

 

$

1,137.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846511

 

1.375

%

360

 

$

120.31

 

0.125

%

$

10.94

 

 

 

$

131.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846540

 

1.375

%

360

 

$

99.31

 

0.125

%

$

9.03

 

 

 

$

108.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846612

 

1.375

%

360

 

$

595.83

 

0.125

%

$

54.17

 

 

 

$

650.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846710

 

1.375

%

360

 

$

2,482.64

 

0.125

%

$

225.69

 

 

 

$

2,708.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846767

 

1.375

%

360

 

$

39.15

 

0.125

%

$

3.56

 

 

 

$

42.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846768

 

1.375

%

360

 

$

39.15

 

0.125

%

$

3.56

 

 

 

$

42.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846776

 

1.375

%

360

 

$

156.90

 

0.125

%

$

14.26

 

 

 

$

171.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846810

 

1.375

%

360

 

$

529.83

 

0.125

%

$

48.17

 

 

 

$

578.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846838

 

1.375

%

360

 

$

71.77

 

0.125

%

$

6.52

 

 

 

$

78.29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846935

 

1.375

%

360

 

$

130.51

 

0.125

%

$

11.86

 

 

 

$

142.38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P002467

 

1.375

%

360

 

$

61.58

 

0.125

%

$

5.60

 

 

 

$

67.18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F846966

 

1.375

%

360

 

$

95.49

 

0.125

%

$

8.68

 

 

 

$

104.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

Subtotal

 

 

 

$

72,534.56

 

 

 

$

6,594.05

 

 

 

$

79,128.62

 

 

FIFTH THIRD

 

Amount

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS400496

 

$

733,333.34

 

12/09/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS400515

 

$

500,000.00

 

12/09/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS400513

 

$

733,333.33

 

12/09/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS400498

 

$

733,333.33

 

12/09/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total O/S

 

$

2,700,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH THIRD

 

 

 

 

 

 

 

Issuance

 

Issuance

 

 

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS400496

 

1.375

%

360

 

$

1,456.48

 

0.125

%

$

132.41

 

 

 

$

1,588.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS400515

 

1.375

%

360

 

$

993.06

 

0.125

%

$

90.28

 

 

 

$

1,083.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS400513

 

1.375

%

360

 

$

1,456.48

 

0.125

%

$

132.41

 

 

 

$

1,588.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS400498

 

1.375

%

360

 

$

1,456.48

 

0.125

%

$

132.41

 

 

 

$

1,588.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total O/S

 

Subtotal

 

 

 

$

5,362.50

 

 

 

$

487.50

 

 

 

$

5,850.00

 

 

14

--------------------------------------------------------------------------------


 

WACHOVIA

 

Amount

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

L/C Nos

 

Outstandings

 

Date

 

Comments

 

Purpose*

 

From

 

To date

 

Nos of Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM212633W

 

$

200,000.00

 

03/08/06

 

 

 

Fina

 

07/01/05

 

08/04/05

 

34

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM212855W

 

$

30,000.00

 

04/30/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM212891

 

$

278,000.00

 

03/20/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM212682

 

$

523,525.00

 

04/30/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM213359w

 

$

672,574.00

 

05/31/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM213929

 

$

49,460.00

 

06/30/06

 

 

 

Fina

 

07/01/05

 

08/22/05

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM214991

 

$

465,000.00

 

08/31/06

 

New

 

Perf

 

07/28/05

 

08/22/05

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM215267

 

$

917,000.00

 

09/15/06

 

New

 

Perf

 

08/11/05

 

08/22/05

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total O/S

 

$

2,935,559.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

$

91,998,373.45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA

 

 

 

 

 

 

 

Issuance

 

Issuance

 

 

 

 

 

L/C Nos

 

Rate

 

Basis

 

Commission

 

Rate

 

Fee

 

Amend Fee

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM212633W

 

1.375

%

360

 

$

259.72

 

0.125

%

$

23.61

 

 

 

$

283.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM212855W

 

1.375

%

360

 

$

59.58

 

0.125

%

$

5.42

 

 

 

$

65.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM212891

 

1.375

%

360

 

$

552.14

 

0.125

%

$

50.19

 

 

 

$

602.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM212682

 

1.375

%

360

 

$

1,039.78

 

0.125

%

$

94.53

 

 

 

$

1,134.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM213359w

 

1.375

%

360

 

$

1,335.81

 

0.125

%

$

121.44

 

 

 

$

1,457.24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM213929

 

1.375

%

360

 

$

98.23

 

0.125

%

$

8.93

 

 

 

$

107.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM214991

 

1.375

%

360

 

$

444.01

 

0.125

%

$

40.36

 

 

 

$

484.38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM215267

 

1.375

%

360

 

$

385.27

 

0.125

%

$

35.02

 

 

 

$

420.29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total O/S

 

Subtotal

 

 

 

$

4,174.54

 

 

 

$

379.50

 

 

 

$

4,554.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

Grand Total

 

 

 

$

188,315.50

 

 

 

$

17,119.59

 

$

3,700.00

 

$

209,135.09

 

 

PARTICIPANTS

 

PRO RATA

 

L/C O/S

 

AMSOUTH BANK

 

3.333333333

%

3,066,612.45

 

BANKUNITED FSB

 

4.000000000

%

3,679,934.94

 

BNP PARIBAS

 

8.533333335

%

7,850,527.87

 

CITICORP NORTH AMERICA

 

3.333333333

%

3,066,612.45

 

COMERICA BANK (DETROIT)

 

5.333333333

%

4,906,579.92

 

COMPASS BANK

 

3.333333333

%

3,066,612.45

 

DEUTSCHE BANK

 

3.333333333

%

3,066,612.45

 

FIFTH THIRD

 

3.333333333

%

3,066,612.45

 

GUARANTY FEDERAL

 

8.533333335

%

7,850,527.87

 

KEY

 

4.666666667

%

4,293,257.43

 

PNC

 

6.666666667

%

6,133,224.90

 

ROYAL BANK OF SCOTLAND

 

8.533333333

%

7,850,527.87

 

SUNTRUST

 

6.666666667

%

6,133,224.90

 

UBS LOAN FINANCE

 

3.333333333

%

3,066,612.45

 

UNION PLANTERS BANK

 

3.333333333

%

3,066,612.45

 

WACHOVIA

 

8.533333335

%

7,850,527.87

 

WASHINGTON MUTUAL

 

6.666666667

%

6,133,224.90

 

 

 

 

 

 

 

SUBTOTAL

 

91.46666667

%

84,147,845.58

 

BANK ONE

 

8.533333335

%

7,850,527.87

 

TOTAL

 

100.000000

%

91,998,373.45

 

 

Please wire the funds to:

Bank One NA, Chicago IL

ABA 021000021

Acct Number: 9008109962

Ref Beazer

 

15

--------------------------------------------------------------------------------


 

Schedule III

 

GUARANTORS

 

The Guarantors are all of the Borrower’s Subsidiaries listed on Schedule 4.10,
except the following:

 

•              Security Title Insurance Company

 

•              United Homes Insurance Corporation

 

•              Beazer Mortgage Corporation

 

•              Beazer Title Agency of Arizona, LLC

 

•              Beazer Title Agency of Nevada, LLC

 

--------------------------------------------------------------------------------


 

Schedule 4.07

 

CLAIMS

 

The following matters have been disclosed by the Borrower in its Quarterly
Report on Form 10Q for the quarter ended June 30, 2005 as filed with the
Securities and Exchange Commission:

 

Midwest Water Intrusion Claims

 

As of June 30, 2005, there were eleven pending lawsuits against our subsidiary,
Trinity Homes LLC, by individual homeowners for claims related to moisture
intrusion and mold.  Additionally, a class action suit was filed in the State of
Indiana in August 2003 against Trinity Homes LLC and Beazer Homes Investment
Corp.  The parties in the class action reached a settlement agreement which was
approved by the Court on October 20, 2004.  The settlement class includes, with
certain exclusions, the current owners of all Trinity homes that have brick
veneer, where the closing of Trinity’s initial sale of the home took place
between June 1, 1998 and October 31, 2002.  The settlement agreement establishes
an agreed protocol and process for assessment and remediation of any external
water intrusion issues at the homes which includes, among other things, that the
homes will be repaired at Trinity’s expense.  The settlement agreement also
provides for payment of plaintiffs’ attorneys’ fees and for Trinity to pay an
agreed amount for engineering inspection costs for each home for which a claim
is filed under the settlement.  Under the settlement, subject to Trinity’s
timely performance of the specified assessments and remediation activities for
homeowners who file claims, each homeowner releases Trinity, Beazer Homes
Investment Corp. and other affiliated companies, including Beazer Homes
USA, Inc. from the claims asserted in the class action lawsuit, claims arising
out of external water intrusion, claims of improper brick installation,
including property damage claims, loss or diminution of property value claims
and most personal injury claims, among others.  No appeals of the Court’s order
approving the settlement were filed.  A total of 1,311 valid claims were filed. 
Class members who did not file a claim by February 15, 2005 are no longer able
to file a class action claim under the settlement or pursue an individual claim
against Trinity.

 

Additional information on reserves maintained by the Borrower for this issue is
included in the Quarterly Report on Form 10Q in Footnote 9 (Contingencies) to
our consolidated financial statement.

 

--------------------------------------------------------------------------------


 

Schedule 4.10

 

SUBSIDIARIES OF BORROWER

 

 

 

State of

Subsidiary

 

Incorporation/Formation

 

 

 

Wholly-Owned Subsidiaries of Beazer Homes USA, Inc.

 

 

Beazer Homes Holdings Corp.

 

Delaware

Beazer Mortgage Corporation

 

Delaware

Homebuilders Title Services, Inc.

 

Delaware

Homebuilders Title Services of Virginia, Inc.

 

Virginia

Security Title Insurance Company

 

Vermont

 

 

 

Wholly-Owned Subsidiaries of Beazer Homes Holdings Corp.

 

 

April Corporation

 

Colorado

Beazer Allied Companies Holdings, Inc.

 

Delaware

Beazer General Services, Inc.

 

Delaware

Beazer Homes Corp.

 

Tennessee

Beazer Homes Sales, Inc.

 

Delaware

Beazer Homes Texas Holdings, Inc.

 

Delaware

Beazer Realty Los Angeles, Inc.

 

Delaware

Beazer Realty Sacramento, Inc.

 

Delaware

Beazer SPE, LLC

 

Georgia

Beazer Title Agency of Arizona, LLC

 

Arizona

Beazer Title Agency of Nevada, LLC

 

Nevada

 

 

 

Wholly-Owned Subsidiaries of Beazer Homes Corp.

 

 

Arden Park, LLC

 

Florida

Beazer Clarksburg, LLC

 

Maryland

Beazer Commercial Holdings, LLC

 

Delaware

Beazer Homes Investments, LLC

 

Delaware

Beazer Realty Corp.

 

Georgia

Beazer Realty, Inc.

 

New Jersey

Beazer/Squires Realty, Inc.

 

North Carolina

 

 

 

Wholly-Owned Subsidiaries of Beazer Homes Investments, LLC

 

 

Beazer Homes Indiana Holdings Corp.

 

Delaware

Beazer Realty Services, LLC

 

Delaware

Paragon Title, LLC

 

Indiana

 

--------------------------------------------------------------------------------


 

 

 

State of

 

Borrower’s

Subsidiary

 

Incorporation/Formation

 

% Ownership

 

 

 

 

 

Beazer Homes Indiana, LLP

 

Indiana

 

Beazer Homes Investments, LLC – 98%

 

 

 

 

Beazer Homes Indiana Holdings Corp. – 1%

 

 

 

 

Beazer Homes Corp. 1%

Beazer Homes Texas, LP

 

Delaware

 

Beazer Homes Texas Holdings, Inc. – 1%

 

 

 

 

Beazer Homes Corp 99%

BH Building Products, LP

 

Delaware

 

Beazer Homes Texas,
LP – 99%

 

 

 

 

BH Procurement Services, LLC – 1%

BH Procurement Services, LLC

 

Delaware

 

Beazer Homes Texas,
LP – 100%

Texas Lone Star Title, LP

 

Texas

 

Beazer Homes Sales,
Inc. – 99%

 

 

 

 

Beazer Homes Texas Holdings, Inc. – 1%

Trinity Homes, LLC

 

Indiana

 

Beazer Homes Investments, LLC 50%

 

 

 

 

Beazer Homes Indiana,
LLP – 50%

United Home Insurance Corporation

 

Vermont

 

Beazer Homes Holdings Corp. – 26.50%

 

 

 

 

Beazer Homes Texas Holdings, Inc. – 27.28%

 

 

 

 

Beazer Homes Corp. 46.22%

 

--------------------------------------------------------------------------------


 

Schedule 4.14

 

ENVIRONMENTAL MATTERS

 

The following matters have been disclosed by the Borrower in its Quarterly
Report on Form 10Q for the quarter ended June 30, 2005 as filed with the
Securities and Exchange Commission:

 

In November 2003, Beazer Homes received a request for information from the
United States Environmental Protection Agency (the “EPA”) pursuant to
Section 308 of the Clean Water Act seeking information concerning the nature and
extent of storm water discharge practices relating to certain of the Company’s
projects completed or under construction.  The EPA has since requested
information on additional projects and has conducted site inspections at a
number of locations.  In certain instances, the EPA or the equivalent state
agency has issued Administrative Orders identifying alleged instances of
noncompliance and requiring corrective action to address the alleged
deficiencies in storm water management practices.  As of June 30, 2005, no
monetary penalties have been imposed in connection with such Administrative
Orders.  The EPA has reserved the right to impose monetary penalties at a later
date, the amount of which, if any, cannot currently be estimated.  Beazer Homes
has taken action to comply with the requirements of each of the Administrative
Orders and is working to otherwise maintain compliance with the requirements of
the Clean Water Act.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of August 22, 2005 by the undersigned
parties hereto (collectively, the “Guarantors”) in favor of the Agent, for the
benefit of the Lenders under the Credit Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, Beazer Homes USA, Inc., a Delaware corporation (the “Borrower”) and
JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and certain other Lenders
from time to time party thereto have entered into a certain Credit Agreement
dated as of August 22, 2005 (as same may be amended or modified from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the Borrower;

 

WHEREAS, it is a condition precedent to the execution of the Credit Agreement by
the Agent and the Lenders that each of the Guarantors execute and deliver this
Guaranty whereby each of the Guarantors shall guarantee the payment when due,
subject to Section 9 hereof, of all Guaranteed Obligations, as defined below;
and

 

WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and in consideration of such financial and other support as the
Borrower may in the future provide, to the Guarantors, and in order to induce
the Lenders and the Agent to enter into the Credit Agreement, and because each
Guarantor has determined that executing this Guaranty is in its interest and to
its financial benefit, each of the Guarantors is willing to guarantee the
obligations of the Borrower under the Credit Agreement, any Note and any other
Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.           Defined Terms. “Guaranteed Obligations” is defined in
Section 3 below.  Other capitalized terms used herein but not defined herein
shall have the meaning set forth in the Credit Agreement.

 

SECTION 2.           Representations and Warranties.  Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed upon each advance of a Loan and on each Issuance Date under
the Credit Agreement) that:

 

(a)           It is (in the case of a corporation) a corporation duly
incorporated or (in the case of a limited partnership) a limited partnership
duly formed or (in the case of a limited liability company) a limited liability
company duly formed, validly existing, and in good standing under the laws of
the jurisdiction of its incorporation or formation; has the power and authority
to own its assets and to transact the business in which it is now engaged or
proposed to be engaged in;

 

1

--------------------------------------------------------------------------------


 

and is duly qualified and in good standing under the laws of each other
jurisdiction in which such qualification is required.

 

(b)           The execution, delivery and performance by it of this Guaranty
have been duly authorized by all necessary corporate, partnership or limited
liability company action, as the case may be, and do not and will not
(1) require any consent or approval of its stockholders, partners or members (as
applicable) (except such consents as have been obtained as of the date hereof);
(2) contravene its charter or bylaws, partnership agreement or articles or
certificate of formation or operating agreement (as applicable); (3) violate, in
any material respect, any provision of any law, rule, regulation (including,
without limitation, Regulations U and X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination, or
award presently in effect having applicability to it; (4) result in a breach of
or constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease, or instrument to which it is a party or by
which it or its properties may be bound or affected; (5) result in, or require,
the creation or imposition of any Lien, upon or with respect to any of the
properties now owned or hereafter acquired by it; and (6) cause it to be in
default, in any material respect, under any such law, rule, regulation, order,
writ, judgment, injunction, decree, determination, or award or any such
indenture, agreement, lease or instrument.

 

(c)           This Guaranty is its legal, valid, and binding obligation,
enforceable against it, in accordance with its respective terms, except to the
extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally.

 

SECTION 3.           The Guaranty.  Subject to Section 9 hereof, each of the
Guarantors hereby absolutely and unconditionally guarantees, as primary obligor
and not as surety, the full and punctual payment (whether at stated maturity,
upon acceleration or early termination or otherwise, and at all times
thereafter, at the time and in the manner and otherwise in accordance with the
terms of the Credit Agreement) and performance of the Obligations, including
without limitation any such Obligations incurred or accrued during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding, whether
or not allowed or allowable in such proceeding (collectively, subject to the
provisions of Section 9 hereof, being referred to collectively as the
“Guaranteed Obligations”).  Upon failure by the Borrower to pay punctually any
such amount, each of the Guarantors agrees that it shall forthwith on demand pay
to the Agent for the benefit of the Lenders, the amount not so paid at the place
and in the manner specified in the Credit Agreement, any Note or any other Loan
Document, as the case may be.  This Guaranty is a continuing guaranty of payment
and not of collection.  Each of the Guarantors waives any right to require the
Lender to sue the Borrower, any other guarantor, or any other Person obligated
for all or any part of the Guaranteed Obligations, or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

 

SECTION 4.           Guaranty Unconditional.  Subject to Section 9 hereof, the
obligations of each of the Guarantors hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(i)            any extension, renewal, settlement, compromise, waiver or release
in respect of any of the Guaranteed Obligations, by

 

2

--------------------------------------------------------------------------------


 

operation of law or otherwise, or any obligation of any other guarantor of any
of the Guaranteed Obligations, or any default, failure or delay, willful or
otherwise, in the payment or performance of the Guaranteed Obligations;

 

(ii)           any modification or amendment of or supplement to the Credit
Agreement, any Note or any other Loan Document;

 

(iii)          any release, nonperfection or invalidity of any direct or
indirect security for any obligation of the Borrower under the Credit Agreement,
any Note, any other Loan Document or any obligations of any other guarantor of
any of the Guaranteed Obligations, or any action or failure to act by the Agent,
any Lender or any Affiliate of any Lender with respect to any collateral
securing all or any part of the Guaranteed Obligations;

 

(iv)          any change in the corporate existence, structure or ownership of
the Borrower or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower, or any other guarantor of the Guaranteed Obligations, or its assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

(v)           the existence of any claim, setoff or other rights which the
Guarantors may have at any time against the Borrower, any other guarantor of any
of the Guaranteed Obligations, the Agent, any Lender or any other Person,
whether in connection herewith or any unrelated transactions;

 

(vi)          any invalidity or unenforceability relating to or against the
Borrower, or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement, any Note, any other Loan Document or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower, or any other guarantor of the Guaranteed Obligations, of the
Borrower of or interest on any Note or any other amount payable by the Borrower
under the Credit Agreement, any Note or any other Loan Document;

 

(vii)         any law, regulation or order of any jurisdiction, or any other
event, affecting any term of any Guaranteed Obligation or any Lender’s rights
with respect thereto; or

 

(viii)        any other act or omission to act or delay of any kind by the
Borrower, any other guarantor of the Guaranteed Obligations, the

 

3

--------------------------------------------------------------------------------


 

Agent, any Lender or any other Person or any other circumstance whatsoever which
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder.

 

SECTION 5.           Discharge Only Upon Payment In Full: Reinstatement In
Certain Circumstances.  Each of the Guarantor’s obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments under the Credit Agreement shall
have terminated or expired.  If at any time any payment of the Borrower of or
interest on any Note or any other amount payable by the Borrower or any other
party under the Credit Agreement, any Note or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, each of the
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

 

SECTION 6.           Waivers.  Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against the Borrower, any
other guarantor of any of the Guaranteed Obligations, or any other Person.

 

SECTION 7.           Subordination; Subrogation.  Each of the Guarantors hereby
subordinates to the Guaranteed Obligations all indebtedness or other liabilities
of the Borrower or to any other Guarantor to such Guarantor.  Each of the
Guarantors hereby further agrees not to assert any right, claim or cause of
action, including, without limitation, a claim for subrogation, reimbursement,
indemnification or otherwise, against the Borrower arising out of or by reason
of this Guaranty or the obligations hereunder, including, without limitation,
the payment or securing or purchasing of any of the Guaranteed Obligations by
any of the Guarantors unless and until the Guaranteed Obligations are
indefeasibly paid in full and all Commitments have terminated or expired.

 

SECTION 8.           Stay of Acceleration.  If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of the Credit Agreement, any Note or any other
Loan Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Agent made at the request of the Required Lenders.

 

SECTION 9.           Limitation on Obligations. (a) The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Guarantors, the Agent or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount

 

4

--------------------------------------------------------------------------------


 

determined hereunder being the relevant Guarantor’s “Maximum Liability”).  This
Section 9(a) with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Agent hereunder to the maximum extent not
subject to avoidance under applicable law, and neither the Guarantor nor any
other person or entity shall have any right or claim under this
Section 9(a) with respect to the Maximum Liability, except to the extent
necessary so that the obligations of the Guarantors hereunder shall not be
rendered voidable under applicable law.

 

(b)           Each of the Guarantors agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each
Guarantor, and may exceed the aggregate Maximum Liability of all other
Guarantors, without impairing this Guaranty or affecting the rights and remedies
of the Agent hereunder.  Nothing in this Section 9(b) shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

 

(c)           In the event any Guarantor (a “Paying Guarantor”) shall make any
payment or payments under this Guaranty or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
under this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor.  For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means). 
Nothing in this Section 9(c) shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability).  Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to all the Guaranteed
Obligations.  The provisions of this Section 9(c) are for the benefit of both
the Agent and the Guarantors and may be enforced by any one, or more, or all of
them in accordance with the terms hereof.

 

SECTION 10.         Notices.  All notices, requests and other communications to
any party hereunder shall be given or made by telecopier or other writing and
telecopied, or mailed or delivered to the intended recipient at its address or
telecopier number set forth on the signature pages hereof or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Agent in accordance with the provisions of Section 11.02 of the
Credit Agreement.  Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a mailed notice sent by
certified mail return-receipt requested, on the date set

 

5

--------------------------------------------------------------------------------


 

forth on the receipt (provided, that any refusal to accept any such notice shall
be deemed to be notice thereof as of the time of any such refusal), in each case
given or addressed as aforesaid.

 

SECTION 11.         No Waivers.  No failure or delay by the Agent or any Lenders
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note or the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

SECTION 12.         No Duty to Advise.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each of the Guarantors assumes and incurs under this Guaranty, and
agrees that neither the Agent nor any Lender has any duty to advise any of the
Guarantors of information known to it regarding those circumstances or risks.

 

SECTION 13.         Successors and Assigns.  This Guaranty is for the benefit of
the Agent and the Lenders and their respective successors and permitted assigns
and in the event of an assignment of any amounts payable under the Credit
Agreement, any Note or any other Loan Documents, the rights hereunder, to the
extent applicable to the indebtedness so assigned, shall be transferred with
such indebtedness.  This Guaranty shall be binding upon each of the Guarantors
and their respective successors and permitted assigns.

 

SECTION 14.         Changes in Writing.  Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Agent with the consent of the
Required Lenders.

 

SECTION 15.         Costs of Enforcement.  Each of the Guarantors agrees to pay
all costs and expenses including, without limitation, all court costs and
attorneys’ fees and expenses paid or incurred by the Agent or any Lender or any
Affiliate of any Lender in endeavoring to collect all or any part of the
Guaranteed Obligations from, or in prosecuting any action against, the Borrower,
the Guarantors or any other guarantor of all or any part of the Guaranteed
Obligations.

 

SECTION 16.         GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF ILLINOIS.  EACH OF THE GUARANTORS HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT, AND ANY ILLINOIS
STATE COURT, SITTING IN CHICAGO, ILLINOIS AND FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY (INCLUDING, WITHOUT
LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH OF THE GUARANTORS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN

 

6

--------------------------------------------------------------------------------


 

INCONVENIENT FORUM.  EACH OF THE GUARANTORS, AND THE AGENT AND THE LENDERS
ACCEPTING THIS GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 17.         Taxes, etc.  All payments required to be made by any of the
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any government or any political or taxing authority thereof
(excluding federal taxation of the overall income of any Lender), provided,
however, that if any of the Guarantors is required by law to make such deduction
or withholding, such Guarantor shall forthwith (i) pay to the Agent or any
Lender, as applicable, such additional amount as results in the net amount
received by the Agent or any Lender, as applicable, equaling the full amount
which would have been received by the Agent or any Lender, as applicable, had no
such deduction or withholding been made, (ii) pay the full amount deducted to
the relevant authority in accordance with applicable law, and (iii) furnish to
the Agent or any Lender, as applicable, certified copies of official receipts
evidencing payment of such withholding taxes within 30 days after such payment
is made.

 

SECTION 18.         Supplemental Guarantors.  Pursuant to Section 5.15 of the
Credit Agreement, additional Subsidiaries shall become obligated as Guarantors
hereunder (each as fully as though an original signatory hereto) by executing
and delivering to the Agent a supplemental guaranty in the form of Exhibit A
attached hereto (with blanks appropriately filled in), together with such
additional supporting documentation required pursuant to Section 5.15 of the
Credit Agreement.

 

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed, under seal, by its authorized officer as of the day and year first
above written.

 

 

 

[Add Guarantor Signatures]

 

 

 

 

 

Address for Notices to all Guarantors

 

 

 

c/o Beazer Homes USA, Inc.

 

1000 Abernathy Road

 

Suite 1200

 

Atlanta, Georgia 30328

 

Attention: President

 

Tel: (770) 829-3700

 

Fax: (770) 481-0431

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL GUARANTY

 

[Date]

 

JPMorgan Chase Bank, N.A., as Agent
for the Lenders

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Amended and Restated Credit
Agreement, dated as of August 22, 2005, as amended, among Beazer Homes
USA, Inc., the lenders from time to time parties thereto (the “Lenders”), and
JPMorgan Chase Bank, N.A., as a Lender and as Agent (the “Agent”) on behalf of
itself and the other Lenders (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) and (ii) that certain
Guaranty, dated as of August 22, 2005, executed and delivered by the Guarantors
parties thereto in favor of the Agent, for the benefit of the Lenders (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”).  Terms not defined herein which are defined in the Credit Agreement
shall have for the purposes hereof the respective meanings provided therein.

 

In accordance with Section 5.15 of the Credit Agreement and Section 18 of the
Guaranty, the undersigned, [GUARANTOR]                          , a corporation
[limited partnership/limited liability company] organized under the laws of
                          , hereby elects to be a “Guarantor” for all purposes
of the Credit Agreement and the Guaranty, respectively, effective from the date
hereof.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Guaranty, to the same extent and with the same
force and effect as if the undersigned were a direct signatory thereto.

 

This Supplemental Guaranty shall be construed in accordance with and governed by
the internal laws of the State of Illinois (but otherwise without regard to the
conflict of laws provisions).

 

IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by the
undersigned as of the      day of            , 200  .

 

 

[GUARANTOR]

 

By:

 

 

 

Name:

 

Title:

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

NOTE

 

$

 

                                        ,

 

FOR VALUE RECEIVED, the undersigned, BEAZER HOMES USA, INC., a Delaware
corporation (the “Borrower”) HEREBY PROMISES TO PAY to the order of
                                              (the “Lender”) to JPMORGAN CHASE
BANK, N.A., as Agent, at the Agent’s office located at 1 Bank One Plaza,
Chicago, IL (or at such other office as Agent may from time to time designate in
writing), for the account of the applicable Lending Office of the Lender, in
lawful money of the United States and in immediately available funds, the
principal amount of                                 Dollars ($                )
or the aggregate unpaid principal amount of all Loans made to the Borrower by
the Lender pursuant to the Credit Agreement and outstanding on the Termination
Date, whichever is less, and to pay interest from the date of this Note, in like
money, at said office for the account of the applicable Lending Office, at the
time and at a rate per annum as provided in the Credit Agreement.  The Lender is
hereby authorized by the Borrower, but is not required, to endorse on the
schedule attached to this Note held by it the amount and type of each Loan and
each renewal, conversion, and payment of principal amount received by the Lender
for the account of the applicable Lending Office on account of its Loans, which
endorsement shall, in the absence of manifest error, be conclusive as to the
outstanding balance of the Loans made by the Lender; provided, however, that the
failure to make such notation with respect to any Loan or renewal, conversion,
or payment shall not limit or otherwise affect the obligations of the Borrower
hereunder.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of August 22, 2005, between the Borrower, the
Lender and certain other lenders party thereto (which, as it may be amended,
modified, renewed or extended from time to time, is herein called the “Credit
Agreement”).  Terms used herein which are defined in the Credit Agreement shall
have their defined meanings when used herein.  The Credit Agreement, among other
things, contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity of this Note upon the terms and
conditions specified in the Credit Agreement.

 

The Borrower hereby agrees to pay all reasonable costs and expenses (including
reasonable attorney’s fees and expenses) paid or incurred by the holder of this
Note in the collection of any principal or interest payable under this Note or
the enforcement of this Note or any other Loan Documents.

 

This Note shall be governed by the laws of the State of Illinois.

 

 

BEAZER HOMES USA, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE TO NOTE

 

 

 

 

 

 

 

Unpaid

 

Name of

 

 

 

 

 

Amount of

 

Principal

 

Person

 

Date Made

 

Type of

 

Principal

 

Balance of

 

Making

 

or Paid

 

Loan

 

Paid

 

Note

 

Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

COMMITMENT AND ACCEPTANCE

 

This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
                        , 200  , is entered into among the parties listed on the
signature pages hereof.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement (as
defined below).

 

PRELIMINARY STATEMENTS

 

Reference is made to that certain Credit Agreement dated as of August 22, 2005,
by and among Beazer Homes USA, Inc., a Delaware corporation (the “Company”),
JPMorgan Chase Bank, N.A., as Agent, and the Lenders that are parties thereto
(as the same may from time to time be amended, modified, supplemented or
restated, in whole or in part and without limitation as to amount, terms,
conditions or covenants, the “Credit Agreement”).

 

Pursuant to Section 2.02.2 of the Credit Agreement, the Company has requested an
increase in the Aggregate Commitment from $                                to
$                               .  Such increase in the Aggregate Commitment is
to become effective on                                  ,             (the
“Increase Date”) [THIS DATE IS TO BE MUTUALLY AGREED UPON BY THE BORROWER, THE
ACCEPTING LENDER AND AGENT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 2.02.2(b) OF THE CREDIT AGREEMENT].  In connection with such requested
increase in the Aggregate Commitment, the Borrower, Agent and
                                  (“Accepting Lender”) hereby agree as follows:

 

1.  ACCEPTING LENDER’S COMMITMENT.  Effective as of the Increase Date,
[Accepting Lender shall become a party to the Credit Agreement as a Lender,
shall have all of the rights and obligations of a Lender thereunder, shall agree
to be bound by the terms and provisions thereof and shall thereupon have a
Commitment under and for purposes of the Credit Agreement in an amount equal to
the] [the Commitment of Accepting Lender under the Credit Agreement shall be
increased from $                                   to the] amount set forth
opposite Accepting Lender’s name on the signature pages hereof.

 

[2.  REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER.  Accepting Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Commitment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) from and after the Increase Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.08(1) and (2) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Non-United States
Person, it has delivered any documentation required to be delivered by it
pursuant to the terms of the Credit

 

--------------------------------------------------------------------------------


 

Agreement, duly completed and executed by the Accepting Lender; and (b) agrees
that (i) it will, independently and without reliance on the Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.]

 

*Paragraph 2 is to be inserted only if Accepting Lender is not already a party
to the Credit Agreement prior to the Increase Date.

 

3.  REPRESENTATION OF THE BORROWER.  The Borrower hereby represents and warrants
that, as of the date hereof and as of the Increase Date, no event or condition
shall have occurred and then be continuing which constitutes a Default or Event
of Default.

 

4.  GOVERNING LAW.  This Commitment and Acceptance shall be governed by the
internal law, and not the law of conflicts, of the State of Illinois.

 

5.  NOTICES.  For the purpose of notices to be given under the Credit Agreement,
the address of Accepting Lender (until notice of a change is delivered) shall be
the address set forth in its Administration Questionnaire delivered to the
Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

 

 

BORROWER:

 

 

 

BEAZER HOMES USA, INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

AGENT:

 

 

 

JPMORGAN CHASE BANK N.A.,

 

as AGENT

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

ACCEPTING LENDER:

COMMITMENT:

 

 

 

$

 

 

[NAME OF ACCEPTING LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

CERTIFICATE

 

This Certificate is delivered pursuant to the Credit Agreement dated as of
August 22, 2005 among Beazer Homes USA, Inc., JPMorgan Chase Bank, N.A. as
Agent, and the Lender party thereto (the “Credit Agreement”).  Capitalized terms
used herein and not defined herein shall have the meanings provided therefor in
the Credit Agreement.  This Certification is delivered in connection with [a
notice requesting a Borrowing under Section 2.03 OR a notice requesting
issuance, amendment or extension of a Facility Letter of Credit under
Section 2.23.4]*.

 

The undersigned hereby certifies as follows:

 

1.             The representations and warranties contained in Article IV of the
Credit Agreement are correct on and as of the [date of such Borrowing OR
Issuance Date]* as though made on and as of such date except to the extent that
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty is correct as of such
earlier date.

 

2.             No Default or Event of Default has occurred and is continuing and
would result from [such Borrowing OR the issuance, amendment or extension of
such Facility Letter of Credit]*.

 

3.             If applicable under Section 7.03 of the Agreement, upon [such
Borrowing OR the issuance, amendment or extension of such Facility Letter of
Credit]*, the Borrowing Base Debt shall not exceed the Borrowing Base as set
forth in the Borrowing Base Certificate delivered by the Borrower to the Agent
as of the most recent Inventory Valuation Date, which Borrowing Base Certificate
is true and correct as of such Inventory Valuation Date.

 

Date:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Include appropriate portion of bracketed provision

 

--------------------------------------------------------------------------------


 

Exhibit E

 

LEGAL OPINION OF BORROWER’S GEORGIA AND DELAWARE COUNSEL

 

(See attached)

 

--------------------------------------------------------------------------------


 

August 22, 2005

 

JPMorgan Chase Bank, N.A.
as Agent for the Lenders under the
below-referenced Credit Agreement

Bank One Plaza

Mail Suite 0151

Chicago, Illinois  60670

 

Re:          Credit Agreement, dated as of August 22, 2005 among Beazer Homes
USA, Inc., the Lenders Parties Thereto and Bank One, NA as Agent (the “Credit
Agreement”)

 

Ladies and Gentlemen:

 

We have acted as special counsel to Beazer Clarksburg, LLC, a Maryland limited
liability company (“Guarantor”) in connection with the execution by the
Guarantor of the Guaranty (defined below) under the Credit Agreement.  All
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

In acting as special counsel to the Guarantor, and for the purposes of this
Opinion, the undersigned has reviewed the Guaranty dated as of August 22, 2005
(the “Guaranty”).

 

In addition to the Guaranty, the undersigned has reviewed the following:

 

1.             A Certificate of Good Standing with respect to the Guarantor
issued by the Maryland State Department of Assessments and Taxation (“SDAT”) and
dated August 16, 2005 attached hereto and incorporated by reference herein as
Exhibit A.

 

2.             The Articles of Organization of the Guarantor attached hereto and
incorporated by reference herein as Exhibit B.

 

3.             The Operating Agreement and amendments thereto of the Guarantor
attached hereto and incorporated by reference herein as Exhibit C.

 

4.             Certificate of the Secretary of Beazer Homes USA, Inc. and the
Subsidiaries of Beazer Homes USA, Inc. Listed on Schedule I dated August 22,
2005 with attached Resolution by Unanimous Written Consent of the Board of
Directors of Beazer Homes Corp. attached hereto and incorporated by reference
herein as Exhibit D.

 

--------------------------------------------------------------------------------


 

Based upon the foregoing, the undersigned is of the following opinion as of the
date of this letter:

 

1.             Guarantor is a limited liability company in good standing in the
State of Maryland, is duly organized and validly existing under the laws of the
State of Maryland, is duly qualified to do business in the State of Maryland,
and has all requisite power to carry on its business and own its property.  The
Guaranty has been duly authorized, executed, and delivered by the Guarantor.

 

2.             The delivery of, performance of Guarantor’s obligations under,
and consummation of the transactions contemplated by the Guaranty have been duly
authorized by all requisite limited liability company action on behalf of
Guarantor and to the best of our actual knowledge, without independent inquiry
or investigation by us, does not and will not violate any provision of any law,
rule or regulation of the State of Maryland or, to our actual knowledge, any
order, writ, judgment, injunction, decree, judicial determination or award
presently in effect as of the date hereof having direct applicability to
Guarantor which violation would (x) impair its ability to perform its
obligations under the Guaranty or (y) have a material adverse effect on their
financial condition, properties, or operations, or violate its organizational
documents.

 

3.             To the best of our knowledge, no authorization, consent,
approval, license, exemption of or filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for the valid execution, delivery
or performance by the Guarantor of the Guaranty.

 

4.             Except as have been disclosed to the Agent in writing, there are
to our knowledge no actions, suits or proceedings pending or threatened against
the Guarantor or its properties before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, the
probable outcome of which would have a material adverse effect on the
consolidated financial condition, properties or operations of the Guarantor.

 

In addition to the qualifications set forth above, the Opinions set forth herein
are subject to the following limitations:

 

1.             The undersigned has not made or undertaken to make any
investigation of the state of ownership or title to the property of any party to
the Loan Documents and expresses no opinion with respect to the title of such
property nor as to the priority of the security title, liens or security
interests to be created and perfected by the Loan Documents or any other
document related to the Credit Agreement.

 

2.             The undersigned expresses no opinion as to the law of any
jurisdiction other than the State of Maryland, without giving effect to the
application of any contrary, principles of conflict of laws, as to which no
opinion is expressed.  The undersigned expresses no opinion as to any matter
relating to any state or federal securities law or regulation. We express no
opinion as to the compliance or the effect of noncompliance with any law, rule
or regulation to which the Guarantor may be subject as a result of your
regulatory status, your syndication of any Loans or your involvement in the
transactions contemplated by the Loan Documents.

 

2

--------------------------------------------------------------------------------


 

3.             In basing the opinions and other matters set forth herein on “our
knowledge”, the words “our knowledge” signify that, in the course of our
representation of the Guarantor in matters with respect to which we have been
engaged by the Guarantor as counsel, no information has come to our attention
that would give us actual knowledge or actual notice that any such opinions or
other matters are not accurate or that any of the foregoing documents,
certificates, reports and information on which we have relied are not accurate
and complete. Except as otherwise stated herein, we have undertaken no
independent investigation or verification of such matters.  The words “our
knowledge” and similar language used herein are intended to be limited to the
knowledge of the lawyers within our firm who have recently worked on matters on
behalf of the Guarantor.

 

4.             This opinion is subject in all respects to the effects of
liquidation, conservatorship, insolvency, bankruptcy, reorganization,
moratorium, principles of equity, the doctrines of commercial reasonableness and
unconscionability and other laws generally affecting the enforcement of
creditor’s rights or the collection of debtor’s obligations, to the power of
courts to award damages in lieu of granting equitable remedies (including the
equitable remedy of specific performance), the Federal Tax Lien Act of 1966, as
amended, and to all other applicable federal and state laws, statutes,
ordinances, rules and regulations and the decisions of state and federal courts
of general applicability which may modify, limit, render unenforceable, delay or
otherwise impede certain of the rights and remedies of Lender, but which in our
opinion (except for the economic consequences of any judicial or procedural
delay which may be imposed by, relate to or result from such laws, statutes,
ordinances, rules, regulations and decisions) will not materially diminish the
practical realization of the benefits intended to be conferred by the Loan
Documents or the Credit Agreement.

 

5.             The undersigned expresses no opinion as to any matter other than
as expressly set forth above, and no opinion is or may be implied or inferred
herefrom, and specifically we express no opinion as to (a) the financial ability
of the Guarantor to meet its obligations under the Guaranty or the Credit
Agreement or any document related thereto, (b) the truthfulness or accuracy of
any applications, reports, plans, documents, financial statements or other
matters furnished to Agent or any Lender by or on behalf of the Guarantor in
connection with the Guaranty or (c) the truthfulness or accuracy of any
representation or warranty as to matters of fact made by the Guarantor in the
Guaranty or any other document.

 

The opinions expressed herein are solely for the use of the addressee, the
Lenders and their respective successors and assigns. The opinions may not be
relied upon by any other person without the prior written approval of the
undersigned. The opinions expressed in this letter are limited to the matters
set forth herein and no other opinion should be inferred beyond the matters
expressed as stated. This letter is to be interpreted in accordance with the
report of the Special Joint Committee on Lawyers’ Opinions in commercial
transactions of the Maryland State Bar Association, Inc.

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

FOSSETT & BRUGGER, CHARTERED

 

 

 

 

 

By:

 

 

 

 

William M. Shipp, Principal

 

4

--------------------------------------------------------------------------------


 

Exhibit F

 

LEGAL OPINION OF BORROWER’S ILLINOIS COUNSEL

 

(See attached)

 

--------------------------------------------------------------------------------


 

Direct Dial:

(847) 330-2406

E-mail :

jgoldman@mpslaw.com

 

August 22, 2005

 

JPMorgan Chase Bank, N.A., as Agent
for the lenders referenced in
Credit Agreement described below

131 South Dearborn Street

Mail Suite 0135

Chicago, Illinois  60670

 

Re:          JPMorgan Chase Bank, N.A. / Beazer Homes USA, Inc.

 

Ladies and Gentlemen:

 

This opinion is given by the undersigned in its capacity as special Illinois
counsel to Beazer Homes USA, Inc., a Delaware corporation (the “Borrower”) and
is furnished to you pursuant to the provisions of Section 3.01(6) of that
certain Credit Agreement (the “Credit Agreement”) dated as of August 22, 2005
and executed and delivered by and among the Borrower, the lenders whose names
appear on the signature pages of the Credit Agreement and JPMorgan Chase Bank,
N.A., as Agent. All capitalized terms used as defined terms herein and not
defined herein shall have the meanings assigned thereto pursuant to the Credit
Agreement.

 

In connection with the issuance of this opinion, we have examined copies,
identified to our satisfaction of the Credit Agreement, the Guaranty and the
Notes executed and delivered pursuant to the Credit Agreement (collectively, the
“Agreements”) and have made such investigations of law as we have deemed
necessary to render the opinions set forth below.

 

In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity to
originals of all documents submitted to us as copies and the authenticity of the
originals of all documents submitted to us as copies.

 

We have assumed further that:

 

(i)            All parties (collectively, the “Parties”) to the transactions
contemplated by the Agreements (collectively, the “Transactions”) are duly
organized, validly existing and in good standing under the laws of the
jurisdiction of their respective organization;

 

--------------------------------------------------------------------------------


 

(ii)           Each of the Parties has (A) full power and authority to enter
into, execute, deliver and perform each of the Agreements, to the extent each is
a party thereto and (B) executed and delivered each of such Agreements;

 

(iii)          The Transactions have been duly authorized by all necessary
corporate or other action on the part of each of the Parties;

 

(iv)          Each of the Agreements is enforceable against each Party (other
than the Borrower and the Guarantors (the Borrower and the Guarantors
hereinafter are referred to individually as an “Obligor” and collectively as the
“Obligors”)) that is signatory thereto (collectively, the “Other Parties”);

 

(v)           Persons acting on behalf of each of the Parties, including agents
and fiduciaries, were duly authorized so to act;

 

(vi)          Each of the Parties has complied with all laws applicable to it
that affect the Transactions and the execution, delivery and performance of each
of the Agreements by each of the Parties which is a signatory thereto does not
violate any provision of any applicable law or regulation, any organizational
document of any such Party, or any order or decree of any court or arbitrator,
or create a default under any agreement that is binding upon any such Party;

 

(vii)         All factual matters set forth in the Agreements are true and
accurate and there are no agreements or understandings among any of the parties,
written or oral and there is no course of dealing among any of the Parties that
would define, supplement or qualify the terms of any of the Agreements;

 

(viii)        Each of the Other Parties has complied with all legal requirements
pertaining to its status as such status relates to its rights to enforce the
Agreements against each Obligor;

 

(viii)        The conduct of the Parties to the Transactions complies with all
requirements of good faith, fair dealing and conscionability;

 

(ix)           All judicial and administrative decisions, statutes, rules and
regulations applicable to this opinion are generally available to lawyers
practicing in the State of Illinois (the “State”) and are in a format that makes
legal research reasonably accessible;

 

(x)           There has not been any mutual mistake of fact or misunderstanding,
fraud, duress or undue influence;

 

2

--------------------------------------------------------------------------------


 

(xi)           All natural persons involved in the Transactions have sufficient
legal capacity to perform their respective obligations with respect to the
execution of the Agreements on behalf of each Obligor which is a party thereto
or to carry out their roles in the Transactions; and

 

(xii)          Each of the Other Parties has satisfied all legal requirements
that are applicable to it to the extent necessary to make each of the Agreements
enforceable against it.

 

The opinion set forth below is subject to the following qualifications:

 

a.             the effect of bankruptcy, insolvency, reorganization,
receivership. moratorium, fraudulent conveyance or similar laws affecting
creditors’ rights and remedies generally;

 

b.             the effect of general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law);

 

c.             the effects of limitations imposed by law or public policy upon
the use of self-help or other remedies provided for in the Agreements;

 

d.             the effects of limitations affecting the enforceability of
cumulative remedies to the extent such cumulative remedies purport to or would
have the effect of compensating any of the Other Parties in amounts in excess of
the actual loss suffered by any of such Persons;

 

e.             the effects of limitations based upon enforcement of the
covenants or provisions of any of the Agreements which under the circumstances
may violate the implied covenant of good faith and fair dealing of the Other
Parties;

 

f.              the unenforceability under certain circumstances of provisions
indemnifying, or prospectively releasing, a party against liability for its own
wrongful or negligent acts or where the release or indemnification is contrary
to public policy;

 

g.             we express no opinion as to the effect of any (A) federal or
state securities laws and regulations, (B) antitrust and unfair competition laws
and regulations, (C) pension and employment benefit laws and regulations or (D)
construction, environmental, subdivision, zoning, health, safety or land use
laws and regulations;

 

h.             the effects of applicable state and federal laws, court decisions
and constitutional requirements may limit or render unenforceable

 

3

--------------------------------------------------------------------------------


 

certain of the rights and remedies purportedly available to the Other Parties
under the Agreements. We believe, however, that none of the foregoing laws,
decisions or requirements will materially interfere with the practical and
ultimate realization of the benefits intended to be provided by the Agreements,
although such realization may be delayed and rendered more costly as a result of
the invalidity or unenforceability of such provisions; and

 

i.              we express no opinion as to the enforceability of any other
instruments or documents executed and delivered pursuant to the Credit Agreement
other than the Agreements.

 

Based upon the foregoing and subject to the qualifications stated herein, we are
of the opinion that each of the Agreements is enforceable against each Obligor
in accordance with its terms.

 

The opinion expressed herein is based solely upon and limited to the federal
laws of the United States and to the laws of the State of Illinois, all as in
effect on the date hereof. In addition, we express no opinion herein concerning
any statutes, ordinances, administrative decisions, rules or regulations of any
county, town, municipality or special political subdivision (whether created or
enabled through legislative action at the federal, state or regional level).
This opinion is given as of the date hereof and we assume no obligation to
advise you of changes that hereafter may be brought to our attention.

 

This opinion is solely for the benefit and information of the addressee hereof,
the other lenders which are signatories to the Credit Agreement, together with
their successors and assigns which are permitted under the terms of the Credit
Agreement (collectively, the “Beneficiaries”) and may not be relied on by any
one other than the Beneficiaries. This opinion is rendered solely for the
purpose of the Transactions and should not be relied upon for any other purpose.

 

 

Sincerely yours,

 

 

 

MELTZER, PURTILL & STELLE LLC

 

 

 

 

 

By:

 

 

 

 

Member

 

4

--------------------------------------------------------------------------------


 

Exhibit G

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 [and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

 

 

 

 

 

4.

Agent:

 

, as the Agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)           Select as applicable.

1

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

[The [amount] Credit Agreement dated as of                 among [name of
Borrower(s)], the Lenders parties thereto, [name of Agent], as Agent, and the
other agents parties thereto]

 

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

 

Effective Date:                                             , 20      [TO BE
INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(2)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

 [NAME OF AGENT], as

 

Agent

 

 

 

By

 

 

  Title:

 

 

 

  [Consented to:](4)

 

 

 

  [NAME OF RELEVANT PARTY]

 

 

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)           To be added only if the consent of the Agent is required by the
terms of the Credit Agreement.

 

(4)           To be added only if the consent of the Borrower and/or other
parties (e.g., Issuer) is required by the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                       ]

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.08(1) and (2) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) if it is a Non-United States Person,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and

 

1

--------------------------------------------------------------------------------


 

other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Illinois.

 

2

--------------------------------------------------------------------------------